Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 1 of 242 PageID #:53370

                                                                                   1489

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 25, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:00 o'clock a.m.
    9
                                 TRIAL - VOLUME 10 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 2 of 242 PageID #:53371

                                                                                   1490

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15
  16
         Hytera Corporate Representative: Michele Ning
  17
  18
  19
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 3 of 242 PageID #:53372

                                                                                              1491

               1              (The following proceedings were had out of the
               2              presence of the jury in open court:)
               3               THE CLERK: All rise. The Court resumes in session.
               4    Please be seated.
09:57:33       5               THE COURT: Ready for the jury?
               6               MR. ALPER: We are, Your Honor.
               7               MR. CLOERN: We are.
               8               THE CLERK: We're one juror short. I'll check.
               9              (Brief pause.)
09:57:55     10                THE COURT: Well, we are starting three minutes early,
             11     so this is understandable.
             12               (Brief pause.)
             13                THE CLERK: All rise.
             14               (The following proceedings were had in the
09:59:28     15               presence of the jury in open court:)
             16                THE CLERK: This Court is in session. Please be
             17     seated.
             18                THE COURT: Good morning, members of the jury.
             19                Please recall the witness.
09:59:35     20                MR. ALPER: Plaintiff recalls Dr. Wicker.
             21               (Brief pause.)
             22                   THE COURT: How many jurors do we have?
             23                A JUROR: One is in the washroom.
             24                THE COURT: I'm sorry?
10:00:02     25                A JUROR: One is in the washroom.
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 4 of 242 PageID #:53373
                                            Wicker - cross by Cloern
                                                                                              1492

               1              (Brief pause.)
               2               (Juror entered the courtroom.)
               3               THE COURT: Good morning, members of the jury.
               4               Please proceed.
10:00:24       5               MR. CLOERN: Thank you, Your Honor.
               6                           CROSS EXAMINATION resumed
               7    BY MR. CLOERN:
               8    Q. Good morning, Dr. Wicker.
               9    A. Good morning.
10:00:28     10     Q. When we left off on Thursday, we were talking about three
             11     library files, DMR, DSP, RFHal and RAF, do you recall that?
             12     A. Yes, I do.
             13     Q. Okay. And do you understand that Hytera does not dispute
             14     that those libraries were compiled using Motorola code?
10:00:50     15     A. I didn't know that. I'm glad to hear it.
             16     Q. Okay. And you provided a report in this case, right?
             17     A. Yes, I did.
             18     Q. Okay. And so did Andy Grimmett who was retained by Hytera?
             19     A. Yes, he did.
10:01:08     20     Q. And you read and then responded to Mr. Grimmett's report,
             21     right?
             22     A. I did.
             23     Q. Okay. And you're aware that Mr. Grimmett in his report
             24     states that:
10:01:23     25               "As shown in the table above the functions
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 5 of 242 PageID #:53374
                                            Wicker - cross by Cloern
                                                                                              1493

               1              described in the tasks were ultimately realized
               2              in DMRDsp.Lib and rfhal_c55.lib, which are
               3              accused by Motorola. Thus for purposes of the
               4              scenario, I'll assume these functions and their
10:01:38       5              corresponding library files are the
               6              contributions of the former Motorolans --"
               7               THE COURT REPORTER: I'm sorry, counsel.
               8               MR. CLOERN: I'm sorry.
               9              "... thus I will assume these functions in their
10:01:48     10               corresponding library files are the
             11               contributions of the former Motorlans. I will
             12               similarly assume that raf_arm9 and raf_win32.lib
             13               are the contributions of the former Motorlans."
             14                 You're aware of that?
10:02:03     15     A. Yes.
             16     Q. Okay. Thank you.
             17                And you're aware that Ms. Frederiksen's cross -- she's
             18     the source code expert retained by Hytera?
             19     A. Yes. Yes, I read her report as well.
10:02:26     20     Q. And her deposition? Did you read her deposition?
             21     A. Yes, I did.
             22     Q. Okay. And at her deposition, she concedes that for a
             23     small, a very small subset of libraries where the functions
             24     appear to match the names of Motorola code and other indicia
10:02:47     25     within the libraries, suggest that they've originated from
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 6 of 242 PageID #:53375
                                            Wicker - cross by Cloern
                                                                                              1494

               1    Motorola code?
               2    A. That sounds correct. I think I disagreed with regard to
               3    the small subset portion, but generally speaking, that's
               4    correct.
10:02:57       5    Q. Okay. But it's just those three libraries, right?
               6    A. That's right. Very substantial library.
               7    Q. Right. Now, in addition to the three libraries, you had
               8    slides where you compared Motorola source code, I think it was
               9    on the left, to source code from Hytera's SVN server, the
10:03:26     10     source code that actually goes into Hytera's products, right?
             11     A. That's correct.
             12     Q. Okay. And in your presentation, you covered 18 Hytera SVN
             13     source code files, correct?
             14     A. I haven't counted them, but that sounds right.
10:03:42     15     Q. Okay.
             16                All right. I'd like to hand you a list of those
             17     source code files.
             18               (Brief pause.)
             19     BY MR. CLOERN:
10:03:49     20     Q. Maybe we'll get the list in just a second.
             21                You understand that Hytera for 16 of those 18 files,
             22     Hytera does not dispute that some portion of those files
             23     contain copied Motorola code, right?
             24     A. I didn't know that, but again, I would agree to that
10:04:32     25     conclusion.
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 7 of 242 PageID #:53376
                                            Wicker - cross by Cloern
                                                                                              1495

               1    Q. I'm sorry. You would agree that what?
               2    A. I agree. In fact, I agree that there was a great deal of
               3    copying, particularly with the 18, using your number, that I
               4    discussed with the jury last week.
10:04:47       5    Q. So in Ms. Frederiksen's cross report, paragraph 1351, she
               6    actually lists the files that she agrees contain copy code,
               7    right?
               8    A. I don't have that in front of me, but that's my
               9    recollection. She did agree that there was copy, certainly.
10:05:10     10     Q. She did agree that there is copying, right?
             11     A. Yes.
             12     Q. Okay. And 16 of those files, you don't dispute were on her
             13     list, two weren't?
             14     A. Again, I don't have that list in front of me, but that
10:05:22     15     sounds roughly correct.
             16     Q. Thank you.
             17                THE COURT: After the answer of the witness, all
             18     counsel are instructed not to say anything that would suggest
             19     an evaluation of the answer of the witness.
10:05:35     20                So after the answer, the next thing should be a
             21     question. This applies to all counsel.
             22     BY MR. CLOERN:
             23     Q. And you talked about applications, application files,
             24     right?
10:06:19     25     A. Yes. That's correct.
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 8 of 242 PageID #:53377
                                            Wicker - cross by Cloern
                                                                                              1496

               1    Q. So in the software, we have the hardware abstraction layer,
               2    that's at the bottom, so to speak, right?
               3    A. Yes. I would say that actually the hardware and the
               4    hardware abstraction layer, and the applications are at the
10:06:36       5    top.
               6    Q. That's where I was going, applications at the top.
               7               And you had, I think, 5 or 6 application files in that
               8    18 that you discussed in your slides, right?
               9    A. Again, that sounds right.
10:06:52     10     Q. Okay. And I think you testified on direct that the
             11     applications, they weren't copied wholesale, but they were
             12     based on a template, correct?
             13     A. That is correct.
             14     Q. Let's look at the first one of the app comparisons you
10:07:13     15     made.
             16                MR. CLOERN: Jim, can you bring up PDX 8140, please,
             17     from Dr. Wicker's presentation.
             18     BY MR. CLOERN:
             19     Q. And here you're comparing Motorola's app_powerup.c to
10:07:32     20     Hytera app_talk_around, correct?
             21     A. That's right.
             22     Q. Okay.
             23                THE COURT: Ignore the "okay," members of the jury.
             24                MR. CLOERN: I'm sorry. I've got a note, Your Honor.
10:07:41     25     I'll get it.
           Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 9 of 242 PageID #:53378
                                            Wicker - cross by Cloern
                                                                                              1497

               1               THE COURT: I understand this may not be intentional,
               2    but the point is -- I've already made the point. Proceed.
               3               MR. CLOERN: Thank you.
               4    BY MR. CLOERN:
10:07:51       5    Q. And you're pointing out some typos in both of those files,
               6    correct?
               7    A. That's right. And then also showing how the template is
               8    used. It's not just the typos, which we've already discussed,
               9    but the fact that there's a general structure that Motorola
10:08:06     10     used for its applications that Hytera has copied.
             11     Q. And I'm going to get to those issues. I just wanted to
             12     confirm that you pointed out the typos.
             13     A. I did that. Yes, I did.
             14     Q. And in your direct testimony, you identified the Motorola
10:08:25     15     app_powerup.c file, that we see here on the left, as the
             16     template, correct?
             17     A. Yes. That's correct.
             18     Q. And you understand that a version of the Motorola
             19     app_powerup.c template, the Motorola file, that was found on
10:08:57     20     Peiyi Huang's computer, right?
             21     A. That is correct.
             22     Q. Her laptop.
             23                Okay. I'm going to hand you DTX 5515.
             24                MR. CLOERN: May we approach, Your Honor?
10:09:08     25                THE COURT: Yes.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 10 of 242 PageID #:53379
                                        Wicker - cross by Cloern
                                                                                           1498

            1   BY MR. CLOERN:
            2   Q. Do you recognize this as similar to the Moto powerup app?
            3   A. (No response.)
            4   Q. Let me back up for a second. Let me ask you a different
10:09:31    5   question, Dr. Wicker.
            6              You see from the metadata that this is a source code
            7   file from Peiyi Huang's laptop?
            8   A. That's correct. I can tell by the Bates number and also by
            9   the custodian name, Peiyi Huang.
10:09:46   10   Q. Okay.
           11              MR. CLOERN: Your Honor, we would offer this into
           12   evidence.
           13              MR. BROWN: No objection, Your Honor.
           14              THE COURT: It is received and may be published.
10:09:53   15             (Said exhibit received in evidence.)
           16   BY MR. CLOERN:
           17   Q. And looking at page 9, about two-thirds down the page, it
           18   mentions David Ley, do you see that?
           19   A. Yes, I do.
10:10:02   20   Q. David Ley works at Motorola?
           21   A. Yes, he does.
           22   Q. Okay.
           23   A. Or I should say, at least he did.
           24   Q. He did.
10:10:10   25   A. I don't know if he's still there.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 11 of 242 PageID #:53380
                                        Wicker - cross by Cloern
                                                                                           1499

            1   Q. And you see right at the top, about four lines down, it
            2   talks about app_powerup?
            3   A. Yes. That's correct.
            4   Q. Okay. And then at the second line from the top, it talks
10:10:39    5   about RAF_app.h?
            6   A. That is correct as well.
            7   Q. Right. So would you agree, this is a version of Motorola's
            8   powerup.app template that Ms. Peiyi Huang was modifying into
            9   the actual app template that was used at Hytera?
10:10:59   10   A. That's right. We can see that we have a Motorola header
           11   file, and we also have a reference to a Hytera file. Also a
           12   header file that contains significant amount of Motorola code.
           13   Q. Okay. I'd like to hand you PTX 1863.
           14              It's part -- well, actually this is part of previously
10:11:33   15   admitted exhibit PTX 1863, which was a large source code file.
           16   And this is Bates stamped HYT1973-SCO001753.
           17              Do you recognize this, Dr. Wicker, as the app template
           18   that Peiyi Huang created?
           19   A. I don't know that she created it. It was found on her
10:12:02   20   computer, and it is, indeed, an app template. It contains a
           21   great deal of Motorola material and it was used to develop
           22   applications by engineers at Hytera.
           23   Q. Okay. And it wasn't found anywhere else, right? I mean,
           24   we -- I'm sorry, let me ask that again.
10:12:20   25              We just talked a second ago about DTX 5515, which was
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 12 of 242 PageID #:53381
                                        Wicker - cross by Cloern
                                                                                           1500

            1   the Motorola powerup.app template that Peiyi Huang was in the
            2   process of turning into the Hytera app template, right?
            3   A. Again, it was found on her computer, her laptop. I don't
            4   know that she was actually doing it. I think her laptop was in
10:12:45    5   public use within her group.
            6   Q. We'll talk about that shortly. But it was found on Peiyi
            7   Huang's laptop and nowhere else, correct?
            8   A. That's right. The only place that file was found was on
            9   the recovered laptop. I did not see it anywhere else. It was
10:13:02   10   not produced from another source.
           11   Q. Okay. And now let's look again at the exhibit you were
           12   just handed, PTX 1863, the portion Bates stamped
           13   HYT1973-SC001753. That document doesn't say "Motorola" on
           14   there anywhere, does it?
10:13:30   15   A. It does not. It contains Motorola code, but nowhere does
           16   it say "Motorola."
           17   Q. And the only way you would know, or one would know, that
           18   that document contains Motorola code, is that if they had
           19   Motorola code to compare it to, correct?
10:13:58   20   A. Exactly.
           21   Q. Okay. And this is the app default template that was
           22   provided to Hytera app developers, correct?
           23   A. That's correct.
           24   Q. And so the template, the outline that you talked about in
10:14:18   25   your direct testimony that the apps were based on, it's that
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 13 of 242 PageID #:53382
                                        Wicker - cross by Cloern
                                                                                           1501

            1   document there, correct?
            2   A. This is at least one of the template. But this is the
            3   template or at least one of them that I discussed in my direct
            4   testimony.
10:14:33    5   Q. Okay. Let's take a look a look at another one of your
            6   slides, PDX 8.77. I think that's where you discussed PTX 263.
            7   A. That's correct.
            8   Q. And you described this as a Hytera task tracking
            9   spreadsheet, correct?
10:15:09   10   A. That is correct.
           11   Q. Sam Chia created this spreadsheet, correct?
           12   A. That is my recollection, yes.
           13   Q. And Sam Chia is a former Motorolan?
           14   A. Yes. When he created this, he was a Hytera engineer.
10:15:27   15   Q. Okay. And the author is SO4725, right?
           16   A. (No response.)
           17   Q. Actually, let me provide you the metadata.
           18   A. Yes.
           19              MR. CLOERN: Jim, can you please pull up the metadata
10:15:44   20   for PTX 263 side by side with the slide.
           21   BY MR. CLOERN:
           22   Q. And you see Mr. Chia's user number, S04725?
           23   A. Yes.
           24   Q. So Sam Chia, a former Motorlan, authored this?
10:16:08   25   A. That's right.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 14 of 242 PageID #:53383
                                        Wicker - cross by Cloern
                                                                                           1502

            1   Q. Okay. And there's no evidence that this spreadsheet was
            2   found in anyone else's files, correct?
            3   A. My recollection, the only place this came from was Mr.
            4   Chia's files.
10:16:20    5   Q. All right. So let's take a look at what Mr. Chia was
            6   talking about here.
            7              He talks about three options that he discussed with
            8   Y.T. And that's Y.T. Kok, another former Motorolan, right?
            9   A. That's correct.
10:16:35   10   Q. And the first option is to reuse the entire CGISS
           11   subscriber library, do you see that?
           12   A. Yes, I do. That's the first option here. Again, I think
           13   that's a typo. It should be "CGISS."
           14   Q. And that's the Motorola -- that's the Motorola DMR library
10:16:52   15   for the subscriber, the thing you hold in your hand. The radio
           16   you hold in your hand, right?
           17   A. That's correct.
           18   Q. Okay. And that's option one, correct?
           19   A. That's right.
10:17:01   20   Q. And option two is to extract only the required component
           21   and change the interface to own interface, right?
           22   A. That's correct. That's right here.
           23   Q. And then there's another option three, convert the required
           24   library to C, right?
10:17:15   25   A. That's right.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 15 of 242 PageID #:53384
                                        Wicker - cross by Cloern
                                                                                           1503

            1   Q. And at the bottom, you can see what Sam -- or, I'm sorry,
            2   Mr. Chia is talking about is, they've chosen option two?
            3   A. Well, that's correct. He says option two is the best and
            4   he goes on to explain why.
10:17:33    5   Q. Okay. And there's also a note. You see it says "9/26:
            6   Create code wrappers and only provide 1 header file and 1 lib
            7   file," do you see that?
            8   A. Yes, I do.
            9   Q. And that's exactly what they did, correct? They provided
10:17:48   10   DMRDsp library, RFHAL library, and RAF library with a single
           11   header file interface?
           12   A. That's right. And just so we're clear, the interface, the
           13   code wrappers concealed the names of the files that were in the
           14   library, the libraries were then generated in compile form.
10:18:10   15   Q. That's right. Generated and compiled by Mr. Chia and Ms.
           16   Peiyi Huang?
           17   A. Well, at least those are the only ones for which there's
           18   direct evidence.
           19   Q. Right. And those are the three libraries that we talked
10:18:24   20   about?
           21   A. Yes. That's right.
           22   Q. Okay. And --
           23             (Brief pause.)
           24   BY MR. CLOERN:
10:18:53   25   Q. Now, you analyzed about 20 different versions of Hytera's
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 16 of 242 PageID #:53385
                                        Wicker - cross by Cloern
                                                                                           1504

            1   source code, right? Or you had a slide that listed all the
            2   versions?
            3   A. May have been a little more than that, but yes, there were
            4   a number of versions and then subversions.
10:19:10    5   Q. It's not important to my examination. So we can agree on
            6   just 20? In the neighborhood of 20?
            7   A. That's fine.
            8   Q. And those versions covered both the subscriber, the radio
            9   that's held in the hand, as well as the repeater, which is the
10:19:26   10   big black box thing that was up here with Mr. Karpoor the other
           11   day?
           12   A. That's right.
           13   Q. And you'd agree that for the subscriber version, 8.6 is a
           14   representative version?
10:19:39   15   A. Yes.
           16   Q. And for that version, you counted 348 files in the source
           17   code containing at least 1 line of copy code, correct?
           18   A. If not that exact number, it's close, yes.
           19   Q. On the order of 350, we can agree with that?
10:20:02   20   A. Yes.
           21   Q. Okay. And the total number of files for subscriber
           22   Version 8.6 is 3183, correct?
           23   A. Again, roughly correct, yes.
           24   Q. Okay. So that's about 10 percent of the files you've
10:20:18   25   accused, correct, of having at least one line of copy code?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 17 of 242 PageID #:53386
                                        Wicker - cross by Cloern
                                                                                           1505

            1   A. Well, just so I'm clear. So 10 percent of the files would
            2   have code that was directly copied from Motorola. I also
            3   accused, to use your term, the others of having been written
            4   with Motorola code available. So all of these code files were
10:20:40    5   created using Motorola's trade secrets.
            6   Q. So it's -- so 10 percent is what you have identified as
            7   having copied code?
            8   A. Directly copied, yes.
            9   Q. And the other subscriber versions, they're all about the
10:21:01   10   same, in that neighborhood, right? 10 percent, Version 1
           11   through Version 9, I think, the most recent version?
           12   A. Yes, that's my recollection.
           13   Q. And for --
           14   A. Very similar. All the releases, and I think we looked at
10:21:18   15   9, are similar, in essence.
           16   Q. And the repeaters are in the neighborhood of 4 or
           17   5 percent, do you agree with that?
           18   A. Yes. I recall that 4 to 5 percent were direct copying.
           19   Again, the repeater code was also written with Motorola code
10:21:36   20   available. So all of the repeater code would've been created
           21   using Motorola's trade secrets.
           22   Q. Now, not every line of a file is copied, correct?
           23   A. (No response.)
           24   Q. So in the -- so let me re-ask that.
10:22:02   25              So within these direct copying allegations that you
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 18 of 242 PageID #:53387
                                        Wicker - cross by Cloern
                                                                                           1506

            1   have, and we talked about the 350 files, not every line in
            2   those 350 files is copied, correct?
            3   A. That's right. There are other lines that, for example,
            4   have Hytera's information, there are other lines that involve
10:22:23    5   wrapping. There's other things going on besides the copying
            6   code.
            7              THE COURT: When you use the term "lines," what do you
            8   mean?
            9              THE WITNESS: Your Honor, source code is organized in
10:22:34   10   lines. So it's literally one line before a carriage return.
           11              THE COURT: How many lines are there?
           12              THE WITNESS: Total, there are millions of lines of
           13   code involved in this case.
           14              THE COURT: Please proceed.
10:22:44   15   BY MR. CLOERN:
           16   Q. And you haven't provided any opinion on the percentage of
           17   lines that were copied directly, have you, Dr. Wicker?
           18   A. I don't recall putting a number on it. I did create two
           19   appendices to my first report in which I showed several million
10:23:05   20   lines had been copied. That would be a substantial percentage.
           21   I don't believe I said what that percentage was.
           22   Q. I'm talking about actual copying where -- so, for example,
           23   like we talked about the 350 files, 350 files out of over
           24   3,000, 10 percent of files actual copying. Do you recall that?
10:23:28   25   A. Yes, I do.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 19 of 242 PageID #:53388
                                        Wicker - cross by Cloern
                                                                                           1507

            1   Q. Okay. And you haven't provided an identification of the
            2   percentage of the lines of actual copying, correct?
            3   A. I'm not sure -- well, let me make sure I understand your
            4   question. So you're asking whether I provided a percentage for
10:23:48    5   each one of the files into which Motorola code had been
            6   directly copied. For example, this file has --
            7   Q. I can clarify.
            8   A. Okay.
            9   Q. I'm asking, have you provided -- tell you what, I'll ask a
10:24:01   10   different question.
           11              In your exhibit C and D, that's where you identify the
           12   lines of copy code that you had found, correct?
           13   A. That's a summary of everything that I found. There's other
           14   parts of the report where I talk about copying.
10:24:15   15   Q. But that's where you've identified the lines of code you've
           16   identified as copy, that's where you provide a list, correct?
           17   A. That's correct.
           18   Q. And there's about 280,000 lines there, correct?
           19   A. Yes. That's correct.
10:24:27   20   Q. And across 20 different versions, correct?
           21   A. That's right.
           22   Q. Okay. And so we're talking on the order of 10,000 lines
           23   per version you've identified as directly copied?
           24   A. I think you're only counting each line that's been copied
10:24:47   25   once. I note that there are cases where lines have been copied
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 20 of 242 PageID #:53389
                                        Wicker - cross by Cloern
                                                                                           1508

            1   many times.
            2   Q. You're aware Ms. Frederiksen cross, Hytera's expert, made a
            3   calculation of the percentage of lines for each version that
            4   was copied, right?
10:25:03    5   A. That's correct.
            6   Q. And she calculated that about 4 percent, right?
            7   A. Yes. We don't agree with regard to what should be counted
            8   and what should not, but that was her result.
            9   Q. But you have not provided a percentage yourself, correct?
10:25:16   10   A. That's correct.
           11   Q. I want to transition to the former Mortorolans coming to
           12   Hytera.
           13              G.S. Kok was the first to come over, right, in
           14   February of 2009 -- or I'm sorry, 2008?
10:25:45   15   A. Yes. That's right.
           16   Q. And by the time that G.S. Kok came to Hytera, Hytera had
           17   already been working on DMR for a number of years, correct?
           18   A. That's correct.
           19   Q. Okay. Hytera started it's DMR development in 2005, right?
10:25:59   20   A. I think that's right.
           21   Q. So they were 3 years in it at that point, correct?
           22   A. That's correct.
           23   Q. And by October 2007, Hytera had what you refer to as a
           24   platform that could make and receive group calls with the
10:26:13   25   Motorola radio, correct?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 21 of 242 PageID #:53390
                                        Wicker - cross by Cloern
                                                                                           1509

            1   A. Just so we're clear, this was a platform that connected by
            2   wires. It could not communicate wirelessly, but it was capable
            3   of doing some basic call-processing using a wired connection
            4   directly to a testing platform.
10:26:30    5   Q. The Hytera device was two circuit boards connected by
            6   wires, and those circuit boards could communicate over the air
            7   with a Motorola radio, correct?
            8   A. It's my recollection that they did not use the RF portion.
            9   I think they were unable to get that to work.
10:26:55   10   Q. So you were deposed on September 24, 2019, correct?
           11   A. Among other days, yes.
           12   Q. Among other days.
           13              And you testified under oath?
           14   A. Yes, I did.
10:27:11   15   Q. And at page 446, line 17 to 24, you were asked:
           16             "And would you agree that this document
           17             demonstrates that Hytera had a platform that
           18             could make and receive group calls with a
           19             Motorola DMR subscriber?"
10:27:32   20              And you answer:
           21              "Okay. I agree that some group call features
           22             in direct mode were achieved, according to this
           23             document, 'direct mode' being without a
           24             repeater."
10:27:44   25                Do you recall that?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 22 of 242 PageID #:53391
                                        Wicker - cross by Cloern
                                                                                           1510

            1   A. Yes. That was correct, using a wired connection.
            2   Q. And you believe that that was a wired connection? That the
            3   higher device was actually connected to a Motorola radio with a
            4   wire?
10:28:03    5   A. Yes. It's my recollection that that was not working as an
            6   actual wired functioning DMR radio, wireless functioning DMR
            7   radio.
            8   Q. Okay. I'll return to that in a moment.
            9              But let me ask you about the device itself. I think
10:28:24   10   you testified -- strike that.
           11              The device itself, the Hytera device, had three chips,
           12   right? A C55, that's the DSP and ARM, that's what they call
           13   the host processor that kind of controls everything, and then
           14   something called an FPGA, correct?
10:28:51   15   A. That's correct.
           16   Q. Okay.
           17              MR. CLOERN: Can we pull up PTX 1988, please.
           18              I'm sorry, this is not admitted yet.
           19   BY MR. CLOERN:
10:29:10   20   Q. We're going to hand you, Dr. Wicker, PTX 1988.
           21              MR. CLOERN: Permission to approach, Your Honor?
           22              THE COURT: Yes.
           23             (Brief pause.)
           24              THE COURT: Where is the approacher?
10:29:32   25             (Brief pause.)
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 23 of 242 PageID #:53392
                                        Wicker - cross by Cloern
                                                                                           1511

            1              MR. CLOERN: We don't have hard copies. Can we put it
            2   on Dr. Wicker's screen?
            3              THE COURT: Yes. Conditionally.
            4              MR. CLOERN: I can come back to this one.
10:29:47    5              THE COURT: Very well.
            6   BY MR. CLOERN:
            7   Q. Now, by January of 2008, Hytera decided to replace the
            8   separate C55 and ARM chips with a single OMAP chip, right?
            9   A. Would you repeat the date again?
10:30:09   10   Q. Sure. By January of 2008, Hytera went from the three chip
           11   configuration, FPGA C55 and ARM, to a two chip configuration
           12   with the FPGA and an OMAP, where the OMAP combined the C55 and
           13   the ARM, right?
           14   A. It's my recollection that the replacement of the FPGA with
10:30:35   15   the combined ARM and DSP chips, the OMAP is the joint name for
           16   it. I think that happened -- that discussion was still
           17   underway when G.S. Kok arrived at Hytera. In fact, Mr. Chia
           18   discussed it as well. It would have been a little later than
           19   you're suggesting.
10:30:58   20   Q. So I'd like to hand you DTX 3283.
           21              And this is a document that is Bates stamped from
           22   Hytera and produced in this litigation?
           23   A. That's correct.
           24   Q. Okay. And it's a circuit diagram?
10:31:25   25   A. Yes, it is.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 24 of 242 PageID #:53393
                                        Wicker - cross by Cloern
                                                                                           1512

            1              MR. CLOERN: Your Honor, I'd like to offer into
            2   evidence DTX 3283.
            3              MR. BROWN: No objection, Your Honor.
            4              THE COURT: It is received and may be published.
10:31:40    5             (Said exhibit received in evidence.)
            6   BY MR. CLOERN:
            7   Q. Now, this document shows the FPGA, do you see that?
            8   A. Yes. That would be right here (indicating).
            9   Q. And it shows the OMAP 5912?
10:31:58   10   A. Yes. That's right here (indicating).
           11              MR. CLOERN: And, Jim, could we pull up the metadata,
           12   please.
           13   BY MR. CLOERN:
           14   Q. And you see that this document is dated January 24, 2008?
10:32:19   15   A. Yes. That's correct.
           16   Q. Okay. So by January 2008, Hytera had replaced the separate
           17   C55, DPS and ARM and combined them into a single OMAP chip,
           18   correct?
           19   A. Yes. That would certainly -- the combination was something
10:32:43   20   that they were considering. FPGA is still here, but it's
           21   communicating with the OMAP there (indicating).
           22   Q. Well, ultimately, Hytera went to just a single OMAP chip,
           23   correct?
           24   A. That's right. That's what we discussed during my direct
10:33:00   25   testimony.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 25 of 242 PageID #:53394
                                        Wicker - cross by Cloern
                                                                                           1513

            1   Q. And they started with three, and that's what they in
            2   October of 2007, and they combined that into two, as shown in
            3   this document we just looked at, by January 2008, correct?
            4   A. I'm sorry. Three and two. The OMAP actually has two
10:33:17    5   processors in it.
            6   Q. So Hytera started with an FPGA, C55 DSP and an ARM, three
            7   separate chips. And that was in October 2007, they still had
            8   that, and by January 2008 they had gone to an FPGA and an OMAP
            9   which combined those other two chips, correct?
10:33:39   10   A. That's right. This contains a combination of the ARM chip,
           11   and a DSP, and that's the FPGA. So yes, that is -- that can be
           12   counted as two devices.
           13   Q. And in January of 2008, Hytera had already gone to a OMAP,
           14   only they also had an FPGA chip?
10:34:01   15   A. That I agree with.
           16   Q. Can we pull up PDX 8.68, please.
           17              And this is a document you showed in one of your
           18   slides in your direct. It's an e-mail from G.S. Kok to
           19   Mr. Chen dated March 10, 2008. Do you agree with that?
10:34:27   20   A. Yes, I do.
           21   Q. And that's about three weeks after G.S. Kok came to Hytera,
           22   do you agree with that?
           23   A. Yes.
           24   Q. And you pointed out that G.S. Kok is saying the FPGA is
10:34:32   25   obsolete, do you see that?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 26 of 242 PageID #:53395
                                        Wicker - cross by Cloern
                                                                                           1514

            1   A. Yes, I do.
            2   Q. And he proposed to use the OMAP, do you see that? He
            3   proposed replacing, right? He proposed using an OMAP?
            4   A. A new OMAP, yes.
10:34:50    5   Q. He's proposed using, right, a new OMAP?
            6   A. That's right.
            7   Q. And the OMAP he's proposing to use is the OMAP 5912. You
            8   know that from other documentation, right?
            9   A. That's right. That's the OMAP that Motorola used.
10:35:05   10   Q. But Hytera was already using that OMAP in January before
           11   G.S. showed up, that's what we just established, correct?
           12   A. Well, we don't know that they were actually using it. What
           13   this shows is they were considering it.
           14   Q. Well, they had built it into a full-board layout and
10:35:22   15   circuit diagram, right?
           16   A. Well, they certainly had a circuit diagram. I don't
           17   believe I had seen an actual design board that has these
           18   devices in it.
           19   Q. Now, it's not true that the FPGA was obsolete in 2008, is
10:35:49   20   it?
           21   A. Well, generally speaking, FPGA is continued to use in
           22   various forms and various designs. There are certain things
           23   they are good for, if that's what you mean.
           24   Q. Let me hand you DTX 5361.
10:36:04   25              MR. CLOERN: May we approach, Your Honor?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 27 of 242 PageID #:53396
                                        Wicker - cross by Cloern
                                                                                           1515

            1              THE COURT: Yes.
            2   BY MR. CLOERN:
            3   Q. And this document, Dr. Wicker, was produced in this
            4   litigation by Motorola. You can tell that by the Motorola
10:36:24    5   Bates stamp in the right corner?
            6   A. Yes. That's right.
            7   Q. And this is a presentation by Motorola employees on the
            8   next generation controller configurable radio architecture?
            9   A. That's what the title says.
10:36:43   10              MR. CLOERN: Your Honor, I'd like to offer this into
           11   evidence.
           12              THE COURT: What is the date of the document?
           13              MR. CLOERN: Oh, I'm sorry, Your Honor. It's already
           14   admitted.
10:36:50   15              THE COURT: All right.
           16              MR. CLOERN: My apologies.
           17              THE COURT: All right. You may continue with
           18   publication.
           19   BY MR. CLOERN:
10:37:03   20   Q. So this is a Motorola FPGA analysis from 2010, correct?
           21   A. I don't see a date on it.
           22              MR. CLOERN: Jim, could you bring up the metadata for
           23   Dr. Wicker, please.
           24   BY MR. CLOERN:
10:37:30   25   Q. I believe your coloring on the screen a bit.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 28 of 242 PageID #:53397
                                        Wicker - cross by Cloern
                                                                                           1516

            1   A. Oh, I'm sorry.
            2   Q. That's okay.
            3   A. Every time I touch it.
            4   Q. Do you see the metadata is from 2010?
10:37:40    5   A. That's right. And the custodian is Russ Lund, who spoke to
            6   us at the very beginning.
            7   Q. So Russ Lund is involved in 2010 in considering using FPGA
            8   in Motorola radios?
            9   A. Well, certainly had this document in his files.
10:37:58   10   Q. And you heard Mr. Corretjer testify about this document.
           11   You were in court the other day?
           12   A. That's right.
           13   Q. And Mr. Corretjer explained that Motorola was considering
           14   using an FPGA chip in its radios in 2010?
10:38:26   15   A. That's correct.
           16   Q. And it's stated in the title of the document, Motorola was
           17   considering this chip for its next generation DMR products,
           18   correct?
           19   A. That's right.
10:38:38   20   Q. And Motorola liked the flexibility and scalability of the
           21   FPGA chip, correct?
           22   A. That's right. If you look at page 23 of the document, it
           23   notes the benefits are flexibility, integration and cost
           24   saving.
10:38:54   25   Q. So can we agree, then, that the FPGA is not obsolete in
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 29 of 242 PageID #:53398
                                        Wicker - cross by Cloern
                                                                                           1517

            1   2008 as G.S. Kok said?
            2   A. Well, generally speaking, FPGA's are, to this date, not
            3   obsolete, as in today. I think Mr. Kok was referring to
            4   Hytera's FPGA as being obsolete.
10:39:17    5   Q. Have you studied the Hytera FPGA?
            6   A. I've studied comments about that FPGA, things we talked
            7   about in court.
            8   Q. But you haven't actually looked at Hytera's FPGA?
            9   A. No, I don't believe an example copy was provided in this
10:39:47   10   case.
           11   Q. Well, there was documentation provided of the FPGA, right?
           12   A. Yes, there was.
           13   Q. In fact, lots of very advanced products still today use the
           14   FPGA? 5G products, right?
10:40:03   15   A. Yes. Again, it's a good technology. I've used it myself.
           16   Q. Nassau, in the Mars missions?
           17   A. I don't know that for a fact, but certainly would find the
           18   use in certain scientific applications. It's got a
           19   programmability that let's you do really interesting things
10:40:23   20   with it.
           21   Q. So let's pull PDX 8.70.
           22              This is an e-mail from Sam Chia to G.S. Kok, Y.T. Kok,
           23   Kim Long, Yu Kok Hoong, and Eunice Shu, right?
           24   A. That's right.
10:40:48   25   Q. Now, in your direct last week you described this as an
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 30 of 242 PageID #:53399
                                        Wicker - cross by Cloern
                                                                                           1518

            1   e-mail between Hytera engineers. In fact, I think that's what
            2   the caption of your slide reads?
            3   A. That's right.
            4   Q. But these are former Motorlans, right?
10:41:00    5   A. At the time this was written, they were all Hytera
            6   engineers.
            7   Q. What I'm asking is, these are all former Motorlan
            8   employees, correct?
            9   A. That's right.
10:41:12   10   Q. These are all Motorlan employees that came over in 2008, in
           11   June of 2008, right after G.S. Kok did, correct?
           12   A. That's right.
           13   Q. And Sam Chia, he's providing an analysis of possibly
           14   removing the FPGA, correct?
10:41:32   15   A. That's correct.
           16   Q. And that's the document we see down in the corner of your
           17   slide. It's entitled FPGA Analysis, right?
           18   A. That's right.
           19   Q. That's what Mr. Chia attached to this e-mail, correct?
10:41:44   20   A. That's right.
           21   Q. All right. Let's look at that attachment.
           22              MR. CLOERN: Jim, can you pull up PTX 22. This is the
           23   FPGA analysis.
           24   BY MR. CLOERN:
10:41:55   25   Q. Let's turn to page 22.4.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 31 of 242 PageID #:53400
                                        Wicker - cross by Cloern
                                                                                           1519

            1              And that shows Hytera's existing device again with an
            2   OMAP and an FPGA at this point, correct?
            3   A. That's right. The FPGA is on this side, the OMAP is over
            4   here, and this is the set of interfaces between two the devices
10:42:21    5   (indicating).
            6   Q. And it's the FPGA on the left that the former Motorolans
            7   want to take out, correct?
            8   A. That's correct.
            9   Q. And they want to move all the functionality that's been
10:42:29   10   written over the last 3 years in the FPGA, they want to move it
           11   all to the OMAP on the right, correct?
           12   A. That's essentially right. In other words, the FPGA had not
           13   been finished. It's my understanding they did not have
           14   everything working in the FPGA. But the functionality that was
10:42:47   15   intended for the FPGA, the folks on the previous e-mail wanted
           16   to move into the DSP portion of the OMAP.
           17   Q. This very document says the FPGA was 70 to 80 percent
           18   finished, correct?
           19   A. That's right.
10:43:05   20   Q. And you understand there's other documentation in the case
           21   where Hytera's development team, before the former Motorlans
           22   showed up, at this point were expecting 2009 launch of the
           23   product, correct? That's what the documentation says?
           24   A. That was the goal, yes.
10:43:25   25   Q. And the former Motorlans come in and take a look at work
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 32 of 242 PageID #:53401
                                        Wicker - cross by Cloern
                                                                                           1520

            1   and they say it's 70 to 80 percent done, right?
            2   A. That's correct.
            3   Q. So let's take a look at PTX 22.5. I believe that's the
            4   next page.
10:43:43    5              And there, Mr. Chia is talking about the current state
            6   of the device, do you see that?
            7   A. Yes, I do.
            8   Q. And he's talking about the functionality realized in the
            9   FPGA, correct, 4SK modulation-- 4FSK modulation?
10:44:05   10   A. That's correct.
           11   Q. And he's pointing out functionality that's realized also in
           12   the DSP, in the OMAP, correct?
           13   A. Yes. This is a reference to, the C55 is the DSP within the
           14   OMAP, if that's what you're referring to. And here it's
10:44:31   15   talking about frame synchronization in the C55.
           16              I'm looking for something comparable from the
           17   modulator. This is the demodulator, the reverse of the
           18   process. Is that what you were referring to?
           19   Q. I'm just asking on a general level. We don't have to get
10:44:49   20   into all the detail. You're free to, of course. It's your
           21   answer. But for my examination, it's not necessary.
           22   A. Okay. Sorry.
           23   Q. Let's look at PTX 22.6.
           24              Here Mr. Chia continues identifying what's been done,
10:45:00   25   what the -- what the former -- I'm sorry. What the Hyterans
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 33 of 242 PageID #:53402
                                        Wicker - cross by Cloern
                                                                                           1521

            1   have done so far and what still needs some work, correct?
            2   A. That's right. AFC is done, but the RSSI, the signal
            3   strength indications aren't done yet.
            4   Q. Now let's go to the next page, page 7.
10:45:25    5              And Mr. Chia is listing pros and cons about the FPGA
            6   and whether to remove it, right?
            7   A. That's right.
            8   Q. And the first one, big one, 70 to 80 percent of the work
            9   has been completed, right?
10:45:40   10   A. That's right.
           11   Q. The next one contains an L1 timer, do you see that?
           12   A. That's right.
           13   Q. And that's one of the trade secrets Motorola asserts in
           14   this case, correct?
10:45:49   15   A. Yes. But just so I'm clear, what he is saying here is
           16   that --
           17   Q. Well, and -- if --
           18              MR. BROWN: Your Honor, I'd ask the witness be allowed
           19   to finish his answer.
10:46:02   20              THE COURT: Well, there's no question pending.
           21   Rephrase the question or restate the question.
           22   BY MR. CLOERN:
           23   Q. It talks about -- the second bullet talks about, it already
           24   contains an L1 timer and thus off-loads a timing critical MIPS
10:46:14   25   intensive functionally from the C55, right?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 34 of 242 PageID #:53403
                                        Wicker - cross by Cloern
                                                                                           1522

            1   A. That's what it says.
            2   Q. And so Mr. Chia is talking that that's a pro, that they're
            3   realizing this L1 timer functionality in the FPGA taking some
            4   of the workload off the C55 DSP, right?
10:46:29    5   A. That's right. The FPGA had built-in timing capabilities
            6   that came with the chip. And so what he's saying is that,
            7   what's done with the L1 timer at least partially can be handled
            8   by what's already built into the FPGA.
            9   Q. And there's 4FSK physical layer modulation and demodulation
10:46:50   10   that's been completed. That's also pointed out, right?
           11   A. That's right.
           12   Q. Now, if you look at the cons, the first two cons, they
           13   don't have anything to do with the actual operation or the
           14   quality of the work that's been done so far, right?
10:47:01   15   A. They don't say anything about quality, no.
           16   Q. It says the IC, referring to the FPGA, is expensive,
           17   correct?
           18   A. That's correct.
           19   Q. It's going to add 4 or 5 dollars cost to every unit they
10:47:14   20   make to have that extra chip in there, right?
           21   A. That's right.
           22   Q. And the dwindling resources in the FPGA team, do you see
           23   that?
           24   A. Yes, I do.
10:47:21   25   Q. And that refers to -- you know who Professor Sun is?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 35 of 242 PageID #:53404
                                        Wicker - cross by Cloern
                                                                                           1523

            1   A. Yes.
            2   Q. And Professor Sun was leading the development prior to the
            3   former Motorlans coming over, correct?
            4   A. That's right. And the contractor, if I remember correctly.
10:47:36    5   Q. Actually, I believe -- let me rephrase that.
            6              Do you agree Professor Sun was at a company that was
            7   acquired by Hytera in 2003, and since then Professor Sun was a
            8   Hytera employee?
            9   A. Yes. That sounds right.
10:48:01   10   Q. So Professor Sun moves on to develop what's referred to as
           11   Level 3 or trunking DMR, correct, about this time?
           12   A. That's correct.
           13   Q. And G.S. Kok comes in and the former Motorlans come in to
           14   commercialize the existing work, finish it off and
10:48:26   15   commercialize it?
           16   A. That's right.
           17   Q. And that's known as DMR Level 2, correct?
           18   A. That's correct.
           19   Q. And the dwindling resources in the FPGA team, that refers
10:48:36   20   to a number of he FPGA engineers moved on to work with Dr. Sun
           21   in the FPGA project?
           22   A. In part. If I remember correctly, the previous e-mail that
           23   we were looking at suggest there was only one person remaining
           24   on the team who was capable of doing FPGA programming for DSP
10:48:55   25   functionality.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 36 of 242 PageID #:53405
                                        Wicker - cross by Cloern
                                                                                           1524

            1   Q. But Hytera had a number of FPGA engineers. They're been
            2   working on this using those engineers for 3 years, right?
            3   A. That's right.
            4   Q. Now, the third bullet is the one that addresses the actual
10:49:12    5   quality of the work so far, right?
            6   A. Yes.
            7   Q. And it says:
            8             "Estimated to have a lot of performance issues
            9             which has none been ironed out by the original
10:49:20   10             authors."
           11              Correct?
           12   A. That's right.
           13   Q. And that's about consistent, though, with being 70 to
           14   80 percent done, right? Things aren't ironed out yet, there's
10:49:28   15   still work to do?
           16   A. Well, there's still work to do in some of the work that had
           17   been done was not meeting performance requirements.
           18   Q. Now let's look at PDX 8.71.
           19              This is, I think, what you pointed out in your
10:49:56   20   presentation?
           21   A. That's right.
           22   Q. Problems that Mr. Chia saw with some of the development
           23   that had been done to date?
           24   A. That's correct.
10:50:06   25   Q. And you didn't go through the pros and cons list in your
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 37 of 242 PageID #:53406
                                        Wicker - cross by Cloern
                                                                                           1525

            1   direct?
            2   A. I think I actually did talk about the pros and cons in
            3   conjunction with an e-mail to which this was attached.
            4              MR. CLOERN: Can we look at PTX 2211, please.
10:50:26    5   BY MR. CLOERN:
            6   Q. And this is a page from that same document, the FPGA
            7   analysis?
            8   A. That's right.
            9   Q. And this identifies here Mr. Chia has written out all of
10:50:45   10   the work that needs to be done to remove the FPGA, correct?
           11   A. That's right.
           12   Q. And do you see at the end of each line he says "recode
           13   to C55," do you see that?
           14   A. Yes, I do.
10:50:58   15   Q. And that means the algorithms that have already been
           16   realized coded into the FPGA, they have to be re-coded into the
           17   C55 DSP, correct?
           18   A. It's certainly one way to interpret it. He uses "reuse"
           19   when he talks about copying directly. So the recode could be
10:51:33   20   to use the existing FPGA.
           21   Q. And FPGA, that's got a special programming language called
           22   FPGA verilog, right?
           23   A. That's correct.
           24   Q. And the DSP uses either C or C++, correct? One of the two?
10:51:50   25   A. Yes. That's correct.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 38 of 242 PageID #:53407
                                        Wicker - cross by Cloern
                                                                                           1526

            1   Q. Maybe both?
            2   A. I think you can use both. You can use both.
            3   Q. So recode to the C55 means someone has to translate from
            4   the code that's already written from verilog to C or C++,
10:52:09    5   right?
            6   A. That's certainly one way to interpret it, that's right.
            7   Q. Okay. Let's look back at PTX 2211.
            8              I'm sorry, PDX 871.
            9                Now, when you -- actually, let's go to the next
10:52:59   10   slide.
           11              So here, you're pointing out solution proposed to
           12   Hytera RND director. And that's relation to Sam Chia's concern
           13   that removing the FPGA may result in using a lot of MOTO code,
           14   right?
10:53:25   15   A. That's correct.
           16   Q. And the Hytera RND directory you're talking about is G.S.
           17   Kok, correct?
           18   A. That's right.
           19   Q. And Sam Chia and G.S. Kok were both former Motorlans,
10:53:37   20   correct?
           21   A. That's right.
           22   Q. Now, let's go to PTX 19.2.
           23              And there, Mr. G.S. Kok says, in response to Sam's
           24   e-mail in his FPGA analysis, he says:
10:53:55   25             "I understand where you are coming from and this
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 39 of 242 PageID #:53408
                                        Wicker - cross by Cloern
                                                                                           1527

            1             is going to be a tough decision to make."
            2              Right?
            3   A. That's right.
            4   Q. Okay. So G.S. Kok was previously saying the FPGA was
10:54:07    5   obsolete, right?
            6   A. That's right.
            7   Q. But Mr. Chia's e-mail is pointing out all the benefits of
            8   the FPGA and now Mr. G.S. Kok is saying, yeah, it's going to be
            9   a tough decision about whether we take out the FPGA or not,
10:54:22   10   correct?
           11   A. I believe he's actually referring to how to proceed in
           12   taking out the FPGA, because he talks about there being a lot
           13   of work for the team, we have to protect the company from
           14   impending lawsuits, and so forth. So he's contemplating the
10:54:39   15   extent to which Motorola's code will be used in replacing the
           16   FPGA.
           17   Q. This e-mail from Mr. G.S. Kok is in response to Sam's
           18   e-mail. Sam Chia's e-mail forwarding to G.S. Kok the FPGA
           19   analysis, right?
10:54:53   20   A. That's exactly right.
           21   Q. And in that FPGA analysis, Sam is discussing whether to
           22   take out the FPGA or leave it in, correct?
           23   A. That's right. He discusses pros and cons.
           24   Q. And G.S. Kok is responding that he understands that's a
10:55:10   25   tough decision, correct?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 40 of 242 PageID #:53409
                                        Wicker - cross by Cloern
                                                                                           1528

            1   A. I would agree that the tough decision is which road to
            2   proceed now.
            3   Q. And again, this entire discussion is among only five former
            4   Motorlan employees and occurring within a few days of them
10:55:41    5   walking in the door, right?
            6   A. With the exception of G.S. Kok, they were relatively newly
            7   arrived. He'd been there several months.
            8   Q. And all five of them are former Motorlan employees?
            9   A. That's right. Hytera employees at the time this was
10:55:57   10   written, but they had worked at Motorola before.
           11   Q. They all just came over from Motorola?
           12   A. That's right.
           13   Q. Except for G.S. Kok who came over from Motorola two months
           14   earlier?
10:56:07   15   A. That's, roughly, yes.
           16   Q. Now, and there's no evidence that the FPGA analysis
           17   document that Sam Chia wrote and shared amongst these five
           18   former Motorlans, there's no evidence that FPGA analysis
           19   document was shared with anybody else at Hytera, right?
10:56:26   20   A. Not that I know of.
           21   Q. But there was an announcement that Sam circulated within
           22   Hytera about the decision to remove the FPGA, correct?
           23   A. That is correct.
           24   Q. And that, rather than being entitled "FPGA analysis," it
10:56:43   25   was entitled "FPGA announcement," right?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 41 of 242 PageID #:53410
                                        Wicker - cross by Cloern
                                                                                           1529

            1   A. That is right.
            2   Q. Let's look at -- actually I'd like to hand you PTX 1891,
            3   along with PTX 23.
            4              I believe that these are both documents produced by
10:57:15    5   Hytera in this case?
            6   A. That's right.
            7   Q. And these are the documents we were just talking about that
            8   -- go ahead.
            9   A. That's correct.
10:57:24   10              MR. CLOERN: We'd offer these into evidence, Your
           11   Honor.
           12              MR. BROWN: No objection, Your Honor.
           13              THE COURT: They are received and may be published.
           14             (Said exhibit received in evidence.)
10:57:33   15   BY MR. CLOERN:
           16   Q. So let's look at PTX 1891. This is a July 1, 2008, e-mail
           17   from Sam Chia, correct?
           18   A. That's right.
           19   Q. And he reports that he's made the announcement to his team,
10:57:48   20   correct?
           21   A. That's right.
           22   Q. And that's -- his team is at that time probably 80 or 100
           23   Hytera software engineers, correct?
           24   A. Yes. That's right.
10:58:00   25   Q. And he's making the report that the decision has been made
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 42 of 242 PageID #:53411
                                        Wicker - cross by Cloern
                                                                                           1530

            1   to remove the FPGA, correct?
            2   A. That's right.
            3   Q. And he attaches the slides which say "FPGA announcement,"
            4   correct?
10:58:14    5   A. That's correct.
            6   Q. And again, this is a different document than the FPGA
            7   analysis that Mr. Chia shared amongst the former Motorlans that
            8   we were just looking at, correct?
            9   A. That's right.
10:58:27   10   Q. Now, the content of this more public announcement within
           11   Hytera was different from the internal one, from the FPGA
           12   analysis, in that it does not refer to Motorola anywhere,
           13   correct?
           14   A. Actually it does. If you look on the third page, there's a
10:58:52   15   comparison to Motorola radio cost.
           16   Q. Okay.
           17              MR. CLOERN: Can would he put that up, please, page 3
           18   of PTX 23.
           19              Now, can we bring up PTX 22, page 8, along side.
10:59:24   20   Thank you.
           21   BY MR. CLOERN:
           22   Q. Now, PTX 22 is the document, and that's on the right.
           23   That's the document that was just circulated among the former
           24   Motorlans. And you see in the fifth bullet point, the one next
10:59:40   25   to the last, it says:
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 43 of 242 PageID #:53412
                                        Wicker - cross by Cloern
                                                                                           1531

            1             "This will result in using a lot of MOTO code
            2             and is a concern."
            3              Right?
            4   A. That's right.
10:59:48    5   Q. Nothing in the public FPGA removal announcement talks about
            6   using Motorola code, correct?
            7   A. That's correct.
            8   Q. So that's information that the former Motorlans only
            9   discussed among themselves, correct?
11:00:04   10   A. With regard to these two documents, I'd agree only the
           11   first document actually talks about reusing Motorola's code.
           12   Q. And in the public FPGA removal announcement, the only
           13   reference to Motorola is the reference to: If we take out the
           14   FPGA, we're going to save 5 dollars, 4 or five dollars a unit
11:00:27   15   and be more competitive with Motorola's pricing?
           16   A. Well, that's certainly part of it. You're talk about
           17   what's here. There's also discussions about what Motorola's
           18   radios can do. There's a number of comparisons to Motorola.
           19   But I would agree that the document on the left doesn't say,
11:00:45   20   "let's copy Motorola's code."
           21              THE COURT: Who had access to the document on the
           22   left?
           23              THE WITNESS: It's my understanding the document on
           24   the left was made public according to Mr. Chia.
11:00:57   25              THE COURT: When you use the term "made public," what
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 44 of 242 PageID #:53413
                                        Wicker - cross by Cloern
                                                                                           1532

            1   do you mean?
            2              THE WITNESS: Sorry. Just sent to his group of
            3   engineers, the 80 to 100 people that counsel was referring to.
            4              THE COURT: But within Hytera?
11:01:09    5              THE WITNESS: Yes, Your Honor.
            6              THE COURT: All right. Proceed.
            7              This may be a good stopping point, members of the
            8   jury. There will be no brunch today. There will be a lunch.
            9   So it's 11:00 o'clock now. Please return in about 10 or
11:01:29   10   15 minutes. The Court is adjourned for a while.
           11             (Recess.)
           12              THE CLERK: All rise. The Court resumes in session.
           13             (The following proceedings were had in the
           14             presence of the jury in open court:)
11:25:03   15              THE CLERK: Please be seated.
           16              Please continue with the witness.
           17   BY MR. CLOERN:
           18   Q. Dr. Wicker, Motorola used the OMAP 5912 in its DMR line of
           19   products, correct?
11:25:21   20   A. That's correct.
           21   Q. And Sam Chia, Y.T. Kok, they were both software -- they
           22   both worked on the software side at Motorola on DMR, correct?
           23   A. Y.T. Kok was a general software engineer, Sam Chia
           24   specialized in the DSP side, but essentially speaking, yes.
11:25:42   25   Q. Specialized in DSP?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 45 of 242 PageID #:53414
                                        Wicker - cross by Cloern
                                                                                           1533

            1   A. Yes.
            2   Q. And that's different than verilog, correct?
            3   A. Well, verilog is used for actually writing code that can be
            4   turned into chips directly. It's a language that basically
11:25:55    5   describes hardware connections. So it is a software tool, but
            6   it's closer to the hardware than most software.
            7   Q. And Sam Chia and Y.T. Kok were not experienced in verilog,
            8   correct?
            9   A. That I believe is correct. I think they testified to that.
11:26:12   10   Q. And G.S. Kok, he's on the hardware side himself, right?
           11   Not the hardware side, really?
           12   A. Well, actually his position at Hytera would have involved
           13   both. He was in charge of both hardware and the software.
           14   Q. But in Motorola, he came from a hardware background?
11:26:30   15   A. That's correct.
           16   Q. And the other two folks on that e-mail, Ken Wang -- sorry,
           17   the other three, Eunice Shu, Kim Long and Yu Kok Hoong, they're
           18   all from a hardware background, right?
           19   A. That's right.
11:26:48   20   Q. So the two software guys that G.S. brought over, they
           21   didn't have experience in FPGA. G.S. knew that, right?
           22   A. I'm sorry, can you rephrase that?
           23   Q. Sure. The two software guys, Sam Chia and Y.T. Kok that
           24   G.S. brought over from Motorola, they didn't have experience in
11:27:10   25   the FPGA verilog?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 46 of 242 PageID #:53415
                                        Wicker - cross by Cloern
                                                                                           1534

            1   A. No, that's incorrect.
            2   Q. That's not what you just testified to?
            3   A. They were -- they weren't experts in it, but they had had
            4   some association with it, if I remember their testimony
11:27:26    5   correctly.
            6   Q. All their experience on DMR was with the "c" language and
            7   the OMAP chip using a DSP, right?
            8   A. And the DSP, that's correct.
            9   Q. So they come over to Hytera and they see there's 3 years of
11:27:42   10   work that's been done in a chip that they're not familiar with
           11   and they decide to make a change so that they can contribute,
           12   correct?
           13   A. That is not what's stated in their correspondence.
           14   Q. You mean the correspondence where G.S. Kok said that the
11:28:02   15   FPGA is obsolete, but in fact it is not obsolete?
           16   A. Well, again, the FPGA that Hytera had was obsolete. The
           17   general technology is not obsolete.
           18   Q. And you haven't distinguished Hytera's FPGA from the FPGA
           19   that Motorola was talking about in its document from 2010,
11:28:12   20   right?
           21   A. When you asked me about it, I certainly did.
           22   Q. You didn't analyze that in your report, did you?
           23   A. No. No.
           24   Q. And you haven't provided any specific analysis of those two
11:28:27   25   chips, have you?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 47 of 242 PageID #:53416
                                        Wicker - cross by Cloern
                                                                                           1535

            1   A. No.
            2              MR. CLOERN: So can we please bring back up DTX 5361.
            3   BY MR. CLOERN:
            4   Q. This is the document where Motorola was considering going
11:28:51    5   to an FPGA in 2010, correct?
            6   A. That's right.
            7   Q. And I just have a very pointed question. Please turn to
            8   page 18.
            9              And there it talks about "reused FPGA approach for
11:29:13   10   software," do you see that?
           11   A. You are referring to the optimal read of application code?
           12   Q. Right. So when Motorola is considering switching out a
           13   chip, they talk about one of their options is reusing the
           14   approach from the previous chip, right?
11:29:38   15   A. Right. And they're able -- they're talking about being
           16   able to reuse their own software because of the existence of
           17   these operating system abstraction layers.
           18   Q. Okay.
           19   A. Basically, given these layers' existence, they can continue
11:29:55   20   to use their applications even though they're changing the
           21   hardware, because the layers, the OSAL's and LOSAL's abstract
           22   them from that change in the hardware.
           23              MR. CLOERN: So let's bring up PDX 8.180.
           24   BY MR. CLOERN:
11:30:12   25   Q. You showed this your direct, correct?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 48 of 242 PageID #:53417
                                        Wicker - cross by Cloern
                                                                                           1536

            1   A. That's right.
            2   Q. And this is a snip-out of a spreadsheet that Sam Chia
            3   created, correct?
            4   A. That's right.
11:30:22    5   Q. And it was found in the files of Ms. Xu Yan, correct?
            6   A. That's right.
            7   Q. And Ms. Xu Yan is a legacy Hytera employee, right?
            8   A. That's correct.
            9   Q. Never at Motorola?
11:30:35   10   A. That's my understanding, yes.
           11   Q. Right.
           12              And you highlighted this "current plan is to reuse
           13   solution," right?
           14   A. That's right.
11:30:43   15   Q. And that's for the L1 timer?
           16   A. That's right.
           17   Q. And the FPGA analysis that Sam Chia wrote noted that the
           18   L1 timer, that was in the FPGA, right?
           19   A. That was a different implementation. That was actually a
11:30:59   20   timing capability provided by the FPGA itself. It was not code
           21   that could be imported into the DSP.
           22   Q. They had to recode that to the DSP, just like it said in
           23   the FPGA analysis, right?
           24   A. They had to write new code to have an L1 timer that would
11:31:14   25   run on DSP.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 49 of 242 PageID #:53418
                                        Wicker - cross by Cloern
                                                                                           1537

            1   Q. And the FPGA analysis Sam wrote, Sam Chia wrote recode to
            2   DSP, correct?
            3   A. With regard to the L1 timer? Think he said "reuse."
            4   Q. So the words "reuse" is in this spreadsheet, right?
11:31:56    5   A. Right. To reuse Motorola's software.
            6   Q. Okay. So let's look at the actual document, DTX -- I'm
            7   sorry. PTX 483.
            8              Now, can we look at rows 3, 4 and 5, please. And you
            9   see in row 3 it says "reuse FPGA design where possible." Do
11:32:42   10   you see that?
           11   A. Yes. Right here (indicating). Okay. Thank you.
           12   Q. And do you see in the next row, row 4, it says "reuse FPGA
           13   solution"?
           14   A. That's right.
11:32:52   15   Q. And row 5, it says "reuse FPGA solution." Do you see that?
           16   A. Yes, I do.
           17   Q. Okay. Now, let's look at the left column for each of those
           18   rows, 3, 4 and 5, it you see it says, "bit to symbol mapping"
           19   in row 3. "RRC in LPF filtering" in row 4 ..." and there's a
11:33:13   20   reference to 2-port modulation in row 5?
           21   A. That's right.
           22   Q. Okay.
           23              MR. CLOERN: So can we pull up, please, I believe it's
           24   PTX 22, FPGA analysis.
11:33:37   25              And can we look at page 2211 where it says "digital
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 50 of 242 PageID #:53419
                                        Wicker - cross by Cloern
                                                                                           1538

            1   TX."
            2   BY MR. CLOERN:
            3   Q. Do you see the first 3 bullet point under that, Dr. Wicker?
            4   A. Yes, I do.
11:34:00    5   Q. And are those that says "bit to symbol mapping RRC and LPF
            6   and 2-port modulation, those are the first three bullet points?
            7   A. That's right.
            8   Q. And those are the same bullet points that we just read from
            9   rows 3, 4 and 5 of the spreadsheet, right?
11:34:17   10   A. Yes.
           11              MR. CLOERN: Can we put those together? Do we have
           12   that?
           13             (Brief pause.)
           14   BY MR. CLOERN:
11:34:26   15   Q. So what we've got in PTX 483 essentially is Sam Chia taking
           16   the work effort for the FPGA removal and putting that in the
           17   spreadsheet and assigning task to people, right?
           18   A. That's right.
           19   Q. And in that, he is saying, for those tasks he's saying
11:34:51   20   reuse the FPGA design where possible, reuse FPGA solution,
           21   right?
           22   A. That's right.
           23   Q. Same with rows 11 and 15, they are talking about "expect to
           24   reuse a lot of the previous code." Do you see that in row 11?
11:35:11   25   A. Yes, I do.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 51 of 242 PageID #:53420
                                        Wicker - cross by Cloern
                                                                                           1539

            1   Q. And row 15, "current plan is to use the existing
            2   algorithm." Do you see that?
            3   A. Yes, I do.
            4   Q. And then it says "the algorithm used in the FPGA is
11:35:30    5   expected to take up about 11 MIPS in the C55," right?
            6   A. That's right.
            7   Q. So they're talking about the FPGA. The algorithm that was
            8   coded in the FPGA they'd already done, and moving that to the
            9   C55 just in different coding language?
11:35:47   10   A. That's correct, but then they say "If it doesn't work, we
           11   need to reuse some level of modification," that's the reference
           12   to Motorola code.
           13   Q. But it doesn't say "Motorola code," does it?
           14   A. Well, if Item 1 cannot work, that means that the existing
11:36:04   15   algorithm does not work, then "we need to reuse with some level
           16   of modification," in my opinion, that means use Motorola code
           17   with attempt to conceal.
           18   Q. But this spreadsheet doesn't say use Motorola code, does
           19   it?
11:36:18   20   A. It uses the term "reuse" frequently. And I believe there
           21   are places where it's just as clear that we're not --
           22   Q. Well, and it also says --
           23              THE COURT: Wait. Just a minute. Your voice is
           24   trailing off when you give some of your answers. So get closer
11:36:33   25   to the microphone, if you will.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 52 of 242 PageID #:53421
                                        Wicker - cross by Cloern
                                                                                           1540

            1              THE WITNESS: Yes, Your Honor.
            2              THE COURT: Thank you.
            3   BY MR. CLOERN:
            4   Q. In row 5, it says "reuse FPGA solution," correct?
11:36:42    5   A. That's correct.
            6   Q. So just because it says "reuse," that isn't some secret
            7   term that everybody knows means use stolen Motorola code?
            8   A. That's right. You have to look at the context.
            9   Q. Okay. And nowhere in this document that Sam Chia wrote,
11:36:59   10   the spreadsheet this -- this task tracker written by Sam Chia
           11   that was shared with Hytera legacy employees, nowhere does it
           12   say "we're going to use Motorola code," right?
           13   A. Not explicitly. It doesn't literally say "we are going to
           14   use Motorola code," but it implies.
11:37:24   15   Q. But it says, we're going to reuse the existing FPGA
           16   solution about 30 or 40 times, doesn't it?
           17   A. It does say that, I agree.
           18   Q. And there are one or two vague references to just reuse
           19   prior code, reuse and modify, but it doesn't say "Motorola,"
11:37:36   20   right?
           21   A. Well, just so I'm clear. What it says is, our current
           22   approach doesn't work, we need to reuse code; for example,
           23   "with modification," as it says, right here (indicating).
           24   Q. But it says if Item 1 doesn't work, right?
11:37:53   25   A. That's right. In that particular context.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 53 of 242 PageID #:53422
                                        Wicker - cross by Cloern
                                                                                           1541

            1   Q. Now, let's look at PDX 8180. Again, this is the same
            2   document. And this is the line that you pulled out, and it
            3   says, "current plan is to reuse solution," right?
            4   A. That's correct.
11:38:23    5   Q. Again, just to be clear, that doesn't say "reuse Motorola
            6   solution"?
            7   A. It does not say that explicitly, that's right.
            8              THE COURT: What's your understanding of the word
            9   "solution" within the context of that document?
11:38:43   10              THE WITNESS: "Solution," Your Honor, is to reuse
           11   Motorola's L1 timer, which is a solution to the problem of
           12   maintaining timing at the physical layer.
           13              THE COURT: That's your understanding of what that
           14   word means?
11:38:55   15              THE WITNESS: In this context, yes.
           16              THE COURT: Proceed.
           17   BY MR. CLOERN:
           18   Q. All right. Let's go to row 4.
           19              There it says "reuse FPGA solution," right?
11:39:08   20   A. Yes, it does.
           21   Q. And in row 5, it says "reuse FPGA solution," right?
           22   A. That's correct.
           23   Q. And in column A it says "recode to C55" for rows 3, 4 and
           24   5, correct?
11:39:40   25   A. Yes, it does.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 54 of 242 PageID #:53423
                                        Wicker - cross by Cloern
                                                                                           1542

            1   Q. And if we look at 37 -- I'm sorry, rows 37 through 40, it
            2   says -- all of those say reuse FPGA solution, don't they?
            3   A. Yes, they do.
            4   Q. And then going on to the next page, column 41 says "reuse
11:40:11    5   FPGA solution," right?
            6   A. Yes, it does.
            7   Q. So do columns 50 through 52?
            8   A. Yes. That's right.
            9   Q. And then there's a number of columns that points out that
11:40:23   10   the solution is already available in the C55, right?
           11   A. That's right.
           12   Q. Okay. And you understand this spreadsheet, according to
           13   the metadata, was created in June of 2008 and last modified in
           14   August of 2008, correct?
11:40:55   15   A. That's correct.
           16   Q. And you understand that by January 2009, not all the tasks
           17   in that spreadsheet were completed, correct?
           18   A. That's correct.
           19   Q. And G.S. Kok wanted to have all the FPGA functions
11:41:12   20   transferred over to the DSP by March of 2009 so he could
           21   display a new radio at the 2019 IWCE Conference, right? You
           22   saw that in the documents?
           23   A. Yes.
           24   Q. And the IWCE Conference, that's the industry's trade show
11:41:31   25   for two-way radios, right?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 55 of 242 PageID #:53424
                                        Wicker - cross by Cloern
                                                                                           1543

            1   A. Among other things, yes.
            2              MR. CLOERN: Jim, could you -- hold on a second.
            3   BY MR. CLOERN:
            4   Q. I would like to provide you, Dr. Wicker, with PTX 814.
11:41:48    5              MR. CLOERN: May we approach, Your Honor?
            6              THE COURT: Yes.
            7   BY MR. CLOERN:
            8   Q. And this is an e-mail from Sam Chia, correct?
            9   A. That's correct.
11:42:05   10   Q. And it was produced by Hytera in this litigation, according
           11   to the Bates number?
           12   A. That's right.
           13   Q. And it's dated February 20th, 2009?
           14   A. That's correct.
11:42:16   15   Q. And this e-mail is to five legacy Hytera and software
           16   engineers, right?
           17   A. That's right.
           18              MR. CLOERN: Your Honor, we'd like to move this into
           19   evidence.
11:42:30   20              MR. BROWN: No objection.
           21              THE COURT: It is received and may be published.
           22             (Said exhibit received in evidence.)
           23   BY MR. CLOERN:
           24   Q. Do you see, it says:
11:42:39   25             "Hi, all. This is the library that can be used
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 56 of 242 PageID #:53425
                                        Wicker - cross by Cloern
                                                                                           1544

            1             to perform noise suppression, carrier detect,
            2             squelch, and modulation limit."
            3              Do you see that?
            4   A. Yes, I do.
11:42:51    5   Q. Okay. And it says:
            6             "Please use this --"
            7                Well, before we get there, noise suppression, carrier
            8   detect, squelch, those are all Motorola claimed trade secrets
            9   in this case, right?
11:43:02   10   A. Yes, they are.
           11   Q. And do you see the library? It's DMR DSP?
           12   A. That's right.
           13   Q. And so that's one of the libraries that Hytera has conceded
           14   by is built by Sam from Motorola code, correct?
11:43:18   15   A. Yes.
           16   Q. And this is the e-mail where in February 20, 2009, Sam is
           17   ending it to some Hytera software engineers saying: Hey, use
           18   this library for these four functions, correct?
           19   A. That's correct.
11:43:31   20   Q. And that is just before the IWCE Conference that G.S. Kok
           21   is telling everybody they've got to get ready for in
           22   March 2009, correct?
           23   A. I believe that's right. I don't recall the exact date of
           24   the conference.
11:43:50   25   Q. And so what's going on here is, these are four things from
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 57 of 242 PageID #:53426
                                        Wicker - cross by Cloern
                                                                                           1545

            1   the spreadsheet that we looked at that weren't finished yet,
            2   and Sam Chia cut corners to get a radio done for the trade
            3   show, right?
            4   A. No, I wouldn't characterize it like that.
11:44:09    5   Q. And these are tasks -- these are all things that are listed
            6   in the FPGA analysis that were already done in the prior FPGA
            7   implementation that just needed to be rewritten in the new
            8   computer language, correct?
            9   A. I don't agree.
11:44:28   10   Q. These weren't -- these aren't listed in Sam Chia's FPGA
           11   analysis?
           12   A. Oh, they're definitely listed. I believe, though, for
           13   example, with regard to "carrier detect," it says they're not
           14   finished yet. It says, "we need a new solution. We need to
11:44:45   15   reuse Motorola's code."
           16              THE COURT: Your voice trailed off again. Can you
           17   repeat your answer.
           18              THE WITNESS: My apologies, Your Honor.
           19              What it says in the spreadsheet is that "we don't have
11:44:55   20   a current solution and we need to reuse code," implying
           21   Motorola's code for carrier detect, which is exactly what
           22   they're doing here.
           23              MR. CLOERN: Can we bring up PTX 2211.
           24   BY MR. CLOERN:
11:45:18   25   Q. And do you see about halfway down the page it says "limiter
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 58 of 242 PageID #:53427
                                        Wicker - cross by Cloern
                                                                                           1546

            1   a/k/a modulation limiter"?
            2   A. I don't see it yet.
            3             (Brief pause.)
            4   BY MR. CLOERN:
11:45:25    5   Q. Right?
            6   A. Yes, right here (indicating).
            7   Q. So that's one of the tasks then that was in the FPGA that
            8   needs to be redone because of the FPGA removal, right?
            9   A. That's right. It says "need to reuse as the current design
11:45:55   10   is too simple."
           11   Q. And that's what's in one of these libraries? Or that's in
           12   this DMR DSP library, correct?
           13   A. Yes, it is.
           14   Q. And "carrier detector" is listed on the work for the FPGA
11:46:08   15   removal, right?
           16   A. That's correct.
           17   Q. Okay. And that's listed in the e-mail from Sam Chia for
           18   the DMR DSP?
           19   A. That's correct.
11:46:26   20   Q. And it's the same story for the RFHAL library, right? That
           21   is the library that contains the accused L1 timer, correct?
           22   A. That's correct.
           23   Q. And similarly, the L1 timer, that hadn't been re-coded from
           24   the FPGA to the DSP and the OMAP by January of 2009, so Sam and
11:46:55   25   P.E. built a library for it to get it done for the conference,
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 59 of 242 PageID #:53428
                                        Wicker - cross by Cloern
                                                                                           1547

            1   right?
            2   A. That's correct, in part. The FPGA had its own built-in
            3   timing capability. So it's not something that could just be
            4   reported to another programming language.
11:47:11    5   Q. Okay.
            6              MR. CLOERN: Can we bring back up, please, PDX 877.
            7   BY MR. CLOERN:
            8   Q. Now, this is another task tracker from Sam Chia, right?
            9   A. That's correct.
11:47:24   10   Q. And we talked about this earlier. This one is only in his
           11   files, right?
           12   A. Yes.
           13   Q. And that's where he lays out the plan to the options for
           14   using Motorola code, right?
11:47:41   15   A. Yes. I believe this is the first place that it comes up.
           16   Q. And this is where they say, "We're not going to use the
           17   entire code. What we're going to do is just take the parts we
           18   need, put them into libraries," right?
           19   A. That's what it says.
11:47:54   20   Q. All right. Thank you.
           21              Okay. Can we take a look at PDX 8.82.
           22              Now, here you matched up and color-coded nicely the
           23   variable names and function names from Motorola code to
           24   variable names and function names a human can read in the
11:48:21   25   object code of in this case it's DMR DSP library, right?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 60 of 242 PageID #:53429
                                        Wicker - cross by Cloern
                                                                                           1548

            1   A. That's correct.
            2   Q. But if you didn't have Motorola code, you wouldn't know
            3   that those object names are from Motorola code, right? You'd
            4   have to have the Motorola code to compare it like you did?
11:48:39    5   A. That's correct. The only reason I knew this was pointing
            6   to Motorola code was, I recognized names like that. If I had
            7   not ever seen the Motorola code, I wouldn't have known that.
            8   Q. So you talked a little bit in your direct testimony about
            9   Motorola rebranded documents at Hytera?
11:49:02   10   A. That's correct.
           11   Q. Let's take a look at PDX 8.354.
           12              And that's one of the rebranded documents, correct?
           13   A. That's right.
           14   Q. And the documents on the left, those are the Motorola
11:49:20   15   documents, and they were only in the files of Sam Chia, right?
           16   A. I'd have to check the metadata, but these numbers tell me
           17   that they were produced by Hytera during this litigation.
           18              MR. CLOERN: Can we call up the metadata, Jim, please.
           19   BY MR. CLOERN:
11:49:44   20   Q. And we see that these documents were in the files of Peiyi
           21   Huang and Sam Chia, both former Motorlans, right?
           22   A. That's correct.
           23   Q. Okay. And then these documents were rebanded and then sent
           24   out to a broader audience within Hytera, correct?
11:50:02   25   A. That's correct as well.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 61 of 242 PageID #:53430
                                        Wicker - cross by Cloern
                                                                                           1549

            1   Q. And the same with PDX 8.158. Can we bring that up.
            2              Is that correct?
            3   A. That is correct as well. This is an example of rebranding.
            4   Q. And the Motorola document on the left, that was only in the
11:50:23    5   files of Peiyi Huang, correct?
            6   A. As a Motorola titled document, that's correct.
            7   Q. Dr. Wicker, if everyone at Hytera knew that the former
            8   Motorlans had taken documents from Motorola and everybody at
            9   higher was complicit in their use, why would former Motorlans
11:50:52   10   go through so much trouble to rebrand them all?
           11   A. Well, they were trying to conceal what they were doing by,
           12   for example, changing the names of documents to limit the
           13   extent to which the documents that said "Motorola" would be
           14   available to the outside world.
11:51:06   15   Q. Well, don't you think in the 20 million pages of documents
           16   and the 30 laptops that were all forensically restored, don't
           17   you think that somewhere at least one of these Motorola
           18   documents would've wound up in one of the Motorola trade secret
           19   documents, would've wound up in non-Motorlans files?
11:51:28   20   A. Well, to begin with, I'm not aware that there were some 20
           21   to 30 laptops forensically stored. What I am aware of is that
           22   some laptops were lost and never recovered, and certainly never
           23   forensically analyzed.
           24              And furthermore, Motorola documents did turn up;
11:51:44   25   though I agree that the vast majority had been rebranded.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 62 of 242 PageID #:53431
                                        Wicker - cross by Cloern
                                                                                           1550

            1   Q. Dr. Wicker, there's no document from a compass log of G.S.
            2   Sam or Y.T., not a single Motorola branded document that's
            3   listed on a Compass log that was found in a single Hytera
            4   employees' files, was there?
11:52:13    5   A. I don't agree.
            6   Q. Which one wasn't?
            7   A. Peiyi Huang's computer had a large number of Motorola
            8   documents.
            9   Q. Peiyi Huang was a former Motorlan. And maybe I wasn't
11:52:26   10   clear in my question, so I'll ask it again.
           11              There is not a single document listed on a Compass log
           12   at issue in this case that was found in the files of a Hytera
           13   employee who isn't one of the former Motorlans, correct?
           14   A. I believe that's correct.
11:52:50   15   Q. Okay. I'd like to just switch over, switch gears a little
           16   bit.
           17              MR. CLOERN: Jim, can you please pull up 8.342.
           18   BY MR. CLOERN:
           19   Q. So here's another example of rebranding, correct,
11:53:19   20   Dr. Wicker?
           21   A. That's right.
           22   Q. All right. Now, can we pull up slide PDX 8.343.
           23              And we see the metadata for the Hytera branded version
           24   of this document, correct?
11:53:32   25   A. That's right.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 63 of 242 PageID #:53432
                                        Wicker - cross by Cloern
                                                                                           1551

            1   Q. And that was in Jue Liang's files, correct?
            2   A. That's correct.
            3   Q. And Jue Liang, his English name is Roger Liang?
            4              It's okay if you don't remember. It's not that
11:53:49    5   important.
            6   A. I was thinking of some else's name. Another Hyteran
            7   engineer had gone by the name Roger, but that could be correct.
            8   Q. So this Roger Jang associated with the welcome e-mail,
            9   correct?
11:54:03   10   A. That's correct.
           11   Q. And Roger Liang is the Hytera engineer associated with this
           12   document, correct?
           13   A. Thank you. There are two Rogers. That's right.
           14   Q. And the Hytera version of this rebranded document, it's
11:54:23   15   still got a file name "MOTO DMR conformance testing for radio
           16   hardware," correct?
           17   A. That's correct.
           18   Q. So Sam Chia forgot to change the file name. He's made a
           19   mistake?
11:54:36   20   A. I'm not sure that it was Sam Chia --
           21              THE COURT: That's a compound question. Rephrase it.
           22   BY MR. CLOERN:
           23   Q. Sam Chia failed to scrub all the references from Motorola
           24   when rebranding this document, correct?
11:54:55   25   A. I would agree that someone did. In their efforts to
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 64 of 242 PageID #:53433
                                        Wicker - cross by Cloern
                                                                                           1552

            1   conceal, they left the name of the document "MOTO DMR
            2   conformance." I don't know that it was Sam Chia.
            3   Q. Can we look at the metadata for the document, the Motorola
            4   branded document on the left.
11:55:12    5              That's only in the file of Sam Chia, right?
            6   A. That's where it was produced from, that's right.
            7   Q. And it wasn't found in the files of anyone else?
            8   A. Not with the Motorola cover sheet, but it was found in
            9   other people's files with the Hytera connection.
11:55:34   10   Q. Now, let's look at PDX 8.344.
           11              And here you've added a note that Mr. Liang has cut
           12   and paste from Motorola, do you see that?
           13   A. Yes, I do.
           14   Q. But you don't know that's from a Motorola document, do you?
11:55:55   15   A. It originally came from the Motorola document. It is word
           16   for word the same as the corresponding text in the Motorola
           17   document.
           18   Q. But Mr. Liang cut and pasted that from the Hytera document,
           19   did he not?
11:56:09   20   A. The Hytera version that's titled "MOTO DMR," that could've
           21   been the case, yes.
           22   Q. Well, the Hytera version was found in Mr. Liang's files,
           23   correct?
           24   A. That's right.
11:56:18   25   Q. The Motorola version wasn't found in his files, correct?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 65 of 242 PageID #:53434
                                        Wicker - cross by Cloern
                                                                                           1553

            1   A. By "Motorola version" you mean the one with th Motorola --
            2   they're both Motorola documents. But did you mean the one with
            3   the Motorola cover page or --
            4   Q. I do.
11:56:31    5   A. -- versus the Hytera?
            6   Q. I do.
            7   A. The one that was in Mr. Liang's computer had a cover page
            8   that said "Hytera."
            9   Q. So as far as Mr. Liang knew, he was cutting and pasting
11:56:43   10   from a Hytera document, correct?
           11   A. I don't know what he knew. The evidence would've pointed
           12   to the fact that it was a Motorola document.
           13   Q. Well, you read his deposition, right?
           14   A. I did.
11:56:50   15   Q. And that's what he testified to, that he cut and pasted
           16   that from a Hytera document -- from what he believes was a
           17   Hytera document, correct?
           18   A. That's what he said.
           19   Q. Hytera document provided to him by Sam Chia, correct?
11:56:59   20   A. That's correct.
           21   Q. Who's the only person who had a copy of the Motorola badge
           22   version of that document, correct?
           23   A. The one with the Motorola front page, to the best of my
           24   knowledge, was only found in Mr. Chia's computer.
11:57:13   25   Q. Now, Mr. Liang does point out in his e-mail, he says:
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 66 of 242 PageID #:53435
                                        Wicker - cross by Cloern
                                                                                           1554

            1             "I saw this in the document of 'Motorola DMR
            2             conformance testing of radio hardware'".
            3             Right?
            4   A. That's right.
11:57:29    5   Q. And he's referring to the file name, correct?
            6   A. That's right.
            7              MR. CLOERN: Jim, could we show that metadata again,
            8   please, for the Hytera version of the document.
            9   BY MR. CLOERN:
11:57:52   10   Q. So that's the file name of the document?
           11   A. That's correct.
           12   Q. And you understand that Mr. Liang works -- that he's an
           13   executive manager at Hytera and has a couple divisions under
           14   him, right?
11:58:15   15   A. That's right. His title is Hardware Product Manager.
           16   Q. And one of the groups under Mr. Liang is the competitive
           17   intelligence group, you understand that, right?
           18   A. Actually, I'm not sure I knew that.
           19   Q. You didn't see that in his deposition?
11:58:32   20   A. I would have to refresh my memory. It certainly can be the
           21   case.
           22   Q. You understand that Roger Liang working in hardware and in
           23   competitive intelligence frequently tests Motorola radios? You
           24   understand that, right?
11:58:47   25   A. I believe he did testify about testing Motorola radios,
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 67 of 242 PageID #:53436
                                        Wicker - cross by Cloern
                                                                                           1555

            1   that's correct.
            2   Q. And so you understand that Roger Liang is not surprised by
            3   a reference to MOTO conformance testing because he does that as
            4   his regular part of his job?
11:59:08    5   A. I don't agree with the conclusion. The fact that a
            6   confidential Motorola document was being passed around may have
            7   been a surprise to him.
            8   Q. But he did not -- but the document he received had been
            9   turned into what looks like a Hytera document, right?
11:59:24   10   A. Well, the cover had been changed, but, again, the name says
           11   "Motorola."
           12   Q. Every page in the document says "Hytera," doesn't it?
           13   A. That's right. It was rebranded.
           14   Q. And it's just the file name that was missed, right?
11:59:40   15   A. That, and all the actual technical material which came from
           16   Motorola.
           17   Q. Well, what we're pointing at here -- what you're pointing
           18   at here is the 4FSK modulation, right?
           19   A. That's right.
11:59:51   20   Q. And that's one of things that Sam Chia listed in his FPGA
           21   analysis that was already done before the former Motorlans
           22   showed up, correct?
           23   A. That's right. But I think we're taking about two different
           24   things now. We're talking about how to test 4FSK capability,
12:00:11   25   and this came from the Motorola document, what I've highlighted
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 68 of 242 PageID #:53437
                                        Wicker - cross by Cloern
                                                                                           1556

            1   (indicating).
            2              The other thing we're talking about, what was in the
            3   FPGA, was the FPGA implementation by Hytera of this particular
            4   modulation format. So there's what Hytera had implemented for
12:00:25    5   its FPGA and then the use of this document, which is clearly a
            6   Motorola document.
            7   Q. What Motorola uses and what this document refers to for
            8   testing is a public piece of HP equipment, Hewlett Packard,
            9   right?
12:00:40   10   A. It does talk about using an HP piece of equipment.
           11   Q. And there's guides that are about this thick (indicating)
           12   on how to use that equipment, right?
           13   A. They are very complicated, that's true.
           14   Q. Now, you mentioned, I think, the difference in spacing. I
12:01:05   15   think you showed --
           16              MR. CLOERN: We look at 8.344, please.
           17              Let's look at 8.347.
           18   BY MR. CLOERN:
           19   Q. Now, the spacing for this section in the Motorlan Hytera
12:01:31   20   document, they're identical, right? The spacing of Section
           21   5.1.2?
           22   A. By "the spacing" you mean the line feeds -- excuse me, the
           23   carriage returns and whatnot?
           24   Q. Correct?
12:01:49   25   A. I think the only difference would be here (indicating).
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 69 of 242 PageID #:53438
                                        Wicker - cross by Cloern
                                                                                           1557

            1   There seems to be more space. And so the MDA settings on the
            2   right continues on the next page --
            3   Q. I'm only -- sorry. Let me -- I don't -- I'm just talking
            4   about the --
12:02:01    5              THE COURT: Just a minute.
            6              You may complete your answer. You may complete your
            7   answer.
            8              THE WITNESS: Yes, Your Honor. I was simply pointing
            9   out that the spacing is not the same in both of these
12:02:11   10   documents. We can see that here (indicating).
           11   BY MR. CLOERN:
           12   Q. I apologize. I asked a bad -- I'm only talking about the
           13   part that was cut and pasted into Mr. Liang's e-mail, the part
           14   at the top.
12:02:20   15   A. Okay.
           16   Q. I think one of your slides compared Mr. Liang's e-mail to
           17   the Hytera version?
           18   A. That's right.
           19   Q. Right. And I think you pointed out that in the e-mail,
12:02:37   20   there's different spacing than what we see in 5.1.2 on the
           21   Hytera document, correct?
           22   A. That's correct.
           23   Q. Okay. Now, can we go back to what we were just looking at,
           24   the comparison of the Hytera and Motorola version.
12:02:59   25              They both have the same spacing. Neither one of them
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 70 of 242 PageID #:53439
                                        Wicker - cross by Cloern
                                                                                           1558

            1   looks like what was in Mr. Liang's e-mail, correct?
            2   A. That's right.
            3   Q. And that's because these are words documents, and when you
            4   cut and paste from a word document into an e-mail, sometimes
12:03:13    5   the spacing changes, correct?
            6   A. That's exactly right.
            7   Q. So let's go back to the slide we were just looking at, the
            8   comparison of the e-mail and the Hytera document.
            9              So this doesn't mean, you weren't attempting to
12:03:32   10   indicate on the slide that the selection from Mr. Liang's
           11   e-mail didn't come from the Hytera document, correct?
           12   A. I don't think I made that assumption. What we have is text
           13   that came from this document (indicating) and that document has
           14   a Motorola name, but, as produced by Hytera, it has been
12:03:53   15   rebranded.
           16   Q. Now, were you in the courtroom when Mr. Roger Liang's
           17   testimony by deposition was played?
           18   A. Yes, I was.
           19   Q. And do you recall he was asked:
12:04:11   20             "Is it correct that you had in your possession a
           21             document, a Motorola document entitled "'MOTO
           22             DMR conformance testing of radio hardware'?"
           23              And Mr. Liang testified:
           24              "No."
12:04:26   25   A. I remember that.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 71 of 242 PageID #:53440
                                        Wicker - cross by Cloern
                                                                                           1559

            1   Q. Okay. And Mr. Liang answered "no" about having the
            2   Motorola document entitled "Motorola DMR conformance testing,"
            3   correct?
            4   A. I don't know what he meant by that. He clearly had a
12:04:42    5   Motorola document with a Hytera cover sheet in his possession.
            6   Q. But he wasn't asked whether he had a Hytera document
            7   entitled "Motorola DMR conformance testing," correct?
            8   A. No, he was not asked that.
            9              MR. CLOERN: Jim, can you pull up --
12:05:12   10              I'd like to show you PTX 806.
           11              Jim, can you pull that up, please.
           12   BY MR. CLOERN:
           13   Q. And in this document, we have P.E. Huang sending out an
           14   e-mail, is that correct?
12:05:44   15   A. I believe this e-mail is from Wang Lee.
           16   Q. I'm sorry. If we look at, if we go a little further back
           17   in the chain, we see Peiyi Huang e-mailing to Wang Fei?
           18   A. That's correct.
           19   Q. And it says:
12:06:14   20             "Hi, Wang Fei. Please try this library out."
           21                Do you see that?
           22   A. Yes, I do.
           23   Q. And that's RFHAL library. That's one of the three
           24   libraries we've been talking about that's built on Motorola
12:06:30   25   code, right?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 72 of 242 PageID #:53441
                                        Wicker - cross by Cloern
                                                                                           1560

            1   A. That's correct.
            2   Q. And that's the one compiled by Peiyi Huang, right?
            3   A. Presumably, yes. In other words, she did compile it. I
            4   don't know that this is the version that she compiled, but I
12:06:33    5   would conclude that it was.
            6   Q. And you explained in your direct testimony that you had to
            7   have a header file to interface with a library, correct?
            8   A. That's correct.
            9   Q. And so P.E. is sending Wang Fei also a header file
12:06:56   10   presumably as the interface to RFHAL library, correct?
           11   A. That's right.
           12   Q. But this isn't the correct interface to RFHAL, is it?
           13   A. It's not.
           14   Q. The correct interface is something called rfhal.h, right?
12:07:11   15   A. That's correct.
           16   Q. So P.E. sent this to Wang Fei by mistake. She sent the
           17   wrong interface, correct?
           18   A. That's right. Or at least that's how it appears.
           19   Q. And Wang Fei forwards this to Huang Ni and Huang Ni
12:07:33   20   responds:
           21             "Hi, Phaik E."
           22                And you understand that "Phaik E" is the Malaysian
           23   spelling of Peiyi's name?
           24   A. Yes.
           25   Q. Okay. So this is Peiyi Huang?
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 73 of 242 PageID #:53442
                                        Wicker - cross by Cloern
                                                                                           1561

            1   A. That's right.
            2   Q. And Huang Ni says:
            3             "That there is no function in the head file, do
            4             you miss something."
12:07:57    5                Right?
            6   A. Correct.
            7   Q. And that's kind of broken English there.
            8   A. Yes. But understandable.
            9   Q. And what Huang Ni means by that is that she's looked at the
12:08:12   10   functional code and she sees this isn't the right interface,
           11   correct?
           12   A. Yes.
           13              MR. CLOERN: Can we bring up PTX 1057.
           14   BY MR. CLOERN:
12:08:47   15   Q. Do you recognize this document as a source code file
           16   produced from Peiyi Huang's computer by Hytera?
           17   A. I recognize the source code. I am not seeing --
           18   Q. Do you recognize the file name?
           19   A. Yes, I do.
12:09:21   20   Q. And is this the file that was attached to Peiyi Huang's
           21   e-mail?
           22   A. Yes, it was.
           23   Q. This is the incorrect header file, correct?
           24   A. In the context of the e-mail, that's right.
12:09:33   25   Q. And it says -- and you pointed this out I think in one of
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 74 of 242 PageID #:53443
                                        Wicker - cross by Cloern
                                                                                           1562

            1   your slides, it says, "description this is the --"
            2              MR. CLOERN: I'm sorry. Your Honor, we would offer
            3   this into evidence.
            4              MR. BROWN: No objection.
12:09:46    5              THE COURT: It is received and may be published.
            6             (Said exhibit received in evidence.)
            7   BY MR. CLOERN:
            8   Q. And can we put up the -- can we look at --
            9             (Brief pause.)
12:09:54   10   BY MR. CLOERN:
           11   Q. So let's look at the description. And it says:
           12             "This header file is -- "
           13                I'm sorry:
           14             "This is the implementation of framer API that
12:10:16   15             used to wrap and encapsulates Motorola HPD
           16             framer library."
           17              Do you see that?
           18   A. Yes, I do.
           19   Q. And Motorola HP framer library, that's not one of the three
12:10:26   20   that we've been talking about, right?
           21   A. That's correct.
           22   Q. Okay. And do you see below "description" it says
           23   "cautions"?
           24   A. Yes.
12:10:35   25   Q. It says:
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 75 of 242 PageID #:53444
                                        Wicker - cross by Cloern
                                                                                           1563

            1             "This header file is for development only, not
            2             supposed to release to users. User should not
            3             include this header file, instead, user should
            4             include rfhal.h."
12:10:52    5                Do you see that?
            6   A. Yes, I do.
            7   Q. So this "framer_api.h," this is an example of a file where
            8   from Peiyi Huang's computer where she was in the process of
            9   modifying Motorola code into the RFHAL library, right?
12:11:26   10   A. Well, the one thing I would disagree with, you refer to
           11   this as being on Peiyi Huang's computer. Actually the initial
           12   file creation is listed as Y.T. Kok as the author. And I'm not
           13   seeing anything that ties this to Peiyi Huang's computer.
           14              Otherwise, I agree that this is a document that was
12:11:48   15   used for development. The notion of wrapping and encapsulation
           16   is the use of Motorola's software and the development of
           17   Hytera's software.
           18   Q. Y.T. Kok is a former Motorlan?
           19   A. That's right.
12:12:06   20   Q. And this file was e-mailed out by Peiyi Huang, another
           21   former Motorlan, right?
           22   A. That's correct.
           23   Q. And this file wasn't found anywhere else except in this
           24   e-mail we're talking about to Wang Fei and Huang Ni, right?
12:12:27   25   A. I believe that's right.
       Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 76 of 242 PageID #:53445
                                        Wicker - cross by Cloern
                                                                                           1564

            1   Q. And Peiyi Huang sent this file by mistake, right?
            2   A. That appears to be the case.
            3   Q. And it's Huang Ni's view and it's Huang Ni's position that
            4   she looked at the functional code, saw it was the wrong file,
12:12:40    5   and informed Peiyi of that, correct?
            6   A. That appears to be the case, yes.
            7              MR. CLOERN: Jim, can you pull up PTX 630.
            8              THE COURT: Counsel, would this be a good stopping
            9   point for lunch?
12:13:20   10              MR. CLOERN: Perfect, Your Honor.
           11              THE COURT: All right. Members of the jury, please
           12   come back at 1:15.
           13              The witness may leave the stand.
           14
12:13:46   15             (Luncheon recess taken from 12:13 o'clock p.m.
           16             to 1:15 o'clock p.m.)
           17
           18                    *     *      *     *     *     *      *     *
           19
           20
           21    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           22           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           23
           24   /s/Blanca I. Lara                             November 25, 2019
           25
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 77 of 242 PageID #:53446

                                                                                    1565


  1                        IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
  2                                 EASTERN DIVISION

  3 MOTOROLA SOLUTIONS, INC., and MOTOROLA                  )   No. 17 CV 1973
    SOLUTIONS MALAYSIA SDN. BHD,                            )
  4                                                         )
                    Plaintiffs,                             )
  5 vs.                                                     )   Chicago, Illinois
                                                            )
  6 HYTERA COMMUNICATIONS CORPORATION, LTD.,                )   November 25, 2019
    HYTERA AMERICA, INC., and HYTERA                        )
  7 COMMUNICATIONS AMERICA (WEST), INC.,                    )
                                                            )
  8                      Defendants.                        )   1:15 p.m.

  9                               TRIAL - VOLUME 10-B
                               TRANSCRIPT OF PROCEEDINGS
 10                  BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
                                       and a jury
 11
      APPEARANCES:
 12
      For the Plaintiffs:         KIRKLAND & ELLIS, LLP
 13                               BY: MR. ADAM R. ALPER
                                       MR. BRANDON HUGH BROWN
 14                               555 California Street
                                  Suite 2700
 15                               San Francisco, California 94104
                                  (415) 439-1400
 16
                                  KIRKLAND & ELLIS, LLP
 17                               BY: MR. MICHAEL W. DE VRIES
                                       MR. CHRISTOPHER M. LAWLESS
 18                               333 South Hope Street
                                  Suite 2900
 19                               Los Angeles, California 90071
                                  (213) 680-8400
 20

 21

 22
      Court Reporter:                    JENNIFER COSTALES, CRR, RMR
 23                                      33 North Dearborn Street, Room 1506
                                         Chicago, Illinois 60602
 24                                      (312) 505-5862
                                         jenny.uscra@yahoo.com
 25
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 78 of 242 PageID #:53447

                                                                                    1566


  1 APPEARANCES (Continued:)

  2 For the Plaintiffs:           KIRKLAND & ELLIS, LLP
                                  BY: MS. MEGAN MARGARET NEW
  3                               300 North LaSalle Street
                                  Chicago, Illinois 60654
  4                               (312) 862-7439

  5                               KIRKLAND & ELLIS, LLP
                                  BY: MS. LESLIE M. SCHMIDT
  6                               601 Lexington Avenue
                                  New York, New York 10022
  7                               (212) 446-4763

  8 For the Defendants:           STEPTOE & JOHNSON, LLP
                                  BY: MR. BOYD T. CLOERN
  9                                    MR. MICHAEL J. ALLAN
                                       MS. JESSICA ILANA ROTHSCHILD
 10                                    MS. KASSANDRA MICHELE OFFICER
                                  1330 Connecticut Avenue NW
 11                               Washington, DC 20036
                                  (202) 429-6230
 12
                                  STEPTOE & JOHNSON, LLP
 13                               BY: MR. DANIEL S. STRINGFIELD
                                  227 West Monroe Street
 14                               Suite 4700
                                  Chicago, Illinois 60606
 15                               (312) 577-1300

 16

 17 ALSO PRESENT:                 MR. RUSS LUND and
                                  MS. MICHELE NING
 18

 19

 20

 21

 22

 23

 24

 25
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 79 of 242 PageID #:53448

                            Wicker - cross by Mr. Cloern                            1567


  1           (Proceedings heard in open court.          Jury in.)

  2              THE COURT:     Good afternoon, members of the jury.

  3              Please proceed with the witness.

  4             STEPHEN WICKER, PLAINTIFFS' WITNESS, PREVIOUSLY SWORN

  5                             CROSS-EXAMINATION (Resumed)

  6 BY MR. CLOERN:

  7 Q     Dr. Wicker, I'd like to show you PTX 1988.

  8              MR. CLOERN:     May we approach, Your Honor?

  9              THE COURT:     Yes.

 10 BY MR. CLOERN:

 11 Q     And this is a testing report that you've analyzed from

 12 Hytera's files, correct?

 13 A     Yes, that's correct.

 14              MR. CLOERN:     We'd like to admit this into evidence, Your

 15 Honor.

 16              MR. BROWN:     No objection.

 17              THE COURT:     It is received and may be published.

 18           (Said exhibit was received in evidence.)

 19 BY MR. CLOERN:

 20 Q     And it's in Chinese, correct?          And there is an English

 21 translation attached to the back?

 22 A     Yes, that's right.

 23 Q     Can you turn to page PTX 1988.12.

 24              THE COURT:     Use the English, counsel.

 25              MR. CLOERN:     This is the English.       Oh, yeah, sorry, that
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 80 of 242 PageID #:53449

                            Wicker - cross by Mr. Cloern                            1568


  1 was a joke.       I had a turkey sandwich for lunch, so I'm a little

  2 slow.

  3               THE COURT:    Please proceed.

  4 BY MR. CLOERN:

  5 Q     And do you see the second paragraph that begins, "The

  6 hardware platform for interoperability is shown in Figure 1"?

  7 A     Yes, I do.

  8 Q     Okay.    And this is a testing report about an interoperability

  9 test with the Hytera device and a Motorola radio, right?

 10 A     That's correct.

 11 Q     And this is a Hytera device that existed prior to any of the

 12 former Motorolans coming over to Hytera, correct?

 13               Let me ask -- I'll ask it a different way.

 14               This is the October 2007 testing report, right?

 15 A     That's correct.

 16 Q     Okay.    And it references Figure 1.         Do you see "Figure 1:

 17 DMR Interoperability Debugging Hardware Platform" at the bottom?

 18 Do you see that?

 19 A     Yes, I do.

 20 Q     So that's Figure 1, right?

 21 A     Yes.

 22 Q     And it says -- and we can see in Figure 1 that there is a

 23 Motorola radio there, correct?

 24 A     That's correct.

 25 Q     And it is communicating over the air with the RF chip.                Do
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 81 of 242 PageID #:53450

                            Wicker - cross by Mr. Cloern                            1569


  1 you see that?

  2 A     Yes, that's what is depicted.

  3 Q     And it says back in paragraph two, the second sentence, "The

  4 MOTO machine interacts directly with the RF board.                The receiving

  5 and receiving frequency is set to 460.70 megahertz."

  6              Do you see that?

  7 A     Yes, I do.

  8 Q     And then it goes on to talk about the RF.             And that's radio

  9 frequency?

 10 A     That's correct.

 11 Q     Right.    "The RF demodulated signal is transmitted to" and

 12 then the baseband, and that's the second block, right?

 13 A     That's right.

 14 Q     So this shows an over-the-air test between the Hytera device

 15 and the Motorola radio?

 16 A     What this document shows is a test plan.             There is no test

 17 data attached to this document.

 18 Q     And so it's your position then that you agree that this test

 19 occurred, right?

 20 A     I do not agree.       Again, this is a test plan.         And I've seen

 21 no evidence that actual test data was attained using an

 22 over-the-air protocol.

 23 Q     So if the Hytera engineers testified that this occurred,

 24 what's in this document actually occurred, you don't have any

 25 evidence to dispute that, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 82 of 242 PageID #:53451

                            Wicker - cross by Mr. Cloern                            1570


  1 A     I would have to hear their evidence.            If they did this and

  2 didn't record it, I could not dispute that.

  3 Q     So let's turn to PTX 630, which I believe was previously

  4 admitted.

  5               And this is an email exchange involving Y.T. Kok, a

  6 former Motorolan, correct, with an Hytera engineer, Luo Zhang

  7 Yuan?

  8 A     Yes.    Now I see.     I was looking up top.        It includes an email

  9 from Y.T. Kok to Luo Yuan Zhang and several other Hytera

 10 engineers or at least one other.

 11 Q     Sorry, are you finished?

 12 A     Yes.

 13 Q     Okay.    And it says, "Y.T," on the next page, "Y.T., please

 14 send the SRS template to me as discussion yesterday."                 Do you see

 15 that?

 16 A     Yes, I do.

 17 Q     And you acknowledge that this document is an SRS template,

 18 right?

 19 A     That's right, where SRS is software requirement

 20 specification.

 21 Q     Right.    So this is the template, meaning this is the format

 22 to follow when writing software requirement specifications,

 23 correct?

 24 A     That's the way I understood it.

 25 Q     And it's not for use in VOX development, right?               There is no
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 83 of 242 PageID #:53452

                            Wicker - cross by Mr. Cloern                            1571


  1 mathematical equations or sample code in here, right?

  2 A     Would you back up to the previous slide.             If I remember

  3 correctly, the attachment actually does have some sample codes.

  4 Q     All right.     Well, we'll take a look at the attachment in one

  5 second.

  6              This SRS template was forwarded to Zhu Deyou, right?

  7 A     That's correct.

  8 Q     Or at least he's on the CC line of the top of the email,

  9 correct?

 10 A     Yes, that's right.

 11 Q     And you heard Zhu Deyou's testimony about this document,

 12 correct?

 13 A     Yes, I did.

 14 Q     And he testified that prior to his deposition in this case,

 15 he has no memory of ever seeing this document, correct?

 16 A     I do remember that.

 17 Q     And he testified that when this document opens on his

 18 computer, the track changes are not visible, right?

 19 A     That's what he said.

 20 Q     But you dispute that, correct?

 21 A     Yes.    I checked to see how Microsoft Word behaved at this

 22 particular time.        I was able to determine that when you open the

 23 documents, the default is to show track changes.

 24 Q     But if you change the default setting, which anyone can do,

 25 then it wouldn't open in track changes, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 84 of 242 PageID #:53453

                            Wicker - cross by Mr. Cloern                            1572


  1 A     That's correct.

  2 Q     And you have no reason to dispute that Mr. Zhu Deyou did not

  3 have track changes view on when he opened this document, if he

  4 indeed even opened it, correct?

  5 A     Well, he said he had no recollection.            I certainly can't

  6 dispute that.

  7              MR. CLOERN:     Jim, can you show track changes with PTX

  8 861, please.

  9 BY MR. CLOERN:

 10 Q     Now, you understand, you actually conveyed that you believe

 11 you are an expert in Microsoft Word, correct?

 12 A     That's correct.

 13 Q     And so you know then that when there are track changes, you

 14 can hover your cursor over the track changes and a message will

 15 come up and say who made the changes and when, correct?

 16 A     That is correct.

 17 Q     All right.     Can you -- we've actually -- this is a screenshot

 18 of that menu of track changes information, the metadata in the

 19 document.

 20              Do you see it says CPO010.         Do you see that?

 21 A     Yes, I do.

 22 Q     And you see it says "4/10/2004 deleted."

 23 A     That's correct.

 24 Q     So that's an indication that CPO010 deleted this information

 25 in 2004, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 85 of 242 PageID #:53454

                            Wicker - cross by Mr. Cloern                            1573


  1 A     That's correct.

  2 Q     And you know, don't you, that CPO010 is Peiyi Huang's

  3 employee number at Motorola, right?

  4 A     That is correct.

  5 Q     So Peiyi Huang deleted this information while she was at

  6 Motorola in 2004?

  7 A     That's what the date would indicate.

  8 Q     And that was five years before she came to Hytera?

  9 A     That's what it would indicate.

 10 Q     And what she deleted was the Motorola symbol along with the

 11 Motorola confidentiality designation, right?

 12 A     A few other things.        Basically the first page -- let's see if

 13 you can scroll down.         But yes, that's essentially right.

 14 Q     So she basically turned it into a generic document that just

 15 said "VOX" at the top?

 16 A     Except for what can be seen with track changes, that's true.

 17 Q     But if you don't look at the track changes, all you see is

 18 "VOX" at the top, that's it, right?

 19 A     That's right.      If track changes is not visible, then you

 20 would simply see "VOX."          There are other indications that it's a

 21 Motorola document, but it would look relatively generic.

 22 Q     And you didn't point out in your testimony on direct that

 23 Peiyi Huang made these changes at Motorola in 2004, did you?

 24 A     I wasn't asked to.

 25 Q     But were you aware of it?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 86 of 242 PageID #:53455

                            Wicker - cross by Mr. Cloern                            1574


  1 A     I knew that that was what the metadata said, so I had seen

  2 that before.

  3              MR. CLOERN:     Jim, can you please pull up PTX 8.30.

  4 BY MR. CLOERN:

  5 Q     Do you remember when we talked earlier about Peiyi Huang's

  6 computer, and you mentioned that it was in public use?

  7 A     I either said public or shared use, but yes.

  8 Q     Well, thank you.       I think you shared earlier, said -- in any

  9 event, I just wanted to clarify what's on the slide and from the

 10 document, it says "Share in the DMR software department," right?

 11 A     Right.    That's exactly what I meant, shared within the

 12 context of the software development group.

 13 Q     And it doesn't say "public use," correct?

 14 A     No, no.     It says "share."

 15 Q     Now, Peiyi Huang is a former Motorolan, right?

 16 A     That's correct.

 17 Q     And you understand that Hytera has a fixed asset management

 18 department?

 19 A     That's right.

 20 Q     And that fixed asset, fixed asset management department is

 21 where a Hytera employee would go to get issued some asset such as

 22 a laptop or a hard drive or USB drive or whatever, right?

 23 A     That's right.

 24 Q     And you understand that there is an exception where if

 25 someone leaves the department, they can turn their laptop in to
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 87 of 242 PageID #:53456

                            Wicker - cross by Mr. Cloern                            1575


  1 the manager of that department so that it doesn't go back into

  2 general circulation, correct?

  3 A     I believe that's right.         I think there was testimony to that

  4 effect.

  5 Q     And when that happens, then it is denoted on the listing that

  6 tracks assets as a shared resource within the department,

  7 correct?

  8 A     That, I don't recall.        It's my recollection that that

  9 particular laptop was actually turned in for purposes of

 10 recycling, not for shared use.

 11 Q     Peiyi, that is the laptop that Peiyi Huang turned in for

 12 recycling, correct?

 13 A     That's correct.

 14 Q     And that Hytera found in its investigation had forensically

 15 restored and produced all the information in this case, right?

 16 A     Yeah.    Well, produced the information regarding what could be

 17 found on the laptop.

 18 Q     Right.    And that included the Motorola code that we've been

 19 talking about, right?

 20 A     Yes.

 21 Q     And you understand that this laptop, Peiyi Huang was the

 22 manager of this department for this laptop, right?

 23 A     She was the manager of the software development department,

 24 that's right.

 25 Q     And this laptop was assigned to Peiyi Huang as the manager
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 88 of 242 PageID #:53457

                            Wicker - cross by Mr. Cloern                            1576


  1 and that's why it's listed as shared.             You understand that,

  2 right?

  3 A     I understand that it was assigned to her and it was listed as

  4 shared.      I'm not aware of a connection between her position and

  5 the fact that the laptop was shared.

  6 Q     You have no evidence that that term "share" means that the

  7 laptop was just sitting out for everyone to come look at, do you?

  8 A     All I have is my understanding of the word "share."

  9 Q     So then that's -- so you agree with my statement?

 10 A     If "share" implies that others can use it, beyond that, I

 11 don't have any evidence.

 12 Q     You have no evidence that anyone other than Peiyi Huang had

 13 access, used that laptop, correct?

 14              THE COURT:     I've already brought to the attention of

 15 other counsel this use of the word "evidence."               Rephrase the

 16 question.

 17 BY MR. CLOERN:

 18 Q     You have not identified any information that establishes that

 19 Peiyi Huang -- that anyone other than Peiyi Huang was using that

 20 laptop, correct?

 21 A     Other than the fact that it was listed as a shared resource,

 22 no.

 23 Q     There were 30 plus laptops that were collected, imaged and

 24 all forensically restored by Hytera, right?

 25 A     I don't know that they were all forensically restored.                In
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 89 of 242 PageID #:53458

                            Wicker - cross by Mr. Cloern                            1577


  1 fact, it's my recollection that it was Peiyi Huang's laptop that

  2 was forensically restored.          There were 40 that were imaged in

  3 their current state.

  4 Q     You read the declaration of Jim Luo that was submitted in

  5 this case, right?

  6 A     Yes, I did.

  7 Q     And in that declaration, Jim Luo goes through the process

  8 that Hytera's vendor called Epiq went through for these laptops,

  9 right?

 10 A     That's right.

 11 Q     And that process included as listed in Mr. Luo's declaration

 12 forensically restoring the laptops, right?

 13 A     I believe it said "if necessary."           And it's my recollection

 14 that the only actual forensic analysis as such was on Peiyi

 15 Huang's computer.

 16 Q     In fact, Jim Luo testified at his deposition that all the

 17 laptops were forensically restored, didn't he?

 18 A     I'd have to refresh my recollection.            I don't recall.

 19 Q     Well, if that's what Mr. Luo testifies to in court at this

 20 trial, then you don't have anything to dispute that, right?

 21 A     That's correct.

 22 Q     And, again, none of the source code listed, identified as

 23 Motorola that was on Peiyi Huang's laptop, none of that was found

 24 on any other laptop that was in any of those other 40 laptops,

 25 right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 90 of 242 PageID #:53459

                            Wicker - cross by Mr. Cloern                            1578


  1 A     There was a set of code that was on Peiyi Huang's restored

  2 laptop that was not found anywhere else.

  3              MR. CLOERN:     Okay.    Jim, can you pull up PDX 8.259.

  4 BY MR. CLOERN:

  5 Q     And I believe you testified on your direct testimony that

  6 these are file paths that are Motorola file paths.                You testified

  7 these are from Motorola, right?

  8 A     That's right.

  9 Q     The directory names are Motorola directory names?

 10 A     Yes.    And I was specifically pointing to this portion here.

 11 Q     And these are directories that came off of Peiyi Huang's

 12 laptop that we've been talking about, right?

 13 A     That's right.

 14 Q     She copied these file paths, these directories before she

 15 left Motorola?

 16 A     I know that it turned up on her computer.             The way it turned

 17 up, the way it was put on her computer, I don't know.

 18 Q     So it could have been Y.T. or Sam that copied them and then

 19 they just later came into Peiyi's possession, right?

 20 A     That's right.

 21 Q     And this is an example of the forensic recovery reports that

 22 we've been talking about, correct?

 23 A     That's right.      It's listed as recovered files by x-Ways.

 24 Q     Let's look at PTX 8.218.         This is another one of the forensic

 25 reports Hytera produced in this case from Peiyi Huang's computer,
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 91 of 242 PageID #:53460

                            Wicker - cross by Mr. Cloern                            1579


  1 right?

  2 A      That's correct.

  3 Q      And you testified that the path name tells me it was from

  4 Peiyi Huang's old HP and is being used for team training.                  You

  5 testified to that in direct, right?

  6 A      That's right.

  7 Q      But these two are Motorola directory names, aren't they?

  8 A      In part the Motorola directory names would start here at the

  9 ltd.

 10 Q      I noticed that's not sequential lines, right?             If you look on

 11 the left, there is some lines, some rows that are skipped?                  For

 12 example, you go from 27135 to 27142?

 13 A      That's right.

 14 Q      And line 27139 would be in between there, right, if it were

 15 shown?

 16 A      If it were shown.      I'd have to look at the original document

 17 to see if there was a 271.

 18              MR. CLOERN:     Jim, can you call up line 27139.

 19 BY MR. CLOERN:

 20 Q      Now, in here we see a reference in the file path to Mike

 21 Retzer, do you see that?

 22 A      Yes, I do.

 23 Q      Do you know who Mike Retzer is?          He was a Motorola employee,

 24 right?

 25 A      That's correct, yes.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 92 of 242 PageID #:53461

                            Wicker - cross by Mr. Cloern                            1580


  1 Q     So the paths that refer to team training, those were

  2 directories at Motorola that said "team training" that were

  3 copied by Y.T. or Sam and brought over, right?

  4 A     I don't agree with that.

  5 Q     Well, one of the team training paths refers to Mike Retzer, a

  6 Motorola employee?

  7 A     This refers to a video, I believe, it's referenced as a video

  8 or files associated with a video, which were used apparently for

  9 team training at Hytera.

 10 Q     The file path says "team training" and then back slash.                   So

 11 the team training is a file that includes other files, right,

 12 after the back slash?

 13 A     That's correct.

 14 Q     And some of those files are -- one of them is the Mike Retzer

 15 trunking, right?

 16 A     That's right.

 17 Q     So this is, this is a folder that was created, the team

 18 training folder was named, was created and named "team training"

 19 at Motorola?

 20 A     I don't agree.

 21 Q     What evidence do you have --

 22              THE COURT:     All right.     Rephrase the question.        The

 23 question to begin with is argumentative and improper.

 24 BY MR. CLOERN:

 25 Q     You agreed on the previous slide we looked at that those file
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 93 of 242 PageID #:53462

                            Wicker - cross by Mr. Cloern                            1581


  1 paths came from Motorola, right?

  2 A     Again, when we're talking about file paths, I'm talking about

  3 this part right here.         See, it's not lighting up for me.

  4              Well, oh, here we go.

  5              What begins with "ltd" -- I'm having a technological

  6 malfunction here.        Oh, here we go.

  7              That part would be the Motorola file path, just as Mike

  8 Retzer, et cetera, would be the path that indicates what the

  9 document is.

 10 Q     The word "team training," it's your testimony that that was

 11 added at Motorola -- I'm sorry, added at Hytera?

 12 A     That's right, because as you can see, it prefaces all of this

 13 material, "copy of," et cetera.            And then it gets into what would

 14 be a very high level directory for Motorola.

 15              So it looks to me like "team training" was the name of

 16 the Hytera category.         And what followed after that identified

 17 where it came from.

 18 Q     But that's not what row 27139 says, does it?              It says "team

 19 training" back -- forward slash "Mike Retzer training," "Mike

 20 Retzer trunking," correct?

 21 A     I don't agree with your premise.           It does say that.       The fact

 22 that that is a Hytera term and the rest identifies where it came

 23 from is not contradicted by the fact that the very next thing is

 24 "Mike Retzer."

 25 Q     And you haven't pointed to anything to distinguish the file
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 94 of 242 PageID #:53463

                            Wicker - cross by Mr. Cloern                            1582


  1 paths that are listed on this slide from the file paths that are

  2 listed on the previous slide that you agreed came from Motorola?

  3 A     I'm not sure I'm following your question.

  4              THE COURT:     The question is argumentative.          Rephrase the

  5 question.

  6 BY MR. CLOERN:

  7 Q     Other than what you've just pointed to or other than what

  8 you've just testified to, you haven't identified --

  9              THE COURT:     I'm saying the question has become

 10 argumentative.

 11 BY MR. CLOERN:

 12 Q     Do you have any other basis --

 13              THE COURT:     All right.     Move on to another point.

 14 BY MR. CLOERN:

 15 Q     Can you look at PTX 8.196.         You pointed to these file paths

 16 from Peiyi Huang's computer that say RFHAL sent to Huang Ni?

 17 A     Yes, I did.

 18 Q     And Huang Ni is a Hytera employee?

 19 A     That's correct.

 20 Q     And these files were not recovered, correct?

 21 A     That's right.      They're listed as nonrecovered files.

 22 Q     And so you don't actually know what is in these file paths,

 23 correct?

 24 A     The names of the files, if that's what you are referring to,

 25 referred to Motorola code.          And so either it's a remarkable
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 95 of 242 PageID #:53464

                            Wicker - cross by Mr. Cloern                            1583


  1 coincidence or these are referring to Motorola source code, in

  2 which case I know what they are.

  3 Q     You examined Huang Ni's files, correct?

  4 A     That's right.

  5 Q     And there was no Motorola code found in Huang Ni's files,

  6 correct?

  7 A     No, there was not.

  8 Q     But you did find in Huang Ni's files what are called .obj

  9 files with these same names, right?

 10 A     That's correct.

 11 Q     And that's the library code, right?

 12 A     That's right.

 13 Q     So what Peiyi sent to Huang Ni were these files and what she

 14 compiled into object code, the ones you say can't be read, right?

 15 A     Well, it's certainly true that what she had at the time of

 16 this litigation, it's what she produced from her files were

 17 compiled versions of files with these names.               I don't know that

 18 that was what was sent to her.

 19              What it appears to say is that these individual files,

 20 and they say cpp and .h, which means they're still source code,

 21 actually, they're still readable, human readable source code,

 22 this says that was what was sent out.

 23 Q     None of those human readable source code files were found in

 24 Huang Ni's files anywhere, correct?

 25 A     At the time of production, that is right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 96 of 242 PageID #:53465

                            Wicker - cross by Mr. Cloern                            1584


  1 Q      And her emails were searched.         You know that emails were

  2 produced from Huang Ni, correct?

  3 A      That's correct.

  4 Q      And the only thing that were found were the object code

  5 version of these files, correct?

  6 A      That is correct.

  7 Q      And that's exactly what you showed us is in those libraries

  8 that for the most part can't be read by humans, right?

  9 A      That's right.

 10 Q      And you've not pointed to anything to show that Huang Ni

 11 deleted any files, right?

 12 A      The only evidence I would have is that this says it was sent

 13 to her.      It's no longer in her files.         That's all the evidence I

 14 see.

 15 Q      And the evidence you've seen is that she got the obj files,

 16 not the cpp files, right?

 17 A      Well, the remaining evidence is someone's recovered laptop

 18 says they sent her these individual files.              Those files are no

 19 longer -- were no longer in Ni Huang's possession.                What remained

 20 in her possession was compiled versions.

 21 Q      The dates of these files that are listed here on PTX 8.196,

 22 that's November, December 2008, right?

 23 A      There are a number of dates.         I think you are referring to

 24 the modified dates, what we see there.             Those definitely say

 25 November 2008 and December 2008.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 97 of 242 PageID #:53466

                            Wicker - cross by Mr. Cloern                            1585


  1 Q     Do you see the date created?

  2 A     Yes, I do.

  3 Q     And the date created is, and that's May 8, 2009, right?

  4 A     That's correct.

  5 Q     And that's the day that the file was created, right?

  6 A     Yes.

  7 Q     And that's just a few days after Peiyi Huang sent to Huang Ni

  8 the RFHAL library, correct?

  9 A     That's correct.

 10               MR. CLOERN:    Can we look at PTX 806.1.

 11 BY MR. CLOERN:

 12 Q     Okay.    Let's move to PTX 1085.        And that's what I think you

 13 referred to as the welcome email?

 14 A     Yes.

 15 Q     You reviewed Roger Zhang's testimony, right?

 16 A     Yes, I did.

 17 Q     And Roger Zhang sent the welcome email?

 18 A     That's correct.

 19 Q     And Roger Zhang testified that he wasn't seeking Motorola

 20 confidential information, but he was instead trying to gain an

 21 understanding about how we ourselves should do it, right?                  That's

 22 what he --

 23 A     That's essentially what he said, yes.

 24 Q     He also testified that he didn't tell Sam Chia to refrain

 25 from providing Motorola confidential information, because this
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 98 of 242 PageID #:53467

                            Wicker - cross by Mr. Cloern                            1586


  1 was something that everyone knows without needing to be told,

  2 right?

  3 A     That's what he said, that's right.

  4 Q     And Roger Zhang testified that it was up to Sam to make the

  5 judgment call about what information to provide in response to

  6 his questions, correct?

  7 A     Yes.

  8 Q     You didn't discuss on your direct Sam Chia's response to

  9 Roger Zhang's email, correct?

 10 A     No, I don't think I did, other than Sam Chia sending some of

 11 the questions on to Y.T. Kok.

 12 Q     But not the responses?

 13 A     That's correct.

 14 Q     And you're aware that Andy Grimmett analyzed those responses,

 15 correct?

 16 A     Yes, he did.

 17 Q     And Andy Grimmett is retained by Hytera as a DMR expert in

 18 the case, right?

 19 A     That's right.

 20 Q     And he was in the leadership of the DMR Association, correct?

 21 A     That's correct.

 22 Q     He's the current secretary of the DMR Association?

 23 A     I don't know what his current position is.

 24 Q     And he was previously the chairman of the Technical Working

 25 Group of the DMR Association?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 99 of 242 PageID #:53468

                            Wicker - cross by Mr. Cloern                            1587


  1 A     Yes, that's correct.

  2 Q     And Mr. Grimmett has provided an opinion that nothing in

  3 Mr. Chia's responses was confidential, right?

  4 A     That's what he said.

  5              MR. CLOERN:     Could we please pull up PTX 8.181.

  6 BY MR. CLOERN:

  7 Q     And this is the L1 Timer specification that you talked on in

  8 your direct, right?

  9 A     That's correct.

 10 Q     And it's written by Huang Ni, correct?

 11 A     That's correct.

 12 Q     And that's in 2015, right?

 13 A     Let's see, I'm looking for the date, and I'm not seeing it.

 14 It is relatively recent.          I do remember that.

 15 Q     This isn't a specification that Huang Ni wrote?

 16              THE COURT:     Well, just a minute.

 17              MR. CLOERN:     I'm sorry.

 18              THE COURT:     It's 2015, 2019, and you say what?

 19              THE WITNESS:     I said it's relatively recent.

 20              THE COURT:     You call that relatively recent?

 21              THE WITNESS:     Well, sir, Your Honor, compared to --

 22              THE COURT:     That's your answer.

 23              You may pursue the point.

 24 BY MR. CLOERN:

 25 Q     Let's move to the next slide.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 100 of 242 PageID #:53469

                            Wicker - cross by Mr. Cloern                         1588


   1              Do you see it says "Hytera's L1 Timer Specification

   2 2015" at the top?

   3 A     Yes.

   4 Q     And what I think you pointed out is that what is listed in

   5 the L1 Timer Specification from Hytera written by Huang Ni in

   6 2015, that that shows Motorola code, correct?

   7 A     Specifically their event codes, yes.

   8 Q     Now, Huang Ni in 2015 copied what's in section 4, the

   9 appendices, she copied that from a Hytera code file, rfhal.h,

 10 right?

 11 A      I don't know exactly what she was looking at when she wrote

 12 that down.       I do know that rfhal.h does have a copy of Motorola's

 13 event codes.

 14 Q      So RFHAL is one of the libraries, one of the three libraries

 15 we've been talking about, right?

 16 A      Yes.   But I think you were just talking about the header

 17 file.

 18 Q      And the header file is rfhal.h, that's the interface of the

 19 RFHAL library, right?

 20 A      Correct, yes.

 21 Q      And that header file, rfhal.h, that was written back in 2009

 22 by Peiyi Huang, right, when she sent out the RFHAL library she

 23 compiled, right?

 24 A      She did have a version in 2009, that's right.

 25 Q      And so the code that's listed in the 2015 L1 Timer Spec
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 101 of 242 PageID #:53470

                            Wicker - cross by Mr. Cloern                         1589


   1 written by Huang Ni, that is code that's been in an rfhal.h

   2 Hytera header file for years, correct?

   3 A     That's right.

   4 Q     And Huang Ni had access to the Hytera version of rfhal.h

   5 which has these events code in them, correct?

   6 A     She'd certainly asked for it, so I presume she had access to

   7 it.

   8 Q     It was in Hytera's SBN server, right?

   9 A     Yes.

 10 Q      And Huang Ni was a software engineer, right?

 11 A      She should have had access.

 12 Q      Now, the Motorola event code .h on the left, that was only

 13 found on Peiyi's computer, correct?

 14 A      That's right.

 15 Q      Not in Huang Ni's files?

 16 A      That's right.

 17 Q      So the 2015 spec regarding Hytera's L1 Timer, those event

 18 codes were copied from a Hytera source code file, right?

 19 A      They certainly could have been.          But the original source is

 20 clear as Motorola saw.

 21 Q      In fact, Huang Ni testified that she took this code from the

 22 Hytera header file.         You recall that, right?

 23 A      That, I'd have to refresh my recollection.

 24               MR. CLOERN:    Okay.    Can I have the January 21, 2019

 25 deposition of Huang Ni.          Do you have that?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 102 of 242 PageID #:53471

                            Wicker - cross by Mr. Cloern                         1590


   1 BY MR. CLOERN:

   2 Q     There at page 94, line 25, through page 95, line 16, she's

   3 asked:

   4               "Okay, okay.    Let me take you to section 4 of Exhibit 1,

   5 which starts on the bottom of page 11.             What is in section 4 of

   6 Exhibit 1."

   7               And Huang Ni asks, "Appendix, are you talking about

   8 appendix?"

   9               And the examiner says "Yes."

 10                And Huang Ni says, "Well, because we have a first

 11 generation of interface, I'd just like to see whether it could be

 12 used, and I took it as a reference, because in the first

 13 generation there was also header documents and, therefore, I also

 14 used this."

 15                And then the question is, "Okay.         So the code in section

 16 4 comes from the generation 1 product, correct?"

 17                The witness answers, "I cannot be sure whether I have

 18 made any changes to this though."

 19                Okay?

 20 A      Okay.

 21                THE COURT:   So what is the question?

 22 BY MR. CLOERN:

 23 Q      You don't dispute that what is listed in the appendix came

 24 from the first generation, Hytera's first generation code,

 25 rfhal.h header file?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 103 of 242 PageID #:53472

                            Wicker - cross by Mr. Cloern                          1591


   1 A     Well, I think she just testified that her memory was not

   2 clear.     It certainly could have.        What I'm saying here is that

   3 what was in that first generation of Hytera source code was

   4 clearly copied directly from Motorola's source code.                So the

   5 original source was Motorola.           There may have been an

   6 intermediate source.

   7 Q     And you didn't point out in your direct that there was a

   8 Hytera source code file that Huang Ni could have gotten these

   9 event codes from, did you?

 10 A      Actually I believe I've pointed out that that source code,

 11 that these op codes, these event codes are very important to the

 12 functionality, and they are in every single version of the

 13 released code of Hytera's software.

 14              MR. CLOERN:     Jim, can you pull up PTX 530.

 15 BY MR. CLOERN:

 16 Q      Now, this is a document that was emailed out by a Hytera

 17 engineer to Huang Ni, copying a number of other engineers,

 18 correct?

 19 A      That's right.

 20 Q      And this document says neo_12m_P21.doc, correct?

 21 A      That's right.

 22 Q      And this is a Motorola tune and test methods specification,

 23 correct?

 24 A      That's correct.

 25              MR. CLOERN:     And can we bring that up, PTX 532.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 104 of 242 PageID #:53473

                            Wicker - cross by Mr. Cloern                         1592


   1 BY MR. CLOERN:

   2 Q     That's the attached document that is being emailed around to

   3 Hytera engineers, right?

   4 A     That's right.

   5 Q     And that was in 2016, correct?

   6 A     That is correct.

   7 Q     And that includes engineers that are not former Motorolans,

   8 correct?

   9 A     The email was to engineers who are not former Motorolans,

 10 that's correct.

 11 Q      This document, the neo_p21 tune and testing spec, that is not

 12 on anyone's Compass log, right?

 13 A      That's my recollection, yes.

 14 Q      This is a document Hytera obtained through its competitive

 15 intelligence efforts, correct?

 16 A      I don't believe it's clear how they obtained it.

 17 Q      You're aware that companies engage in competitive

 18 intelligence, right?

 19 A      Yes.

 20 Q      And you're aware that companies obtained documents from

 21 public sources of their competitors even though they say

 22 "confidential" on them, right?

 23 A      That certainly could happen.         I am not aware of a specific

 24 case where it happened.

 25 Q      Well, Motorola has a number of -- I'm sorry, I didn't mean to
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 105 of 242 PageID #:53474

                            Wicker - cross by Mr. Cloern                         1593


   1 cut you off.

   2 A     I was just saying within this litigation I'm not aware of a

   3 case where that happened.

   4 Q     Well, Motorola has a number of Hytera confidential documents,

   5 don't they, in their files that were produced in this litigation?

   6 A     That does sound familiar.

   7 Q     And are you suggesting they were stolen or did they come from

   8 competitive intelligence?

   9 A     I don't recall the details.         But from what I've heard in

 10 court, I would expect it was from competitive intelligence.

 11 Q      So then it is common that one company can perform competitive

 12 intelligence and have documents from a competitor in its files

 13 labeled "confidential" that they didn't steal, right?

 14 A      I would say it's certainly possible.           I wouldn't say it was

 15 common.

 16 Q      Well, it was possible for Motorola, correct?

 17              THE COURT:     Eliminate the word "possible" from your

 18 question.       It's the ultimate speculation.

 19 BY MR. CLOERN:

 20 Q      You heard Mr. Karpoor talk about competitive intelligence

 21 Motorola conducts, correct?

 22 A      Yes, I did.

 23 Q      And you heard Mr. Zetzl talk about how Mr. Stogner asked him

 24 to get his hands on a confidential Hytera service manual,

 25 correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 106 of 242 PageID #:53475

                            Wicker - cross by Mr. Cloern                         1594


   1 A     I do recall him asking for a service manual.

   2 Q     And this document that we were just looking at that was

   3 emailed around in 2016 and isn't on anybody's Compass logs from

   4 2008, there is no indication that that document came from

   5 Motorola in the events that are at issue in this case, right?

   6 A     There is no evidence that it was taken or misappropriated as

   7 compared to, say, everything that was downloaded by Mr. Chia and

   8 Mr. Huang.

   9 Q     So you've never done competitive intelligence yourself,

 10 correct?

 11 A      I have reverse-engineered products.            I wouldn't call it

 12 competitive intelligence.

 13 Q      Well, you've done that in the context of your litigation

 14 work, right?

 15 A      Both litigation and research.

 16 Q      Motorola engages in competitive intelligence to gather

 17 information about its competitors?             Yes?

 18 A      Yes, yes, I would assume they do.           And we've heard testimony

 19 they do.

 20 Q      You're familiar with the deposition testimony of Motorola's

 21 director of product management, Patty Martensen?

 22 A      Yes.

 23 Q      She testified that her team did competitive intelligence,

 24 right?

 25 A      That's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 107 of 242 PageID #:53476

                            Wicker - cross by Mr. Cloern                         1595


   1 Q     That they looked at competitors' websites, their literature,

   2 trade shows, talked to dealers and talked to salespeople, right?

   3 A     Yes.

   4 Q     And they would try to get information on their competitors

   5 from all those sources, correct?

   6 A     That's correct.

   7 Q     Hytera also engages in competitive intelligence, right?

   8 A     Yes.   There is testimony to that effect.

   9 Q     They have a department on it, correct, just like Motorola?

 10 A      That's right.

 11 Q      Let me hand you DTX 4657.         This is an internal Motorola email

 12 from October 2009 that was produced by Motorola in this case,

 13 right?

 14 A      Yes, this was produced by Motorola.

 15               MR. CLOERN:    Your Honor, we'd like to offer this into

 16 evidence.

 17               MR. BROWN:    No objection.

 18               THE COURT:    It is received and may be published.

 19            (Said exhibit was received in evidence.)

 20 BY MR. CLOERN:

 21 Q      This is an email from Patty Martensen, global product

 22 management, to five Motorola engineers, correct?

 23 A      That's correct.

 24 Q      And the subject of the email is "HYT Comp Product," right?

 25 A      That's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 108 of 242 PageID #:53477

                            Wicker - cross by Mr. Cloern                         1596


   1 Q     And she writes, "Enclosed is HYT's DMR product," right?

   2 A     That's correct.

   3 Q     And as of this date, October 2009, Hytera had actually not

   4 launched its DMR product yet, isn't that right?

   5 A     That's right.

   6 Q     And Ms. Martensen writes, "This is expected to launch in Q1

   7 2010," right?

   8 A     That's correct.

   9 Q     She was sharing some competitive intelligence, right?

 10 A      That appears to be the case.

 11 Q      And she writes, "Please be careful with this information.

 12 And do not forward."         Do you see that?

 13 A      Yes, I do.

 14 Q      And if we look at the first attachment, which is an Excel

 15 file, we see information about the features of Hytera's future

 16 releases.       Do you see that?

 17 A      Yes, I do.

 18 Q      For the first tab, "Subscribers," this lists features for

 19 Hytera's first release, second release, third and fourth release,

 20 right?

 21 A      That's right.

 22 Q      This is roadmap information that is confidential to a company

 23 like Hytera, correct?

 24 A      I don't know that.       There is no indication that it's

 25 confidential.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 109 of 242 PageID #:53478

                            Wicker - cross by Mr. Cloern                         1597


   1 Q     And that's why Patty Martensen's email says "Do not forward,"

   2 correct?

   3 A     I don't know why she said that.

   4 Q     Let me hand you DTX 4435.         This is a June 2010 Motorola

   5 internal email produced in this case by Motorola, correct?

   6 A     Yes, it is.

   7             MR. CLOERN:     Your Honor, we'd like to enter this as

   8 evidence.

   9             MR. BROWN:     No objection.      No objection.

 10              THE COURT:     It is received and may be published.

 11            (Said exhibit was received in evidence.)

 12 BY MR. CLOERN:

 13 Q      Let's start with the first email in the chain, which is from

 14 Blair Simpson, Blair reports, "Good info on HYT DMR product

 15 roadmap and pricing," right?

 16 A      That's correct.

 17 Q      The file names on the top email are "DMR Roadmap" and "USA

 18 Hytera price book," right?

 19 A      That's correct.

 20 Q      And Blair notes, "I don't see any confidentiality notation,"

 21 correct?

 22 A      That's right.

 23 Q      Because this is the kind of information that you would expect

 24 to be kept confidential and internal to Hytera, right?

 25 A      I don't know what she was thinking.           It's simply being noted
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 110 of 242 PageID #:53479

                            Wicker - cross by Mr. Cloern                         1598


   1 there is no confidentiality notation.

   2 Q     It then gets forwarded internally at Motorola a few times,

   3 correct?

   4 A     That's right.

   5 Q     And ultimately Patty Martensen writes, "Please be careful

   6 with this information as we should not be passing it around,"

   7 correct?

   8 A     That's right.

   9 Q     And you heard the Motorola witnesses testify that documents

 10 don't need to be marked as confidential.              You ought to be able to

 11 look at them and determine where there is confidential

 12 information, correct?

 13 A      They were referring to Motorola's technical information.                  But

 14 generally speaking, yes, that is what they said.

 15 Q      And don't you think pricing information is confidential?

 16 A      I don't know.      Clearly at some point it's not.

 17 Q      Motorola used Hytera confidential information to prepare

 18 competitive fact sheets, right?

 19 A      I'm sorry, can you repeat the question?

 20 Q      Sure.    Motorola used Hytera confidential information to

 21 prepare competitive fact sheets?

 22 A      I don't know that they used Hytera's confidential

 23 information.

 24 Q      Let me hand you DTX 4679.         This is a January 2013 Motorola

 25 internal email produced by Motorola in this case, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 111 of 242 PageID #:53480

                            Wicker - cross by Mr. Cloern                         1599


   1 A     That's right.

   2             MR. CLOERN:     Your Honor, we'd like to move it into

   3 evidence, please.

   4             MR. BROWN:     No objection, Your Honor.

   5             THE COURT:     It is received and may be published.

   6           (Said exhibit was received in evidence.)

   7 BY MR. CLOERN:

   8 Q     The subject of this email is "Template for communications."

   9 And it attaches a competitive claim facts sheet along with a

 10 Hytera patent, correct?

 11 A      That's correct.

 12 Q      And in the first sentence a Motorola engineer named Dale

 13 Rublaitus writes about the comparative data study that they were

 14 contemplating, correct?

 15 A      That's right.

 16 Q      And he writes in the second sentence, "We would have to be

 17 very careful in how we presented the information.                 But the real

 18 purpose here is to challenge their claim of improved

 19 performance."        Do you see that?

 20 A      Yes, I do.

 21 Q      He then writes, "I think the info you sent responded to some

 22 Hytera slides that we (somehow) obtained, but those are not

 23 public domain."        Do you see that?

 24 A      Yes, I do.

 25 Q      So he suggests, "My thought is that we want to attack them in
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 112 of 242 PageID #:53481

                            Wicker - cross by Mr. Cloern                         1600


   1 what they are currently publishing."            Do you see that?

   2 A     Yes, I do.

   3 Q     Motorola wanted to conceal the fact that it had confidential

   4 information, right?

   5 A     Well, they were certainly sensitive to the fact that what

   6 they had was not public domain.           It does not say "confidential."

   7 But it is not in the public domain.

   8 Q     Motorola circulated other Hytera confidential information

   9 like software release notes, right?            You're aware of that?

 10               THE COURT:    Your question ignores the previous answers.

 11 Rephrase the question.

 12 BY MR. CLOERN:

 13 Q      Are you aware that Motorola circulated Hytera's software

 14 release notes?

 15 A      Yes.

 16 Q      I'd like to --

 17               THE COURT:    The point was use of the word "other."

 18               MR. CLOERN:    I'm sorry, Your Honor?

 19               THE COURT:    I said the point was use of the word

 20 "other."      But you have corrected it with your follow-up, your

 21 previous question.

 22 BY MR. CLOERN:

 23 Q      I'd like to show you DTX 4409.          This, this is a February 2015

 24 Motorola email produced by Motorola in this case?

 25 A      That's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 113 of 242 PageID #:53482

                            Wicker - cross by Mr. Cloern                         1601


   1             MR. CLOERN:     Your Honor, we'd like to offer it into

   2 evidence.

   3             MR. BROWN:     No objection.

   4             THE COURT:     It will be received and may be published.

   5           (Said exhibit was received in evidence.)

   6 BY MR. CLOERN:

   7 Q     And the email with a subject "Hytera," the email has its

   8 subject, it says "Hytera-2014 Release Notes," right?

   9 A     That's right.

 10 Q      And the attached release notes has been circulated among at

 11 least 13 Motorola employees, correct?

 12 A      That's right.

 13 Q      And then when Lip Hong Lim passes it along, he

 14 cautions "Do not re-forward."            Do you see that?

 15 A      Yes, I do.

 16 Q      And if we look at the attachment, which is page 2 of the

 17 exhibit, it shows it's a Hytera document?

 18 A      That's right.

 19 Q      And do you see at the bottom it says, "No part of this manual

 20 may be copied, modified, translated or distributed in any manner

 21 without the express written permission of us"?

 22 A      That's right.      It's on the second page.        But yes.

 23 Q      And nobody at Motorola asked for permission to circulate the

 24 document, correct?

 25 A      I don't know.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 114 of 242 PageID #:53483

                            Wicker - cross by Mr. Cloern                         1602


   1 Q     Motorola got this through its competitive intelligence

   2 efforts, right?

   3 A     I would assume so.

   4 Q     So competitive intelligence, you would agree, it's common

   5 document --

   6 A     I'm sorry.

   7 Q     Go ahead.

   8 A     I was just going to say yes, it's something that companies

   9 do.    They're interested in what their competitors are releasing

 10 as products.

 11 Q      And so just the simple fact that a company has a document

 12 from a competitor that says "confidential" on it doesn't mean

 13 they obtained it improperly, right?

 14 A      There, there certainly may be, I won't say "appropriate," but

 15 more positive ways of acquiring documents that say "confidential"

 16 than misappropriation.

 17 Q      Do you believe that -- do you have an opinion as an expert in

 18 this case on whether those Motorola documents we went through

 19 were acquired in an appropriate way as you just stated?

 20 A      I don't think we know how they were acquired.

 21 Q      Motorola also hired former Hytera employees, correct?

 22 A      That's right.

 23 Q      And one they referred to, one that Motorola referred to

 24 specifically as the Hytera insider, correct?

 25 A      That's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 115 of 242 PageID #:53484

                            Wicker - cross by Mr. Cloern                         1603


   1 Q     And that's because -- let me back up.            And that was Nick

   2 Bacigalupi, correct?

   3 A     That sounds right.

   4 Q     That's the Hytera insider?

   5 A     Yes.

   6 Q     And he was the US North America head of pricing for Hytera,

   7 right?

   8 A     That's my recollection, yes.

   9 Q     And they call him the Hytera insider because he brought over

 10 lots of confidential pricing information from Hytera, correct?

 11 A      I don't know that that's the case.

 12 Q      Let's look at DTX 4401.        This is an October 2016 email

 13 regarding the hiring of Nick Bacigalupi, right, produced by

 14 Motorola?

 15 A      Yes, it was produced by Motorola.           And yes, it talks about

 16 Nick being hired two weeks ago.

 17               MR. CLOERN:    Your Honor, we'd like to offer this into

 18 evidence.

 19               MR. BROWN:    Your Honor, I believe this exceeds the scope

 20 of the direct.

 21               THE COURT:    Overruled.     It is received and may be

 22 published.

 23            (Said exhibit was received in evidence.)

 24 BY MR. CLOERN:

 25 Q      And in the third paragraph, the email reports, "Nick has
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 116 of 242 PageID #:53485

                            Wicker - cross by Mr. Cloern                         1604


   1 great insight into the operations of Hytera America, product

   2 positioning, channel management, et cetera."              Do you see that?

   3 A     Yes.

   4 Q     And then it says, "I just spent 45 minutes talking with Nick

   5 and learned so much that I didn't know."             And it goes on to talk

   6 about how Hytera China sets internal transfer prices."                 Do you

   7 see that?

   8 A     Yes, I do.

   9 Q     And other pricing information regarding reseller prices, do

 10 you see that?

 11 A      Yes, I do.

 12               THE COURT:    Can you establish the date of that document?

 13               MR. CLOERN:    I believe we did, Your Honor.          It's

 14 October.

 15 BY MR. CLOERN:

 16 Q      It's October 2016, Dr. Wicker, is that right?

 17 A      October 14, 2016.

 18 Q      And then another Motorola employee responds at the top of the

 19 page and says, "I hear there may be others wanting to leave

 20 Hytera."      Do you see that?

 21 A      Yes, I do.

 22 Q      Others who Motorola wanted to hire because of their knowledge

 23 of Hytera's confidential information, right?

 24 A      That's not what this said.

 25 Q      I'd like to show you DTX 4399.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 117 of 242 PageID #:53486

                            Wicker - cross by Mr. Cloern                         1605


   1               This is a November 28, 2016 email produced by Motorola

   2 in this case regarding the Hytera insider, correct?

   3 A     Could you repeat the question, please?

   4 Q     Sure.    This is a November 28, 2016 email produced by Motorola

   5 in this case, correct?

   6 A     That's correct.

   7               MR. CLOERN:   Your Honor, we offer this into evidence.

   8               MR. BROWN:    No objection.

   9               THE COURT:    It is received and may be published.

 10            (Said exhibit was received in evidence.)

 11 BY MR. CLOERN:

 12 Q      Starting at the bottom half of page 2, there is an email from

 13 Nick Bacigalupi providing, quote, "a comparison between the

 14 Hytera radios and Vertex radio model."              Do you see that?

 15 A      Yes, I do.

 16 Q      And Vertex, that's a Motorola brand?

 17 A      Yes, it is.

 18 Q      It's a DMR radio?

 19 A      Yes.

 20 Q      That email gets forwarded on internally at Motorola.               And if

 21 you look at the bottom of page 1, we see an email from Lubo

 22 Harizanov.        Do you see that?

 23 A      Yes, referring to that right there.

 24 Q      Yes.    And it says, "Per Nick Bacigalupi's note below, Hytera

 25 offers up to 18 percent quantity discounts, which they don't
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 118 of 242 PageID #:53487

                            Wicker - cross by Mr. Cloern                         1606


   1 advertise in their price pages, like Motorola does."                Do you see

   2 that?

   3 A     Yes, I do.

   4 Q     So this was not, so this was not information made available

   5 by Hytera, right?

   6 A     It was not advertised.

   7 Q     And then Mr. Harizinauf replies, quote, at the top of page 1,

   8 "I just wanted to share what I got from the Hytera insider."                    Do

   9 you see that?

 10 A      Yes, I do.

 11 Q      Let me hand you DTX 4427.         This is a Hytera dealer price book

 12 with a Motorola Bates number.            Do you see that?

 13 A      Yes, I do.

 14 Q      So this is a document Motorola produced in this case from

 15 Motorola's files?

 16 A      That's correct.

 17              MR. CLOERN:     Your Honor, we'd like to move this into

 18 evidence.

 19              MR. BROWN:     No objection.

 20              THE COURT:     It is received and may be published.

 21            (Said exhibit was received in evidence.)

 22 BY MR. CLOERN:

 23 Q      This document has a cover letter from Nick Bacigalupi, right?

 24 A      That's right.

 25 Q      And this was some of the confidential information that
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 119 of 242 PageID #:53488

                            Wicker - cross by Mr. Cloern                          1607


   1 Motorola got from Mr. Bacigalupi when it hired him, right?

   2 A     I don't know that it's confidential.           The document does not

   3 say "confidential" on it.

   4 Q     It's a Hytera dealer price book, right?

   5 A     Yes, it is.     So presumably would have gone to dealers and it

   6 would have been available outside of Hytera.

   7             THE COURT:     Can you tell the jury what a dealer is.

   8             THE WITNESS:      Me, Your Honor?

   9             THE COURT:     Yes.

 10              THE WITNESS:      Yes.   A dealer is someone who would take

 11 products from Hytera or from Motorola or from some other

 12 manufacturer and sell them to the public.

 13              So it would be like the folks you might see in the mall

 14 who are selling cellphones, they would be dealers.                 And they

 15 would have a professional relationship with potentially many

 16 manufacturers.

 17 BY MR. CLOERN:

 18 Q      Most of Motorola's dealers are exclusive, right?

 19 A      That, I don't know.

 20 Q      These two-way radio systems, they're sold by dealers, right?

 21 A      That's correct.

 22 Q      They're not sold, Hytera, Motorola, nobody sells them

 23 directly to customers, correct?

 24 A      Not that I'm aware of.

 25 Q      So dealers have to have a lot of confidential information in
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 120 of 242 PageID #:53489

                            Wicker - cross by Mr. Cloern                         1608


   1 order to set up these systems for customers, right?

   2 A     I don't know that it's confidential.           They certainly need to

   3 be able to open up the radios to some extent to be able to

   4 program them, to work in various ways.             For example, they might

   5 use software that was provided by the manufacturer to set up a

   6 collection of radios to work for a particular police department

   7 or something like that.

   8 Q     So there might be handheld subscribers?

   9 A     Exactly.

 10 Q      There might be the mobile units in cars?

 11 A      That's right.

 12 Q      Might be repeaters?

 13 A      Right, that's correct.

 14 Q      Base stations?

 15 A      Everything they make.

 16 Q      All different, there is all different kinds of systems that

 17 can be set up, right?

 18 A      That's right.

 19 Q      And that's the information that the customer gets from the

 20 dealer, correct?

 21 A      That's the information that the dealer uses to set up the

 22 system for the customer.

 23 Q      So the dealers are pretty sophisticated?

 24 A      They certainly have to know more than the typical customers.

 25 Q      You testified repeatedly during your direct examination that
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 121 of 242 PageID #:53490

                            Wicker - cross by Mr. Cloern                         1609


   1 Hytera had concealed its conduct about changing the interface to

   2 Motorola code.       Do you remember that?

   3 A     Yes, I do.

   4 Q     In your words, quote, "If Motorola breaks open the radio and

   5 looks at the zeros and ones, they won't be able to see their own

   6 interface," is that right?

   7 A     That's right.

   8 Q     If we pull up PTX 8.23, where you had a large demonstrative,

   9 we were talking about these executable binary code on the bottom

 10 of the diagram, right?

 11 A      That's right, this part right here, literally a bunch of

 12 zeros and ones.

 13 Q      A human can't read that?

 14 A      No.

 15 Q      And it's your testimony that Motorola had disassembled the

 16 Hytera code, correct?

 17 A      That's right.      They obtained the zeros and ones.          I believe

 18 there was testimony about how that was done in the case.                  And

 19 they looked for certain parameters to see if they saw anything

 20 that they could connect to their own code.

 21 Q      And disassemble the code means to turn the code from

 22 executable back into object or library code, right?

 23 A      Yes.   But just so I'm clear, you wouldn't be going from the

 24 zeros and ones directly into the original object or library code.

 25 That's simply not possible.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 122 of 242 PageID #:53491

                            Wicker - cross by Mr. Cloern                         1610


   1              What you would do is you could, if you got the timing

   2 down, there are a lot of hurdles, but you would basically at best

   3 get back to some idea of what the code did.

   4 Q     But it wouldn't be zeros and ones.           That's the whole point of

   5 disassembling, correct?

   6 A     That's right.

   7 Q     In fact, you agreed with Mr. Brown when he asked you whether,

   8 quote, "The test that Motorola ran to disassemble the source code

   9 was a reasonable test to run if you are trying to detect

 10 copying."       You agreed with that, right?

 11 A      Yes.

 12 Q      That code analysis was done by Darrell Stogner at Motorola's

 13 Florida office, correct?

 14 A      That's correct.

 15 Q      Motorola did not actually disassemble Hytera code, did it?

 16 A      What they did was they searched for certain parameters within

 17 the zeros and ones.         I don't believe they actually reproduced

 18 code that would have been associated with those zeros and ones.

 19 Q      You reviewed the deposition of Darrell, the deposition

 20 transcript of Darrell Stogner in this case, right?

 21 A      That's right.

 22 Q      So you're aware that Mr. Stogner testified that Motorola

 23 never disassembled the code, the Hytera code, correct?

 24 A      If I remember his testimony correctly, he described a search

 25 for certain parameters within the executable code.                 I don't
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 123 of 242 PageID #:53492

                            Wicker - cross by Mr. Cloern                         1611


   1 believe he said that they actually reduced the executable to a

   2 higher layer set of source code.

   3             So taking disassembling as requiring taking those zeros

   4 and ones and getting actual code, no, they didn't do that.                  It

   5 wasn't possible.

   6 Q     And so in the April 18, 2019 deposition of Mr. Stogner, at

   7 page 156, line 7 through 15, Mr. Stogner was asked:

   8             "So Motorola did not reverse engineer the binary object

   9 code into assembly code?"

 10              And Mr. Stogner responded, "I don't believe we ever did

 11 that.      There was just no need to.         I mean, again, as I stated

 12 previously, we did look at it.            I think we thought it was

 13 possible.       We just didn't think it was necessary."

 14              Do you agree with that?

 15 A      Well, that's his testimony.         I know that they weren't able to

 16 do that.

 17 Q      All right.     Well, let's talk about the analysis that was

 18 conducted.       It started with a suspicion that Hytera had copied

 19 Motorola source code, right?

 20 A      No.   I believe it all started with a concern that Hytera had

 21 copied the external aspects of certain products.

 22 Q      After witnessing an emergency alarm anomaly during an

 23 interoperability test in January 2012, right, that's when the

 24 suspicion occurred?

 25 A      There were a number of suspicions about similarities in how
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 124 of 242 PageID #:53493

                            Wicker - cross by Mr. Cloern                         1612


   1 the products looked.        Can you be more specific about what you

   2 mean by "that's when the suspicions began"?

   3 Q     And you are referring to the testimony of Dan Zetzl and

   4 Mr. Sanjay Karpoor regarding the suspicions from around January

   5 of 2012 in connection with the interoperability testing, right?

   6 A     Well, actually I'm trying to understand what it is you are

   7 asking about.       I know there were different suspicions with regard

   8 to initially copying what the products looked like and then later

   9 concerns about patent infringement.

 10 Q      And I'm talking about the interoperability testing in January

 11 2012.

 12 A      Okay.

 13 Q      And there was an anomaly that was noticed regarding an

 14 emergency alarm.        Do you remember the testimony about that?

 15 A      Yes.    If I remember correctly, resetting it required turning

 16 the radio on and off or something along those lines.

 17 Q      Motorola engineers -- let's look at, actually let's look at

 18 DTX 4963 previously admitted.

 19                This is the interoperability testing report, correct?

 20 A      That's right.

 21 Q      And it's dated January 9 and 10, 2012, right?

 22 A      That's right.

 23 Q      Motorola engineers waited nine full months before looking

 24 into this anomaly though, right?

 25 A      I don't recall when they went back to it.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 125 of 242 PageID #:53494

                            Wicker - cross by Mr. Cloern                         1613


   1 Q     Let's look at DTX 4452, which was previously admitted.                And

   2 that's dated October 9, 2012.           It's an instant message

   3 conversation between Mr. Stogner and Mr. Zetzl, correct?

   4 A     That's right.

   5 Q     On October 9, 2012, Darrell Stogner instant messaged his

   6 colleague Dan Zetzl asking for Hytera PD782 service manual,

   7 correct?

   8 A     That's correct.

   9 Q     He explained "It's for a good cause.           I want to prove they,"

 10 meaning Hytera, "stole our code," right?

 11 A      That's right.

 12 Q      Let me hand you DTX 4547, which is an email from Darrell

 13 Stogner on that same date.           Do you see that?

 14 A      Yes, I do.

 15 Q      And that's a Motorola email produced by Motorola in this

 16 case?

 17 A      Yes, it is.

 18              MR. CLOERN:     Your Honor, we'd ask this be admitted.

 19              MR. BROWN:     No objection.

 20              THE COURT:     It is received and may be published.

 21            (Said exhibit was received in evidence.)

 22 BY MR. CLOERN:

 23 Q      On October 9, 2012, Darrell Stogner emailed around the

 24 service manual for the Hytera radio, correct?

 25 A      Yes, that's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 126 of 242 PageID #:53495

                            Wicker - cross by Mr. Cloern                         1614


   1 Q     And let's look at the attachment, page 4 of the exhibit.

   2             In the copyright information section, the document

   3 states at the end of the second paragraph, "Any Hytera computer

   4 programs may not be copied, modified, distributed, decompiled or

   5 reverse engineered in any manner without the prior written

   6 consent of Hytera."        Do you see that?

   7 A     Yes, I do.

   8 Q     Motorola did not obtain prior written consent from Hytera in

   9 its attempt to reverse engineer Hytera's code, did it?

 10 A      Not that I'm aware of.

 11 Q      Let's look at the disclaimer section at the bottom.               The last

 12 sentence states, "No part of this manual may be copied, modified,

 13 translated, or distributed in any manner without the express

 14 written permission of Hytera."            Do you see that?

 15 A      Yes, I do.

 16 Q      And Motorola did not obtain Hytera's permission to circulate

 17 the service manual within Motorola, correct?

 18 A      Not that I know of.

 19 Q      If we go back to page 1 of the exhibit, we see an email from

 20 Fook Teng Fam on October 8th to six other Motorola

 21 employees, right?

 22 A      That's right.

 23 Q      Employees in both Malaysia, Florida, and Illinois, right?

 24 A      That's correct.

 25 Q      And then Darrell Stogner forwards the service manual on
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 127 of 242 PageID #:53496

                            Wicker - cross by Mr. Cloern                         1615


   1 October 9th to two more Motorola employees, correct?

   2 A     That's right.

   3 Q     Motorola got this document through competitive intelligence?

   4 A     I don't know how they got this document.

   5 Q     So Darrell Stogner gets the service manual.             But he doesn't

   6 really do any analysis, right?

   7 A     That's right.      It's my recollection that he was in sales.             He

   8 was not a technical person.

   9 Q     Now, a gentleman by the name of Aroon Tungare worked in

 10 Motorola's IP group at the time, correct?

 11 A      Yes, the name is familiar.

 12 Q      And he periodically checked in on Mr. Stogner's progress,

 13 right?

 14 A      That's right.

 15 Q      Let me hand you DTX 4422.         This is an email produced by

 16 Motorola in this case from February 2013.               Do you see that?

 17 A      Yes, I do.

 18              MR. CLOERN:     We'd ask this be admitted, Your Honor.

 19              MR. BROWN:     No objection.

 20              THE COURT:     It is received and may be published.

 21            (Said exhibit was received in evidence.)

 22 BY MR. CLOERN:

 23 Q      On February 5, 2013, Mr. Tungare asked Mr. Stogner, "Any

 24 status update on your investigation of the software downloaded

 25 from the Hytera radios?"          Do you see that?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 128 of 242 PageID #:53497

                            Wicker - cross by Mr. Cloern                         1616


   1 A     Yes, I do.

   2 Q     There was no status update at the time, right?

   3 A     All I know is someone has requested someone, Aroon Tungare is

   4 asking for an update.         I don't know whether there were previous

   5 updates.

   6 Q     I'd like to hand you DTX 4421.          This is a March 2013 Motorola

   7 email produced by Motorola in this case.             Do you agree with that?

   8 A     Yes, I do.

   9              MR. CLOERN:    We ask this be admitted, Your Honor.

 10               MR. BROWN:    No objection.

 11               THE COURT:    It is received and may be published.

 12            (Said exhibit was received in evidence.)

 13 BY MR. CLOERN:

 14 Q      Now, on March 4, 2014, Mr. Tungare asked, "Do you have an

 15 initial assessment of the code downloaded from the Hytera radio?"

 16 right?

 17 A      Yes.

 18 Q      And Mr. Stogner responded, "Unfortunately status has not

 19 changed since we last spoke.           The resources working on this are

 20 tied up with ASTRO and PCR deliverables and haven't had a chance

 21 yet."      Do you see that?

 22 A      Yes, I do.

 23 Q      Let me hand you Exhibit DTX 4420, another May 2013 Motorola

 24 email produced by Motorola in this case.              Do you agree?

 25 A      Yes.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 129 of 242 PageID #:53498

                            Wicker - cross by Mr. Cloern                         1617


   1             MR. CLOERN:     We ask it be entered as evidence, Your

   2 Honor.

   3             MR. BROWN:     No objection, Your Honor.

   4             THE COURT:     It is received and may be published.

   5           (Said exhibit was received in evidence.)

   6 BY MR. CLOERN:

   7 Q     Starting at the bottom, the earliest email on May 8, 2013,

   8 Mr. Tungare emailed again, "I think I know the answer, but

   9 nonetheless I will ask the question, what is the status of the

 10 software assessment on the Hytera radio?"               Do you see that?

 11 A      Yes, I do.

 12 Q      And he continues, "Taeus has offered to do an initial

 13 assessment for us as low as 5,000 if we are still interested."

 14 Do you see that?

 15 A      Yes, I do.

 16 Q      Do you know who Taeus is?

 17 A      No, I don't.

 18 Q      It's a company that does reverse engineering analysis, right?

 19 A      Again, that sounds familiar, but I've never worked with them.

 20 Q      In fact, Taeus stands for Tear Apart Everything Under the

 21 Sun?

 22 A      I can see that.

 23 Q      And they do code teardowns, right?

 24 A      Presumably, yes.

 25 Q      Blake Moselle, Mr. Stogner's boss, responds to just Darrell
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 130 of 242 PageID #:53499

                            Wicker - cross by Mr. Cloern                         1618


   1 Stogner and Bud Pinder making this email with high importance.

   2 Do you see that?

   3 A     Are you referring to this, "Let's discuss before anyone

   4 responds"?

   5 Q     I think there is that it's got the email thing, it says "high

   6 importance."

   7 A     Oh, I see.     Okay, yes, I see that.

   8 Q     Yep.   And then he says, "Let's discuss before anyone

   9 responds"?

 10 A      That's right.

 11 Q      And Mr. Stogner writes back "Oops"?

 12 A      Yes.

 13 Q      Because he had already responded to Mr. Tungare, right?

 14 A      That's right.

 15 Q      Let's take a look at DTX 4419.          And this is another part of

 16 the email stream we were just discussing from the same day, May

 17 8, 2013, produced by Motorola in this case.               Do you agree with

 18 that?

 19 A      Yes, I do.

 20               MR. CLOERN:    We'd offer it into evidence, Your Honor.

 21               MR. BROWN:    No objection, Your Honor.

 22               THE COURT:    It is received and may be published.

 23            (Said exhibit was received in evidence.)

 24 BY MR. CLOERN:

 25 Q      If we look at the bottom, we see Mr. Tungare's May 8, 2013
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 131 of 242 PageID #:53500

                            Wicker - cross by Mr. Cloern                         1619


   1 email asking for a status update and not expecting there to be

   2 one, right?

   3 A     Yes.    He says, "I think I know the answer, but nonetheless I

   4 will ask, what is the status?"           So he's assuming that he knows

   5 what the status is.

   6 Q     And Mr. Stogner responds, "I strongly suggest we spend the

   7 $5,000.      Things have been even more busy than normal, and there

   8 is no sign of it letting up," right?

   9 A     Right.    He's implying he doesn't have time to do this

 10 himself.

 11 Q      And but that they can have it done by Taeus for $5,000?

 12 A      That's what it says.

 13 Q      At the top Mr. Stogner explained "spending just $5,000 for an

 14 investigation seems like a pretty good deal," right?

 15 A      That's right.

 16 Q      But Motorola never hired Taeus to do this analysis, did they?

 17 A      That's right.

 18 Q      The analysis which had not been done as of May 2013, correct?

 19 A      Well, they didn't ask Taeus to do it.            They did their own

 20 search of the zeros and ones for parameters.               They would have

 21 revealed the evidence of copying.             And the parameters in the

 22 object code had been changed.            So they did not find anything that

 23 pointed to Motorola.

 24 Q      The one Mr. Stogner testified about that they didn't do?

 25 A      Well, they did not follow up on Mr. Stogner's use of Taeus,
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 132 of 242 PageID #:53501

                            Wicker - cross by Mr. Cloern                         1620


   1 no, they didn't do that.

   2 Q     Mr. Stogner was asked, "So Motorola did not reverse engineer

   3 the binary code into assembly code?"

   4               And he says, "I don't believe we ever did that.            There

   5 was no need to," right?

   6 A     That's what he said.

   7 Q     Okay.    Let's move forward a few months to July 2013.             I would

   8 like to show you DTX 4418.          This is a Motorola email from July

   9 25, 2013 produced by Motorola in this case.              Do you agree?

 10 A      Yes.

 11 Q      And there Blake Moselle, Mr. Stogner's boss, emailed him

 12 asking -- I'm sorry.

 13                MR. CLOERN:   Your Honor, we'd like to offer this into

 14 evidence.

 15                MR. BROWN:    No objection.

 16                THE COURT:    It is received and may be published.

 17            (Said exhibit was received in evidence.)

 18 BY MR. CLOERN:

 19 Q      And Blake Moselle is emailing Mr. Stogner asking him to have

 20 a high level paragraph written up on the status of the Hytera

 21 situation.       Do you see that?

 22 A      Yes, I do.

 23 Q      Now let's look at the email that was sent a few days later,

 24 previously admitted DTX 4398.            Do you see that?

 25 A      Yes, I do.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 133 of 242 PageID #:53502

                            Wicker - cross by Mr. Cloern                         1621


   1 Q     And this is the high level paragraph that was written up.                 Do

   2 you see that?

   3 A     You're referring to this?

   4 Q     "The summary reports:        In initial analysis has found no

   5 obvious evidence of proprietary material."              Do you see that?

   6 A     Yes.

   7 Q     And the "obvious" is bolded and underlined?

   8 A     That's right.

   9 Q     And that's the summary that Blake Moselle asked Mr. Stogner

 10 to provide or that's what Mr. -- let me ask it a different way.

 11               That's what Mr. Stogner provided in response to his

 12 boss, Blake Moselle's request for a high level paragraph written

 13 up on the status of Hytera's situation, right?

 14 A      Well, that's certainly what Mr. Moselle sent to Mr. Tungare.

 15 Q      And the recommendation is to abandon the effort because it

 16 would likely be time consuming and expensive, right?

 17 A      That's what it says.

 18 Q      Motorola did not want to spend the time or money conducting

 19 the investigation, right?

 20 A      This particular one, they had already conducted another

 21 investigation as I've described.

 22 Q      Well, it says what Motorola had done as stated in this email

 23 was an initial analysis, right?

 24 A      This particular group did an initial analysis, that's

 25 correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 134 of 242 PageID #:53503

                            Wicker - cross by Mr. Cloern                         1622


   1 Q     Let me hand you DTX 4597, which bears a Motorola Bates

   2 number, meaning you'd agree that Motorola, this came from

   3 Motorola's files, right?

   4 A     That's correct.

   5              MR. CLOERN:    We'd like to move this into evidence, Your

   6 Honor.

   7              MR. BROWN:    Object to foundation.

   8              THE COURT:    Overruled.     It is received.      It may be

   9 published.

 10            (Said exhibit was received in evidence.)

 11                  MR. CLOERN:     And can you bring up the metadata, Jim?

 12 BY MR. CLOERN:

 13 Q      This is from Bryan Potratz' custodial files, right?

 14 A      Yes.

 15 Q      And this is a Motorola summary of that investigation, right?

 16 A      Actually, I don't know what this is.           This is simply a

 17 paragraph floating free.

 18               THE COURT:    Was it produced by Motorola during the

 19 course of litigation?

 20               THE WITNESS:     Yes, Your Honor.

 21               THE COURT:    All right.     Please proceed.

 22 BY MR. CLOERN:

 23 Q      And Bryan Potratz is a manager in Motorola's intellectual

 24 property department, correct?

 25 A      That's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 135 of 242 PageID #:53504

                            Wicker - cross by Mr. Cloern                         1623


   1 Q     And the notes report, quote, "Suspicion that Hytera had

   2 lifted MSI code for DMR software modem was founded on the

   3 detection of a very specific/unique defect in the Hytera radio.

   4 This particular defect manifested itself in a particular way and

   5 was caused by a unique code combination embedded in the MSI SW

   6 modem."     That's what it says, right?

   7 A     That's correct, that's what it says.

   8 Q     And then he writes, "Preliminary investigation was done, but

   9 not completed," right?

 10 A      That's what it says.

 11 Q      "And for further information, contact Darrell Stogner,"

 12 right?

 13 A      That's right.

 14 Q      And that's the same Darrell Stogner that testified that the

 15 reverse engineering hadn't been done, right?

 16 A      That's what his email said.

 17              THE COURT:     What is the date of that email, if you have

 18 it there?

 19              THE WITNESS:      Yes, Your Honor.      There is a series of

 20 emails that are roughly in May --

 21              THE COURT:     The one related to your last answer.

 22              THE WITNESS:      2013.

 23              THE COURT:     The one related to your last answer?

 24              THE WITNESS:      Yes, Your Honor, May 2013.

 25              THE COURT:     Proceed.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 136 of 242 PageID #:53505

                            Wicker - cross by Mr. Cloern                         1624


   1 BY MR. CLOERN:

   2 Q     Motorola never determined the source of the specific unique

   3 defect in Hytera's radio, did it?

   4 A     I believe there was an explanation, but I don't recall it

   5 saying it.

   6 Q     So none of these suspicions were concealed from Motorola,

   7 correct?     These are things that Motorola folks are discussing,

   8 right?

   9 A     Yes, I certainly agree that these are emails between Motorola

 10 employees.

 11 Q      And those were suspicions that arose due to anomalies found

 12 in the interoperability testing in January 2012?

 13 A      That's correct.

 14 Q      January 2012 is more than five years before Motorola filed

 15 this lawsuit in March of 2017, right?

 16 A      It's roughly five years, yes.

 17 Q      Let's pull up previously admitted PTX 1354.

 18              Motorola knew in January 2008 that it should have,

 19 quote, "Plenty, have plenty IP to cover MOTOTRBO to ensure that

 20 any confidential knowledge that employees took with them to HYT

 21 is protected," right?

 22 A      That's right.

 23 Q      And that was from Nickie Petratos at Motorola, right?

 24 A      That's right.

 25 Q      Let's pull up previously admitted DTX 4206, page 2.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 137 of 242 PageID #:53506

                            Wicker - cross by Mr. Cloern                         1625


   1              In September 2010, Motorola confirmed that it, Motorola,

   2 has officially HYT stopped unmuting sound-118 dBm, right?

   3 A     That's right.

   4 Q     So that's another anomaly, right?

   5 A     Yes, that's correct.

   6 Q     And Motorola senior engineers stressed the need to, quote,

   7 "keep the solution very confidential," confidential from Hytera,

   8 right?

   9 A     It simply says "Keep the solution" -- let's make sure we read

 10 the entire thing.         They're talking about a 2 dB improvement in

 11 sensitivity.       dB is a measure of magnitude, relative magnitude,

 12 would translate to approximately 25 to 30 percent improvement in

 13 free space range over Hytera.            So such a significant improvement

 14 should be kept confidential.

 15 Q      Right.    And in that context is where they're talking about

 16 the Motorola and Hytera products suspiciously acting in the same

 17 way regarding unmuting around 118 dBm, right?

 18 A      That's right.      That was one number that came up that was

 19 similar in testing.         It was later found that with regard to

 20 complete testing there were significant differences in

 21 performance, and so this was not followed up.

 22 Q      And throughout this entire time, the 2008, '10, '12 that

 23 we've seen these suspicions, the Compass logs were available and

 24 could have been viewed at any point during those times, right?

 25 A      Yes.   A script could have been written to do searches of the
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 138 of 242 PageID #:53507

                            Wicker - cross by Mr. Cloern                         1626


   1 Compass logs at that time.

   2 Q     And those very logs are what you rely on as part of your

   3 misappropriation analysis, correct?

   4 A     Exactly, yes.

   5 Q     In this litigation Motorola identified the Hytera, what it

   6 claims, what its claimed trade secrets were by specific documents

   7 and source code files, right?

   8 A     That's correct.

   9 Q     All right.     Let's look at PTX 8.58.

 10               This is a listing of documents related to Motorola's

 11 software architecture trade secret that I think that you used?

 12 A      Yes.

 13 Q      You have six documents listed on this slide.             But not all of

 14 them are part of Motorola's claimed software architecture trade

 15 secret, are they?

 16 A      They all reflect Motorola's software architecture, as we can

 17 tell by the names of the documents.

 18 Q      But PTX 666, that's not actually one of the documents that

 19 Motorola has identified as describing its software architecture

 20 trade secret, is it?

 21 A      I don't recall that.       The document itself certainly describes

 22 trade secret.

 23 Q      But it's not one of the documents that have been identified

 24 in Motorola's interrogatory responses and its witnesses that have

 25 been put up in this case as a specific document for this trade
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 139 of 242 PageID #:53508

                            Wicker - cross by Mr. Cloern                         1627


   1 secret?

   2 A     That may be the case.

   3 Q     Same with PTX 839, right?

   4 A     Again, that's clearly a document that describes the software

   5 trade secret.       It may not have been specifically identified.

   6 Q     Turning to the next slide, PTX 8.59.           You list additional

   7 documents that are part of the software architecture trade

   8 secret, correct?

   9 A     Yes.

 10 Q      On the upper right-hand side, you included PTX 1341, correct?

 11 A      Yes, that's correct.

 12 Q      That's not being claimed by Motorola in this case as evidence

 13 of its software architecture trade secret, right?

 14 A      That may be the case, but it certainly --

 15               THE COURT:    Rephrase the question.        Disregard the

 16 answer.

 17 BY MR. CLOERN:

 18 Q      You're aware that Motorola submitted a response to an

 19 interrogatory in this case, right?

 20 A      Yes, that's correct.

 21 Q      And in that response Motorola identified the documents

 22 that --

 23               THE COURT:    Well, just a minute.        What was the

 24 interrogatory to which an answer was given?

 25               MR. CLOERN:    Interrogatory number 1, Your Honor.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 140 of 242 PageID #:53509

                            Wicker - cross by Mr. Cloern                         1628


   1             THE COURT:     All right.     If you have it in hand, you may

   2 refer to it, the question and then the answer.

   3 BY MR. CLOERN:

   4 Q     And in that interrogatory response --

   5             THE COURT:     Well, what is the question?

   6             MR. CLOERN:     Whether this document was identified as

   7 part of --

   8             THE COURT:     Would you read the question, please.            The

   9 question, what was the interrogatory, the language of the

 10 interrogatory?

 11              MR. CLOERN:     Of the interrogatory question?

 12              THE COURT:     The words in the interrogatory --

 13              MR. CLOERN:     I understand, Your Honor.

 14              THE COURT:     -- and then the answer.

 15              MR. CLOERN:     Do we have interrogatory 1?

 16              I'll come back to that.

 17              THE COURT:     Yes.

 18 BY MR. CLOERN:

 19 Q      You testified last week that some of the trade secret

 20 documents were not ever located in Hytera's files, right?

 21 A      That's correct.

 22 Q      And you testified this is because Sam Chia supposedly deleted

 23 those documents, right?

 24 A      Well, he had them at one point in time.            His laptop was

 25 subsequently lost.         I would assume the file was either deleted
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 141 of 242 PageID #:53510

                            Wicker - cross by Mr. Cloern                         1629


   1 from other laptops or went with Mr. Chia's laptop.

   2 Q     But it's true that some of those documents were never in

   3 Hytera's possession, correct?

   4 A     I don't know that.       They were certainly in Mr. Chia's

   5 possession and he was a Hytera employee.

   6 Q     So let's pull up PTX 8.91.

   7             You show here metadata for PTX 1345 along with Compass

   8 access log for Sam Chia, right?

   9 A     That's correct.

 10 Q      And you represented that Sam Chia accessed PTX 1345 on March

 11 27, 2008, correct?

 12 A      That's correct.

 13 Q      In fact, if we blow up the metadata for the document, it was

 14 not even created in Compass until September 30, 2009.                  Do you see

 15 that?

 16 A      That would be the latest version of the document, yes.

 17 Q      That is, it just says "produced date created," right?

 18 A      That's right.      But these documents were continually updated.

 19 So what Mr. Chia downloaded in 2008 would have been an earlier

 20 version of the document whose current version was dated September

 21 30, 2009.

 22 Q      So the document that's identified here, that version was not

 23 downloaded by Mr. Chia, right?

 24 A      He would have downloaded the version that was available on

 25 March 27th.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 142 of 242 PageID #:53511

                            Wicker - cross by Mr. Cloern                         1630


   1 Q     But that's not the document that's identified here.               What is

   2 identified here is a later version he didn't download, correct?

   3 A     That is correct.

   4 Q     PTX 8.201.     Sam Chia accessed this document on March 27,

   5 2008, right?

   6 A     That's right.

   7 Q     And here the document was not created in Compass until

   8 January 6, 2009, nine months later, correct?

   9 A     Again, an earlier version was downloaded.             The current

 10 version at the time this was produced was January 6, 2009.

 11 Q      Let's look at PTX 8.237.         And according to your slide, Sam

 12 Chia accessed this document on April 24, 2008, correct?

 13 A      That's right.

 14 Q      But this document was not created in Compass until May 4,

 15 2015, correct?

 16 A      Again, it would have been an earlier version that he

 17 downloaded in 2008.

 18 Q      But the document that's been identified, the one that was a

 19 later version from 2015, it doesn't, it doesn't identify what is

 20 the latest -- what stuff came in after 2008 and what stuff came

 21 in before 2008, does it?

 22 A      Well, if you'll go back to the original metadata, remove the

 23 last access point.         Thank you.

 24              You see the documents have the same number.             And so what

 25 that is indicating is it's the same document.                What we're talking
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 143 of 242 PageID #:53512

                            Wicker - cross by Mr. Cloern                         1631


   1 about in 2015 is a later version.            But he had a version of this

   2 document downloaded in 2008.          So it's a complete document in 2008

   3 that he could access and he did access.

   4 Q     But you don't know what's in that 2008 version because what

   5 you pointed to is the 2015 version, right?

   6 A     What the metadata is pointing to is a 2015 version.

   7 Q     And that's what you are identifying, the 2015 version?

   8 A     Well, I'm showing you what the metadata said associated with

   9 that document.

 10 Q      That it was created in 2015?

 11 A      That it was a version that was created in 2015.

 12 Q      All right.     And all I'm trying to establish is that that is

 13 the document, the 2015 document that's been identified as

 14 underlying the Motorola trade secret, correct?

 15 A      Actually, it's my understanding it is the earlier document,

 16 the version that was actually taken that is the basis for the

 17 stolen trade secret.

 18 Q      Even though the metadata says that the document that's

 19 identified was created on 2015?

 20 A      Well, again, it's the same number.           So, you know, you can't

 21 download something that's not there.             So what Mr. Chia downloaded

 22 was the version of this particular document that was available in

 23 2008.

 24 Q      It's Motorola's position that all documents stored in Compass

 25 are confidential and proprietary to Motorola, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 144 of 242 PageID #:53513

                            Wicker - cross by Mr. Cloern                         1632


   1 A     Actually, access is confidential.           But there are actually

   2 photos, there is a variety of things on the Compass database,

   3 things that would not be confidential.

   4 Q     You were here for Mr. Corretjer's testimony on November 18th?

   5 A     Yes, I was.

   6 Q     And he testified, he was asked, "Are the materials in Compass

   7 confidential?"       He said, "Yes, they are," right?

   8 A     Yes.

   9 Q     Okay.    And it says, "Do people at Motorola" -- he was asked,

 10 "Do people at Motorola just publish freely the materials that are

 11 kept in Compass?"         And he said, "No, they don't," right?

 12 A      Yes, that's certainly true.

 13 Q      Let's take a look at some examples.           Let me hand you DTX

 14 5354, DTX 5355 and DTX 5356.

 15                These are documents from Motorola's Compass system,

 16 right?

 17 A      That's right.      And as I just mentioned, they are photos.

 18 Q      And they are produced by Motorola in this case?

 19 A      Yes, they are or yes, they were.

 20                MR. CLOERN:   Your Honor, we'd ask to admit these.

 21                MR. BROWN:    No objection.

 22                THE COURT:    They are received and may be published.

 23            (Said exhibit was received in evidence.)

 24 BY MR. CLOERN:

 25 Q      These are photographs of Motorola employees?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 145 of 242 PageID #:53514

                            Wicker - cross by Mr. Cloern                         1633


   1 A     I presume so.

   2 Q     Standing on the steps in front of Motorola in Penang?

   3 A     Yes.

   4 Q     And you're aware this document was initially identified as a

   5 trade secret stolen from the Compass system in this case, right?

   6 A     It was certainly one of the documents that Mr. Chia

   7 downloaded that he took.         But this is clearly not a confidential

   8 document.

   9 Q     This is not confidential?

 10 A      No.

 11 Q      And there are many other documents in the Compass system that

 12 are --

 13               THE COURT:    That photograph showing employees is not

 14 confidential?

 15               THE WITNESS:     I don't believe so, Your Honor.

 16               THE COURT:    You can think of no reason why it might be

 17 confidential?

 18               THE WITNESS:     I certainly could.

 19               THE COURT:    We'll let counsel deal with that.           Let's

 20 move on.

 21 BY MR. CLOERN:

 22 Q      Let's look at DTX 5352 and 5353.          These are documents that

 23 were produced by Motorola in this case from the Compass system,

 24 right?

 25 A      Yes.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 146 of 242 PageID #:53515

                            Wicker - cross by Mr. Cloern                         1634


   1              MR. CLOERN:    Your Honor, we'd like to offer these into

   2 evidence.

   3              THE COURT:    They are received and may be published.

   4           (Said exhibits were received in evidence.)

   5 BY MR. CLOERN:

   6 Q     These are from Kenwood, correct?

   7 A     That's right.

   8 Q     Kenwood is a competitor of Motorola, right?

   9 A     That's correct.

 10 Q      And this is a public Kenwood document you can get off the

 11 Internet, right?

 12 A      I believe that's right.

 13 Q      So it's not confidential, right?

 14 A      No, it's not.

 15 Q      But it's in the Compass system, right?

 16 A      That's right.

 17 Q      Along with pictures, for example, from Motorola office

 18 parties, right?

 19 A      Yes.

 20 Q      That's not confidential, right?

 21 A      As was pointed out to me, I could think of reasons why it

 22 might be, but I'm not aware that it is.

 23 Q      So just not everything in the Compass system is confidential,

 24 correct?

 25 A      That's correct.      It's the access to the system that's heavily
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 147 of 242 PageID #:53516

                            Wicker - cross by Mr. Cloern                         1635


   1 protected.      It is not the case that everything in the system

   2 otherwise placed would be confidential.

   3 Q     And so if there was testimony from a Motorola employee that

   4 everything in Compass was confidential, in your opinion that

   5 would not be correct, right?

   6 A     Well, generally speaking, it's true.           And certainly access to

   7 the system is confidential and controlled.

   8 Q     Anyone could have access to the Compass system, right?

   9 A     No.

 10 Q      All the foreign Motorolans had access to the Compass system,

 11 right?

 12 A      While they were employed at Motorola they did, clearly.

 13 Q      All the engineers in Penang had access to the Compass system,

 14 right?

 15 A      I don't know that.

 16 Q      But you don't know they didn't, right?

 17 A      I know that access to the Compass system is carefully

 18 controlled.       I don't know that all the engineers had it or

 19 didn't.

 20 Q      So you don't actually know who had access to the Compass

 21 system?

 22 A      I certainly know that Sam Chia while an employee did, that

 23 Y.S. Kok as an employee did and that others do.                But I don't have

 24 a complete list, no.

 25 Q      Let's talk about trade secret number 58.            That's referred to
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 148 of 242 PageID #:53517

                            Wicker - cross by Mr. Cloern                         1636


   1 as VRIS, V-R-I-S?

   2 A     Yes.

   3 Q     And VRIS is the combination of a bunch of services into one

   4 place as an interface between HAL and higher layers of the source

   5 code, is that fair?

   6 A     Yes.   Generally speaking, that's a good description.

   7 Q     Motorola's witness Mark Boerger testified I think to it as

   8 glue; does that sound right?

   9 A     Yes.   What it does is it's glue in the sense it brings things

 10 together.       So if someone who is writing an application, for

 11 example, wouldn't have to have all the details, the glue would

 12 fill in the gaps.

 13 Q      And services are just tasks, right, like timing or playing an

 14 alert tone?

 15 A      Yes.   They can be quite complicated.          Putting something on

 16 the screen is pretty complicated.             It's an example of a service.

 17 But generally speaking, yes, they are tasks that can be called on

 18 by higher level software.

 19 Q      Languages and fonts?

 20 A      That would be part of it, yes.

 21 Q      And VRIS has at least 12 services, correct?

 22 A      I think it's a bit more than that.           But yes, it has at least

 23 12.

 24 Q      Probably more like 20 today, right?

 25 A      I don't know the exact number, but it's on that order.                It's
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 149 of 242 PageID #:53518

                            Wicker - cross by Mr. Cloern                         1637


   1 in the tens.

   2 Q     And let's bring up PTX 1255, page 14.

   3               This depicts the -- you pointed to this diagram in your

   4 direct, correct?

   5 A     Yes, I did.

   6 Q     In the middle there it depicts I think 12 of the VRIS

   7 services, right?

   8 A     That's right.

   9 Q     At least at the time this document was made those were the

 10 12?

 11 A      That's right.

 12 Q      And that document was a while ago, right?

 13 A      Yes.

 14 Q      And there has been more services added over the years?

 15 A      That's correct.

 16 Q      But collecting a group of services together by itself, that's

 17 not a trade secret, right?

 18 A      No.

 19 Q      Okay.    Let's talk about the interface between the layers, I

 20 think what Mr. Boerger called the glue.              That's between the

 21 hardware abstraction layer and the other layers of code, right?

 22 A      That's right.

 23 Q      It's a layer, so VRIS is a layer in between layers?

 24 A      You can think of it that way.          What it does is it allows

 25 upper layers to acquire services without having to know the
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 150 of 242 PageID #:53519

                            Wicker - cross by Mr. Cloern                         1638


   1 details.

   2 Q     But collecting a set of shared services into a separate layer

   3 of the software, that's not a trade secret, right, just not at

   4 that level?

   5 A     No.    It's the specific implementation that Motorola created

   6 and implemented that constitutes it's VRIS trade secret.

   7 Q     Motorola's specific implementation?

   8 A     Exactly.

   9 Q     Now, it makes sense to put shared services in a common place

 10 in the code, right?         It's just common sense?

 11 A      Yes.   That would be common sense.

 12 Q      Otherwise if you've got 20 apps and 20 services, you might

 13 have to put that code for all these services and every app, and

 14 the code gets bigger and bigger, you just put it in one place,

 15 and everybody can call into it, right?

 16 A      That's right.      That's the whole point.

 17 Q      And VRIS was a well-known concept by 2008, right?

 18 A      Not Motorola's specific VRIS, but certainly the notion of

 19 having code that prevents or prevents requiring higher layer

 20 application writers from knowing the details.

 21 Q      In fact, Motorola has a patent on VRIS, right?

 22 A      It certainly does.

 23 Q      I'd like to hand you previously admitted DTX 3703.

 24               This patent published in 1996, correct?

 25 A      That's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 151 of 242 PageID #:53520

                            Wicker - cross by Mr. Cloern                         1639


   1 Q     So it's been public for 23, almost 24 years now?

   2 A     That's right.

   3 Q     Let's turn to page 7, column 2, lines 54 to 62.              Do you see

   4 that?

   5 A     What is the column number again?

   6 Q     Column 2.

   7 A     2, okay.

   8 Q     Lines 54 to 62.

   9 A     Okay.    I see it.

 10 Q      And that says that "Overview of the virtual radio interface

 11 standard, VRIS" -- so, first of all, this term VRIS, that's out

 12 in the public domain, right?

 13 A      That's right.

 14 Q      Anybody who picks up this patent knows that Motorola has a

 15 layer of software called VRIS that is a collection of services,

 16 correct?

 17 A      That's correct.

 18 Q      Okay.    It says "VRIS is presented here to facilitate the

 19 understanding of the principles of the present invention."                   So

 20 that's the point of the patent, to facilitate the understanding

 21 of the principles of the present invention, right?

 22 A      That's correct.

 23 Q      It says, "Details of the various components of this standard

 24 will follow," right?

 25 A      That's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 152 of 242 PageID #:53521

                            Wicker - cross by Mr. Cloern                         1640


   1 Q     It says, "In general, VRIS defines a standard interface

   2 between the software and the hardware inside a radio

   3 communication device," right?

   4 A     That's correct.

   5 Q     That's what we talked about, the hardware down here and the

   6 application is up here, correct?

   7 A     That's right.

   8 Q     The applications sort of interact with the human, and the

   9 hardware attraction layer interacts with the actual components of

 10 the radio?

 11 A      That's true.

 12 Q      It says, "VRIS defines a standard interface between those two

 13 layers," right?

 14 A      That's right.

 15 Q      "As such, VRIS defines a set of procedures, methods and rules

 16 called services which are used to develop various radio

 17 communication features and/or user requirements," right?

 18 A      That's right.

 19 Q      So if all you have is a collection of services that helps

 20 interface between lower level code and higher level code, then

 21 that's not Motorola's trade secret, right?

 22 A      No.   It's the specific implementation of the services and

 23 their access by the applications using Motorola's specific

 24 approach.

 25 Q      One of the services you testified about was called virtual
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 153 of 242 PageID #:53522

                            Wicker - cross by Mr. Cloern                         1641


   1 services, correct?

   2 A     Yes.

   3 Q     And it collects information from one part of the code, like

   4 hardware?

   5 A     Yes.

   6 Q     And it distributes to other parts of the code, like

   7 applications?

   8 A     That's right.      I think I used a specific figure which showed

   9 the messages being sent back and forth from the lower layers to

 10 the higher layers.

 11 Q      Let's turn to PTX 1255.        This is one of the alleged trade

 12 secret documents for VRIS, right?

 13 A      That's right.

 14 Q      Let's turn to page 44.        There is an image in the middle there

 15 that depicts the virtual source service.              Do see that?

 16 A      Yes, that's what I was referring to.

 17 Q      In the gray boxes there are examples of virtual sources,

 18 right?

 19 A      That's right.

 20 Q      In the white boxes, those are the subscribers that get the

 21 information, right?

 22 A      That's correct.

 23 Q      All right.     Let me hand you previously admitted DTX 3702.

 24 This is a Motorola patent on virtual sources.                Do you see that?

 25 A      Yes, I do.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 154 of 242 PageID #:53523

                            Wicker - cross by Mr. Cloern                         1642


   1 Q     From 1995, right?

   2 A     That's correct, yes.

   3 Q     Let's turn to page 10, column 6, starting at line 19.

   4              Now, this is describing some examples of virtual

   5 sources, right?

   6 A     That's right.

   7 Q     And on the left the patent, it talks about virtual sources,

   8 right?

   9              I'm sorry, can we go with the -- yep.

 10               So the patent on the left is talking about virtual

 11 sources, correct?

 12 A      That's right.

 13 Q      And the diagram on the right from the Motorola claimed trade

 14 secret document is talking about virtual sources, right?

 15 A      That's correct.

 16 Q      And the patent on the left talks about the serial bus as one

 17 of the special virtual sources, right?

 18 A      That's right.

 19 Q      So does the diagram, right?

 20 A      It says "serial data," but yes.          They're similar.

 21 Q      Other examples include user input, correct?

 22 A      Yes.

 23 Q      And we see that in both?

 24 A      Yes, we do.

 25 Q      Conventional channel status, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 155 of 242 PageID #:53524

                            Wicker - cross by Mr. Cloern                         1643


   1 A     That's correct.

   2 Q     Radio status?

   3 A     Yes.

   4 Q     Receive channel data, right?

   5 A     That's correct.

   6 Q     And trunking?

   7 A     Right.

   8 Q     So all the things in the diagram in the document that

   9 Motorola cited and that you pointed to as Motorola's trade

 10 secret, all those virtual sources are identified in Motorola's

 11 public patent, right?

 12 A      That's right.

 13 Q      Okay.    Let's take a look at the demonstrative you used, PTX

 14 8.33.      On the left is the image from Motorola's document, PTX

 15 1255, right?

 16 A      That's right.

 17 Q      On the right is the image from Hytera's document, right?

 18 A      That's correct.

 19 Q      And you say this was derived from Motorola's VRIS trade

 20 secret, right?

 21 A      That's correct, because if you look at the patent we've been

 22 referring to and go through the figures, you won't see a figure

 23 like this.

 24                The figure on the right was clearly taken from the

 25 document that contains the figure on the left.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 156 of 242 PageID #:53525

                            Wicker - cross by Mr. Cloern                         1644


   1 Q     Okay.    Let's bring the patent language back in and then let's

   2 bring back the color coding.

   3               The Hytera document depicts what's in the patent, right?

   4 A     I'm sorry, can you ask that question again?

   5 Q     Sure.    The virtual source, all the virtual sources that are

   6 identified in the Motorola diagram and in the Hytera diagram,

   7 they're all in Motorola's patent, all the virtual sources, right?

   8 A     It's certainly the case that everything that is represented

   9 here and here is listed in the patent.

 10 Q      Right.    So that's not a trade secret, right?

 11 A      I disagree, because what you are seeing in the patent is very

 12 high level description.          This patent is just a few pages long.

 13 If you look at the actual text, it's seven or eight pages;

 14 whereas the document that's been taken and copied is, I can't

 15 remember exactly, but it's on the order of 10 times as long.

 16                There is far more detail in this document than there is

 17 in this patent.

 18 Q      Well, you've pointed to this is the example you chose to show

 19 in your slide as an example of a trade secret, and all the

 20 virtual sources in it are described in the patent in text, right?

 21 A      That's correct.      But the patent does not contain this

 22 diagram.       This diagram has clearly been copied.           And that's why I

 23 chose it as evidence that Motorola's trade secret, including as

 24 represented in this full document, had been taken and used.

 25 Q      So in the patent, this information is described in words,
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 157 of 242 PageID #:53526

                            Wicker - cross by Mr. Cloern                         1645


   1 sentences, and in the trade secret it's described in a diagram?

   2 A     In the patent there is a list of these sources.              There is no

   3 representation like this, and there is no full description as

   4 you'll find in the Motorola document.

   5 Q     So you contend VRIS took 35 months and 17 engineers to build,

   6 right?

   7 A     That's correct.

   8 Q     The whole thing, all 20 or so services?

   9 A     Those that existed at the time, yes.

 10 Q      That's ready to ship in a product?           VRIS is done, ready to

 11 go?

 12 A      That's my recollection, yes.

 13 Q      And it's your opinion that Hytera must have used VRIS

 14 materials in developing its own collection of services called

 15 raPIS because they had completed raPIS in just four months,

 16 right?

 17 A      Well, that's certainly part of the evidence.             The other

 18 evidence, for example, is the copying we just saw.

 19 Q      For that you point to a Hytera spreadsheet of milestones, PTX

 20 8210, correct?

 21 A      That's correct.

 22 Q      And can we bring that up, please.

 23              And that says "Armed CPA raPIS."           That's Hytera's, raPIS

 24 refers to the layer of code that is the collection of services

 25 that Hytera has, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 158 of 242 PageID #:53527

                            Wicker - cross by Mr. Cloern                         1646


   1 A     RaPIS is Hytera's version of VRIS, yes.

   2 Q     And how many services do we see there?            It's five, right?

   3 A     That's correct.

   4 Q     Not the 12 that you identified in your VRIS diagram, correct?

   5 A     That's right.      It's a smaller number.        They only chose some

   6 of the VRIS services.

   7 Q     And not the 20 that Motorola has today, correct?

   8 A     That's correct.

   9 Q     So it took -- so this date for Hytera, this number of months

 10 is just for a subset of what Motorola calls VRIS?

 11 A      That's what it shows.

 12 Q      All right.     Let me hand you -- well, first, the timer is one

 13 of those services, right?           Do you see that?

 14 A      Yes.

 15 Q      And let me hand you PTX 1862, or this is actually, this is a

 16 portion of PTX 1862.         It is the raPIS_timer.cpp source code file.

 17 Do you agree with that?

 18 A      Yes.

 19               MR. CLOERN:    And PTX 1862 is previously admitted?

 20               May we publish?

 21               THE COURT:    Yes.

 22 BY MR. CLOERN:

 23 Q      All right.     Let's look at the end of this file, line 733 to

 24 745.     This is a revision history, right?

 25 A      Yes, that's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 159 of 242 PageID #:53528

                            Wicker - cross by Mr. Cloern                         1647


   1 Q     And this shows that Hytera uploaded the timer file in 2008,

   2 correct?

   3 A     Let's see; yes, that's correct.

   4 Q     And continued working on it through 2010, correct?

   5 A     That's right.      There were modifications to this software

   6 through 2010.

   7 Q     When Hytera's radios launched in 2010, right?

   8 A     That's right.

   9 Q     A year and a half later, right?

 10 A      That's correct.

 11 Q      So you're comparing -- now let's actually go back to PTX

 12 8.210.

 13                And what you've got here is the top is from a document

 14 July 2008 that is suggesting the idea of a layer of services

 15 called raPIS, right?

 16 A      That's correct.

 17 Q      And you've got October 2008 at the bottom as a suggestion

 18 that that is when raPIS was done, correct?

 19 A      Well, that's what the document says.           It says the completion

 20 date is the 31st of October 2008.

 21 Q      Sure.    But we just looked at the timer source code, correct?

 22 A      Yes.    If you'll go back to that, you'll see that most of the

 23 work being done was in a short period of time that ended at

 24 roughly October 31st, 2008.           There were subsequent modifications,

 25 but they were spaced over years.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 160 of 242 PageID #:53529

                            Wicker - cross by Mr. Cloern                         1648


   1 Q     And that's the same with these five services, right?               All

   2 these continued to be modified over the years, right?

   3 A     Right.    But they were completed, in other words, a version, a

   4 workable version was considered complete on the 31st of October

   5 2008, which again was only a few months after July 2008.

   6 Q     And more services were added into raPIS over time, right?

   7 A     I think that's right.

   8 Q     RaPIS has been continued to be updated to this day, right?

   9 A     Yes.

 10 Q      Okay.    So you are comparing a full VRIS implementation to an

 11 initial incomplete raPIS implementation of less than half the

 12 services in your work effort?

 13 A      No.    That's incorrect.

 14 Q      Let's talk about trade secret 52 and 64.            That's half --

 15                THE COURT:   This might be a good time to take a stretch

 16 break.

 17              (Pause)

 18                THE COURT:   Mr. Fulbright.

 19 BY MR. CLOERN:

 20 Q      Okay.    Trade secret 52 and 64, that's HAL and L1 Timer,

 21 correct?

 22 A      Yes.

 23 Q      Mr. Corretjer testified that there are two claimed trade

 24 secrets under the HAL umbrella?

 25 A      Right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 161 of 242 PageID #:53530

                            Wicker - cross by Mr. Cloern                         1649


   1 A     That's correct.

   2 Q     And the first is a hardware abstraction layer, Motorola's

   3 claimed trade secret 52, correct?

   4 A     That's correct.

   5 Q     The second is L1 Timer, Motorola's claimed trade secret 64,

   6 right?

   7 A     That's correct as well.

   8 Q     Let's turn to previously admitted PTX 770.

   9              Now, this is the HAL, the LTD HAL direct mode RX TDMA

 10 software requirements specification, right?

 11 A      That's right.

 12 Q      And this is one of the documents Motorola contends as part of

 13 its trade secret number 64, the L1 Timer, correct?

 14 A      That's correct.

 15 Q      Please turn to page 10.        There is a figure there.         Do you see

 16 it, there at the top?

 17 A      Yes, I do.

 18 Q      Let me hand you previously admitted DTX 3556.              This is the

 19 ETSI standard, right?

 20 A      That's right, part one.

 21 Q      The DMR standard, right?

 22 A      That's right, again, part 1.         There is several parts.

 23 Q      Public document, right?

 24 A      Yes.

 25 Q      In fact, that's the basic information you get if you want to
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 162 of 242 PageID #:53531

                            Wicker - cross by Mr. Cloern                         1650


   1 know something about the standardized operation of a DMR radio,

   2 right?

   3 A     Well, what it does is it describes the interface.               In fact,

   4 it is literally called the air interface.              So it wouldn't tell

   5 you the details of how a radio actually works.               What it would do

   6 is tell you how to interface with that radio, what kind of

   7 messages have to be sent and received, what kind of signals and

   8 that sort of thing.

   9 Q     So let's put up PTX 7 --

 10              THE COURT:     If you buy a radio on the open market, it's

 11 within a box, it is accompanied by what in terms of manuals or

 12 other documentation?

 13              THE WITNESS:      Your Honor, it would be accompanied by a

 14 user's manual.        So the user's manual would tell the individual

 15 how to use the device.

 16              THE COURT:     And then there is a service manual and a

 17 repair manual, is that right?

 18              THE WITNESS:      Yes, Your Honor.      Those would be held by

 19 the actual dealer, those who actually repair the device.

 20              THE COURT:     Proceed.

 21 BY MR. CLOERN:

 22 Q      And this document, the ETSI DMR standard, that is a document

 23 that you can publicly, publicly obtain from the DMR Association

 24 in London, right?

 25 A      That's right.      You can actually download it on the Internet.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 163 of 242 PageID #:53532

                            Wicker - cross by Mr. Cloern                         1651


   1 Q     And everyone who does the DMR radios knows about this, right?

   2 A     Yes.

   3 Q     Okay.    Let's put up PTX 770.2 side by side with PTX 3556,

   4 page 16.

   5               The top is the diagram from Motorola's trade secret

   6 document, right?

   7 A     That's right.

   8 Q     And the bottom is from the ETSI standard public document,

   9 right?

 10 A      That's right.

 11 Q      Motorola copied that right into their technical spec, right?

 12 A      Right, because what they are showing is the TDMA timing

 13 overview.       This is the basics that we talked about TDMA some time

 14 ago, but how the slots alternate.             Here you have got user 1, user

 15 2, et cetera.        And there is also some other information here we

 16 haven't described, notion of a caCH.             But basically this is the

 17 basics about the slots alternating.

 18 Q      But Motorola described it as the Motorola TDMA timing

 19 overview, correct?

 20 A      This is what Motorola implements, that's correct.

 21 Q      All right.     But it's the same as the ETSI standard, right?

 22 A      Certainly.     Motorola's radios have to follow the standard so

 23 that someone else making a radio following the standard could

 24 communicate with Motorola's radio and vice versa.

 25 Q      Motorola didn't say this is the ETSI standard, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 164 of 242 PageID #:53533

                            Wicker - cross by Mr. Cloern                         1652


   1 A     I think a person who was familiar with the area would

   2 recognize this immediately as coming from the standard.

   3 Q     But a layperson looking at Motorola's claimed trade secret

   4 document would have no idea that diagram on the top is actually

   5 public information, would they?

   6 A     I think they would, because when you look at it, you can see

   7 that it contains the basics of TDMA timing.              For example, the

   8 length of the bursts, the size of the frame, these are

   9 fundamentals that a person would have to know in order to build a

 10 radio.

 11 Q      I asked about a layperson.         Do you think just an average

 12 person walking down the street would know that that diagram on

 13 the top is a public diagram, a bus driver?

 14 A      A person who was -- okay.         A person who wasn't familiar with

 15 communications technology might not recognize this, other than

 16 the name, as a TDMA timing overview.

 17 Q      So you'd have to be an expert to look at the documents that

 18 Motorola has identified as its trade secrets and figure out what

 19 in there are public and what in there is, in fact, proprietary,

 20 right?

 21 A      An expert certainly would be able to tell what was public and

 22 what was not.

 23 Q      But a layperson wouldn't?

 24 A      Not without some help, though a layperson could refer to the

 25 references at the end of the document and do comparisons and draw
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 165 of 242 PageID #:53534

                            Wicker - cross by Mr. Cloern                         1653


   1 conclusions down there.

   2 Q     Okay.    Let's zoom in on the bullet points below figure 2 in

   3 PTX 770.      Do you see the second bullet point in the Motorola

   4 document?

   5 A     Yes, I do.

   6 Q     That's from the third bullet point in the DMR standard,

   7 right?     They're the same?

   8 A     Well, let's see, what you are asking me to compare is

   9 something from a Motorola document and something from a Hytera

 10 document.       They're both talking about the common announcement

 11 channel.

 12 Q      It's the third bullet point from the DMR, it is the third

 13 bullet point from the DMR standard though, correct?

 14 A      I presume so.

 15 Q      In fact, the third, fourth, and fifth bullet points in the

 16 Motorola document, they're all from the DMR standard, right?

 17 A      I don't have it in front of me anymore.            But there certainly

 18 is information from the standard in the Motorola document.

 19 Q      Here we go.     Correct?

 20 A      Yes.

 21 Q      Okay.    And that's the case for the third, fourth and last

 22 bullet, correct?

 23 A      Yes, that's true.

 24 Q      But the Motorola document does not say any of those bullets

 25 came from a public standard, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 166 of 242 PageID #:53535

                            Wicker - cross by Mr. Cloern                         1654


   1 A     Again, the audience for which this document is intended, and,

   2 again, it's a Motorola confidential document used by engineers,

   3 they would recognize this as being part of the standard.

   4 Q     But if you are not a DMR engineer, then you wouldn't know

   5 what in this alleged trade secret document is, in fact, a trade

   6 secret versus what is public, right?

   7 A     No.   You'd have to compare the Motorola document to the

   8 referenced documents to see what came from where.

   9 Q     And you haven't separated that out for any of the trade

 10 secret documents, have you?

 11 A      I can recognize what's in the standard from this memo.

 12 Q      But you haven't given an opinion identifying what in the

 13 alleged 78 trade secret documents is, in fact, a trade secret and

 14 proprietary versus the public parts, right?               You haven't done

 15 that?

 16 A      Well, what I've said is that the documents as a whole

 17 describe the trade secrets in their detail.               I did not point out

 18 where in each of these documents something might have been a

 19 piece of public information.           The documents as a whole is what I

 20 was testifying about.

 21 Q      Let's turn to page 11 of the Motorola document.              On the top,

 22 PTX 770.11, figure 3 matches figure 4.3 from the DMR standard,

 23 right?

 24 A      That's right.      In this case what we've got is the basics of

 25 how to build a burst.          This is what is actually transmitted in
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 167 of 242 PageID #:53536

                            Wicker - cross by Mr. Cloern                         1655


   1 each one of those slots.         There is a piece of payload, could be

   2 voice, and then some information that provides synchronization,

   3 so we know exactly how to read the data, and then the rest of the

   4 payload.

   5 Q     Let's talk about trade secret 139, the protocol stat.

   6 Dr. Wicker, it's true, isn't it, that anyone can buy a DMR

   7 protocol stat right off the shelf, correct?

   8 A     That's right.      You can buy software that would provide you

   9 with a DMR protocol stat so that you could -- it takes some work.

 10 I mean, you don't just plug it in.             But you could use that as a

 11 radio or deliver a radio.

 12 Q      There are several companies that sell software and chips that

 13 provide DMR protocol stat, correct?

 14 A      That's correct.

 15 Q      Etherstack I think sells DMR software, right?              Did I get that

 16 right?

 17 A      I think that's right, Etherstack.

 18 Q      Sicomm?

 19 A      Yes.

 20 Q      They cost less than $4 a chip?

 21 A      I don't recall the exact prices, but they're not terribly

 22 expensive.

 23 Q      Celetra, Celetra sells DMR chips?

 24 A      That one I don't remember.

 25 Q      Celetra also sells the software for the DMR protocol stat,
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 168 of 242 PageID #:53537

                            Wicker - cross by Mr. Cloern                         1656


   1 right?

   2 A     The software can be purchased.

   3 Q     Celetra even sells entire DMR radio boards so that all you

   4 have to do is put the plastic bits around it and have -- then

   5 you've got a DMR radio, right?

   6 A     Yes.   And just I may have just been unclear.            What is for

   7 sale is a particular company's version of the DMR software.

   8              The Motorola version is a trade secret.           You can't just

   9 go buy it, except as built into a Motorola radio.

 10 Q      Do you know how many DMR radio manufacturers there are?

 11 A      I can't give an exact number.          I know there is quite a few.

 12 Q      And obviously they've all, because they are DMR radio

 13 manufacturers, they're all manufacturing and selling DMR radios,

 14 right?

 15 A      By definition.

 16 Q      And those are products based on the standard that are

 17 intended to interoperate with one another, correct?

 18 A      That's right.      That's the whole point of the standard.            It's

 19 sort of defining what you have to be able to send and receive in

 20 order to communicate with another DMR radio.

 21 Q      And Motorola has a lot of patents on DMR technology, right?

 22 A      Yes, they do.

 23 Q      And, in fact, everybody has to license the standard essential

 24 patents for Motorola on DMR, don't they?

 25 A      If a patent is essential to the standard, then it would have
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 169 of 242 PageID #:53538

                            Wicker - cross by Mr. Cloern                         1657


   1 to be licensed to interface with the standard, that would follow.

   2 Q     And you're aware that Hytera pays a patent license to

   3 Motorola for DMR, right?

   4 A     Yes, for their patents.

   5 Q     $3 for every single subscriber, every handheld DMR radio,

   6 Motorola pays 3 bucks -- or Hytera pays 3 bucks to Motorola,

   7 right?

   8 A     I don't know the exact amount, but that sounds like a

   9 reasonable.

 10 Q      $15 for a repeater.       That's what Hytera pays to Motorola,

 11 right?

 12 A      Again, I don't know the exact amount, but that seems like

 13 it's in the ballpark.

 14 Q      Tens of millions of dollars over the last 10 years, or I

 15 guess 9 years, right, since Hytera launched in 2010?

 16 A      I don't know that, no.

 17 Q      In fact --

 18              THE COURT:     If you just note the license obligation

 19 without knowing the price of the product, what can you learn?

 20              THE WITNESS:      Okay.   You would know that Hytera was

 21 paying a license for Motorola's patents and --

 22              THE COURT:     What I'm saying, look, if you are paying $3

 23 as part of a license fee, you must know the value of the product,

 24 what it is being sold for on the market to know whether it's

 25 reasonable, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 170 of 242 PageID #:53539

                            Wicker - cross by Mr. Cloern                         1658


   1             THE WITNESS:      Yes, Your Honor.

   2             THE COURT:     Well, as to the $3, what is the price?

   3             THE WITNESS:      It would depend on the particular model.

   4 It could be from 10 to hundreds.

   5             THE COURT:     You need to know that?

   6             THE WITNESS:      Yes, Your Honor.

   7             THE COURT:     You don't know that.

   8             THE WITNESS:      I do know it's roughly in the hundreds.

   9             THE COURT:     Hundreds of dollars?

 10              THE WITNESS:      Yes.

 11              THE COURT:     And then there was a $15 fee, license fee?

 12              THE WITNESS:      Or $3.    The Hytera repeaters cost more.

 13              THE COURT:     As to the repeater, against the price of

 14 what?

 15              THE WITNESS:      The repeater would be the 15, I presume

 16 from counsel, $15 fee against the cost of that large box we were

 17 actually that was --

 18              THE COURT:     The gray box that you had there.           But what

 19 is the saleable figure?

 20              THE WITNESS:      I don't know the cost of the repeater on

 21 the market.

 22              THE COURT:     So you don't know whether it's reasonable?

 23              THE WITNESS:      That would follow, although I know it's in

 24 the hundreds.        That's all I can say.

 25              THE COURT:     All right.     Proceed.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 171 of 242 PageID #:53540

                            Wicker - cross by Mr. Cloern                         1659


   1 BY MR. CLOERN:

   2 Q     Let me hand you DTX 5519 and DTX 5516.            And do you see the

   3 URL at the bottom of these two documents?

   4 A     Yes, I do.

   5 Q     DTX 5519 is a printout from Etherstack's public website?

   6 A     That's right.

   7 Q     And it advertises Etherstack's DMR mobile station protocol

   8 stat?

   9 A     That's correct.

 10 Q      And the bottom paragraph notes "Potential customers are

 11 welcome to walk through our DMR technology in our labs," right?

 12 A      That's right.

 13              MR. CLOERN:     Your Honor, I'd like to offer this into

 14 evidence.

 15              MR. BROWN:     No objection.

 16              THE COURT:     It is received and may be published.

 17            (Said exhibit was received in evidence.)

 18 BY MR. CLOERN:

 19 Q      And DTX 5516 is a printout from Sicomm's public website,

 20 correct?

 21 A      That's correct.

 22 Q      And both companies are discussing their DMR offerings, right,

 23 Sicomm and Etherstack?

 24 A      That's correct.

 25 Q      Dr. Wicker, do you see that the Etherstack offers a DMR Tier
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 172 of 242 PageID #:53541

                            Wicker - cross by Mr. Cloern                         1660


   1 2 protocol stack?        That's DTX 5519.

   2 A     Yes.    Actually, you just covered it up.          It says that we

   3 offer DM -- back, please.          Can we go back?

   4 Q     Can you go back?

   5 A     I see here it is.       It is blown up.      We are having fun.       Okay,

   6 here we go.

   7               We offer DMR Tier 2.      Thank you.

   8 Q     Okay.    So the answer is yes?

   9 A     I think I lost track of the question.            But it does say we

 10 offer DMR Tier 2, yes.

 11 Q      And the protocol stack architecture is described in the

 12 figure on the first page?

 13 A      That is correct.

 14 Q      The software includes an application layer for applications?

 15 A      Yes, it does.

 16 Q      Motorola --

 17 A      You can see it right there.

 18 Q      Motorola claims that application layer in trade secret number

 19 50, correct?

 20 A      That's right.

 21 Q      And at the bottom of the figure the protocol stack includes

 22 hardware attraction layers, correct?

 23 A      That's right.

 24 Q      Those are what is called HALs here in the bottom?

 25 A      That's right.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 173 of 242 PageID #:53542

                            Wicker - cross by Mr. Cloern                         1661


   1 Q     Motorola is claiming HAL in trade secret 52, right?

   2 A     That's correct.

   3 Q     And DTX 5516 is the Sicomm chip, correct?

   4 A     That's correct.

   5 Q     Turning to page 2, the chip includes an integrated DSP that

   6 contains the entire protocol stack of both dPMR and DMR, right?

   7 A     That's correct.

   8 Q     And dPMR, that's competing standards to DMR, right?

   9 A     That's right.      It's the digital professional mobile radio.

 10 Q      On page 3, Sicomm advertises its hardware architecture,

 11 correct?

 12 A      That is correct.

 13 Q      I'd like to hand you DTX 5517, this is a printout, and 5518.

 14              DTX 517 is the printout from Celetra's public website,

 15 do you agree?

 16 A      Yes, I do.

 17              MR. CLOERN:     I'd like to offer it into evidence, Your

 18 Honor.

 19              MR. BROWN:     No objection.

 20              THE COURT:     It is received and may be published.

 21            (Said exhibit was received in evidence.)

 22 BY MR. CLOERN:

 23 Q      The web page states "Celetra holds exclusive use and/or sales

 24 rights for these AMBE+2 built-in dPMR/DMR/FM trimode radio

 25 processors."       Do you see that?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 174 of 242 PageID #:53543

                            Wicker - cross by Mr. Cloern                         1662


   1 A     Yes, I do.

   2 Q     The first listed processor is CT3258, right?

   3 A     Yes, that's correct.

   4 Q     And the web page includes a reference to Celetra's data sheet

   5 for that processor, correct?

   6 A     Yes, it does.

   7 Q     And DTX 5518 is that data sheet, right?

   8 A     That's correct.

   9 Q     Great.    The Celetra data sheets discusses hardware and

 10 software architecture of this off-the-shelf DMR product, correct?

 11 A      That's correct.

 12 Q      And page 9 begins a discussion of hardware architecture?

 13 A      That's right.

 14              MR. CLOERN:     Your Honor, I just want to make sure that

 15 this was admitted along with the previous exhibit.

 16              THE COURT:     There was no objection, right?

 17              MR. BROWN:     It was not.     But no objection.

 18              THE COURT:     It is received and may be published.

 19            (Said exhibit was received in evidence.)

 20 BY MR. CLOERN:

 21 Q      Page 13 begins a discussion of the DMR implementation,

 22 correct?

 23 A      That's right.

 24 Q      Page 23 includes lineup entities?

 25 A      That's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 175 of 242 PageID #:53544

                            Wicker - cross by Mr. Cloern                         1663


   1 Q     On slide PTX 8.274, you have provided a staff month estimate

   2 for how long it took for Motorola to development DMR protocol

   3 stat, right?

   4 A     That's correct.

   5 Q     You said that it would have taken Motorola 36 staff months?

   6 A     Yes.

   7 Q     And you have provided no citation for that estimate on the

   8 slide, right?

   9 A     That's correct.

 10 Q      It's not based on your own independent analysis, correct?

 11 A      No, it's not based on mine.         It's based on testimony of

 12 Motorola and Motorola's experts.

 13 Q      And you understand that Hytera actually had a protocol stat

 14 prior to the former Motorolans coming over in 2008, right?

 15 A      You are referring to their, I believe it was PDR products, if

 16 I've got that acronym correct.            They did have earlier products

 17 that they bought from a third party.

 18 Q      Well, do you remember we talked about the October 2007

 19 testing document?

 20 A      Yes.

 21 Q      And I think we talked about your deposition testimony earlier

 22 where you agreed that if this test occurred, that would mean that

 23 Hytera realized the protocol stat, correct?

 24 A      I believe what I said was that if that test occurred, they

 25 had achieved certain call processing, a limited number of call
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 176 of 242 PageID #:53545

                            Wicker - cross by Mr. Cloern                         1664


   1 processing tasks over the air.

   2 Q     Well, there is three layers, correct?            And at that time

   3 Hytera had three layers:         The physical layer, data link layer and

   4 call control layer?

   5 A     That's correct.

   6 Q     And those are the three layers called out by the standard,

   7 correct?

   8 A     Yes, that's right.

   9 Q     And to make that call, you'd have to realize the physical

 10 layer fully, correct?

 11 A      To make that call across the air interface, you would have to

 12 at least partially realize the physical layer.

 13              MR. CLOERN:     Do we have a copy of Dr. Wicker's

 14 September 24th deposition?

 15 BY MR. CLOERN:

 16 Q      Dr. Wicker, I have your September 24th deposition, and I

 17 would like to see if you want to refresh your recollection at

 18 lines 457, 1 through 16.

 19              MR. CLOERN:     May I approach, Your Honor?

 20              THE COURT:     Do you need to have your memory refreshed?

 21              THE WITNESS:      Apparently, Your Honor.

 22              THE COURT:     What is the issue?       What is the question?

 23              MR. CLOERN:     The question, the question relates, it

 24 relates to the prior --

 25              THE COURT:     Well, ask a question and we'll see what the
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 177 of 242 PageID #:53546

                            Wicker - cross by Mr. Cloern                         1665


   1 answer is.

   2               MR. CLOERN:   Sure.

   3 BY MR. CLOERN:

   4 Q     The physical -- to make this call reflected in this 2007

   5 testing document, that would mean that the protocol stack

   6 physical layer had been realized, correct?

   7 A     Again, at least partially.

   8 Q     Okay.    So you were asked at your deposition, September 24,

   9 2019, Wicker deposition, 457, page 457, lines 1 through 16 --

 10                THE COURT:    So you've shifted to impeachment rather

 11 than --

 12                MR. CLOERN:   I actually think it will be quicker, Your

 13 Honor, just to refresh his recollection.

 14                So may I approach?

 15                THE COURT:    Yes.

 16 BY THE WITNESS:

 17 A      Please remind me as to page.

 18 BY MR. CLOERN:

 19 Q      Yes, Dr. Wicker.      Page 457, lines 1 through 16.

 20 A      This was September 24th?

 21 Q      Yes, Dr. Wicker.      Actually, the related testimony that I

 22 would like to just ask you about is on page 457 and 458 that

 23 relates to what was and wasn't implemented in those three layers.

 24 A      Okay.    So what I did was I described --

 25                THE COURT:    Just a minute.     You have read it to
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 178 of 242 PageID #:53547

                            Wicker - cross by Mr. Cloern                         1666


   1 yourself, right?

   2               THE WITNESS:    Yes, Your Honor.

   3               THE COURT:   Is your memory now refreshed?

   4               THE WITNESS:    Yes, Your Honor.

   5               THE COURT:   What is the question?

   6 BY MR. CLOERN:

   7 Q     So the physical layer, if this group call is made, the

   8 physical layer is realized, correct, on the protocol stack?

   9 A     So, again, as I described in my testimony on September 24th,

 10 at least some of it.

 11 Q      So the modulation and demodulation as required, correct?

 12 A      That's right.

 13 Q      And the additional functions, transmitter and receiving

 14 switching, RF characters, bits and symbol definition, frequency

 15 in symbol synchronization, burst building, those are all required

 16 for the group call, correct?

 17 A      That's correct.

 18 Q      Now, is there anything that that list excludes from layer

 19 one, the physical layer?

 20 A      I'd have to do a comparison.         But as you can see, this is a

 21 rather short list of things that go on in the physical layer,

 22 whereas the standard is quite a lengthy document.

 23 Q      Okay.    I'll take that back.       Thank you.

 24 A      Certainly.

 25 Q      And you would agree that portions of the second and third
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 179 of 242 PageID #:53548

                            Wicker - cross by Mr. Cloern                         1667


   1 layers of the protocol stack were also affected, right?

   2 A     They would be needed in order to make that call over the air.

   3 Q     Y.T. Kok testified Hytera had a working dim ill (phonetic)

   4 version, correct?

   5 A     Yes, he did.

   6 Q     And Sam Chia testified that when they, when the former

   7 Motorolans got to Hytera, they built off Hytera's existing work,

   8 right?

   9 A     Yes, he did.

 10 Q      And you pointed to Roger Zhang's email and claimed that the

 11 -- the welcome email?

 12 A      Yes.

 13 Q      And said there was trouble with the protocol stack as

 14 referenced by Roger Zhang in that email, right?

 15 A      That's correct.

 16 Q      But that doesn't change that elements of the protocol stack

 17 were already realized in the work that was done before the former

 18 Motorolans showed up, correct?

 19 A      If you are referring to the testing document, again, there is

 20 no evidence that they actually ran these tests.                But even if they

 21 did, they would have only reflected portions of the stack.

 22 Q      Well, the former Motorolans themselves in the FPGA analysis

 23 created by Sam Chia noted that 78 percent of the work was done,

 24 right?

 25 A      Exactly.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 180 of 242 PageID #:53549

                            Wicker - cross by Mr. Cloern                         1668


   1 Q     All right.     Let's talk about XCMP, trade secret 21, your

   2 staff month estimate?

   3 A     Okay.

   4 Q     Let's pull up PTX 8.256, where you have provided a staff

   5 month estimate for how long it took Motorola to develop XCMP,

   6 right?

   7 A     That's correct.

   8 Q     You said it would have taken Motorola 720 staff months with

   9 15 engineers, correct?

 10 A      It did take them that long, that's right.

 11 Q      And you have provided no citation for that estimate on your

 12 slides, correct?

 13 A      That's right.      That's Motorola testimony.

 14 Q      And this is not based on any analysis that you conducted,

 15 correct?

 16 A      That's right.

 17 Q      Let's go to trade secret 111, testing.            Let's pull up

 18 previously admitted PTX 127.

 19                This document, this is full of publicly available

 20 information, correct?

 21 A      It does contain some publicly available information.               It does

 22 include, for example, some of the requirements from that

 23 specification that we've been talking about.

 24 Q      Motorola copied from publicly available documents into this

 25 document, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 181 of 242 PageID #:53550

                            Wicker - cross by Mr. Cloern                         1669


   1 A     Well, I think it would be more accurate to say they cited the

   2 specification.

   3 Q     Let's look at previously admitted DTX 3556, and if we can put

   4 up PTX 127.3 side by side with DTX 3556, page 86.                Should be PTX

   5 127.3, page 4.       Yep.   Compare that with DTX 3556.86, the two

   6 charts.

   7 A     Oh.

   8 Q     I'm sorry about that, Dr. Wicker.

   9               So the chart from the Motorola document has exactly the

 10 same values in the chart as those described in the standard,

 11 right?

 12 A      That's right.

 13 Q      Let me hand you DTX 3742.         This is another public standard

 14 from ETSI, the EN300113-1 standard, correct?

 15 A      That is correct.

 16 Q      It's part of the public DMR standard, right?

 17 A      That is correct.

 18                MR. CLOERN:   I'd like to move that into evidence, Your

 19 Honor.

 20                MR. BROWN:    No objection.

 21                THE COURT:    It may be received and published.

 22              (Said exhibit was received in evidence.)

 23 BY MR. CLOERN:

 24 Q      All right.     Let's put PTX 127.2 side by side with DTX 3742,

 25 page 21.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 182 of 242 PageID #:53551

                            Wicker - cross by Mr. Cloern                         1670


   1               And they both talk about the normal test condition.               The

   2 temperature in both is from 15 to 35 degrees C, right?

   3 A     That's right.      You can see it there.       Thank you.

   4 Q     And they talk about the normal test condition, relative

   5 humidity in both is 20 to 75 percent, correct?

   6 A     That's right.

   7 Q     And it goes on to set out more of the testing parameters,

   8 correct?

   9 A     Well, there is a lot more detail, and it specifically tells

 10 you how to do the test in the Motorola document; whereas the

 11 standard simply sets the required performance.

 12 Q      But you wouldn't know which is which from just looking at the

 13 Motorola document, right?

 14 A      I would, actually.       I would.

 15 Q      I'm sorry, let me rephrase.         A layperson would not know

 16 looking at the Motorola testing document which of that comes from

 17 public information and which of it comes from Motorola

 18 proprietary information, correct?

 19 A      Okay.    And you are defining a layperson as someone with no

 20 technical knowledge.         No, they would have to actually do a

 21 comparison.       They could take the Motorola document and compare it

 22 to the publicly available standard, and they would know what was

 23 Motorola's trade secret and what was simply publicly available.

 24 Q      Okay.    Let's turn to page 5 of the same Motorola document,

 25 PTX 127.       Mr. Corretjer testified that the testing method shown
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 183 of 242 PageID #:53552

                            Wicker - cross by Mr. Cloern                         1671


   1 here uses a modulation domain analyzer.             Do you recall that?

   2 A     Yes, I do.

   3 Q     That's equipment that Motorola purchases off the shelf,

   4 right?

   5 A     That's true.

   6 Q     From Hewlett-Packard?

   7 A     Yes.

   8 Q     All right.     Let me hand you DTX 5513.         This is a

   9 Hewlett-Packard product catalog, right?

 10 A      Yes, it is.

 11               MR. CLOERN:    Your Honor, I'd like to move into evidence.

 12               MR. BROWN:    No objection.

 13               THE COURT:    It is received.

 14            (Said exhibit was received in evidence.)

 15 BY MR. CLOERN:

 16 Q      This is a publicly available document?

 17 A      Well, at least it was back in 1992, but yes.

 18 Q      And it's from 1992?

 19 A      That's correct.

 20 Q      Let's turn to page 186, where there is a section on

 21 "Modulation domain analysis, a new view of complex signals."                     Do

 22 you see that?

 23 A      Yes, I do.

 24 Q      And there is a section called "Improved measurement

 25 analysis," do you see that?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 184 of 242 PageID #:53553

                            Wicker - cross by Mr. Cloern                         1672


   1 A     Yes, I do.

   2 Q     At the bottom of the page there is a table showing a few

   3 product options for modulation domain analyzers.               Do you see

   4 that?

   5 A     Yes, I do.

   6 Q     And the first one, HP 5371A, that's $24,500?

   7 A     Yes, that's correct.

   8 Q     And the second one there is $30,000?

   9 A     Yes.

 10 Q      Let's turn to the next page, page 187.            The top right corner

 11 shows an image of a modulation domain analyzer, right?

 12 A      Yes, it does.

 13 Q      Let's turn to the next page, page 188.            There is a section,

 14 "Modulation analysis for mobile communications."                Do you see

 15 that?

 16 A      Yes, I do.

 17 Q      And this catalog indicates at the bottom that the HP 53310A

 18 simplifies the analysis of these signals in realtime and provides

 19 a direct profile of modulation in single TDMA bursts.                  Do you see

 20 that?

 21 A      Yes, I do.

 22 Q      And TDMA, that's what is used in the DMR standard, right?

 23 A      That's correct.

 24 Q      That was known way back in 1992 before DMR, correct?               Did you

 25 know what TDMA was?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 185 of 242 PageID #:53554

                            Wicker - cross by Mr. Cloern                         1673


   1 A     TDMA goes back, goodness, it probably goes back into the

   2 '60s.

   3 Q     And the figure in the bottom right corner provides, it says

   4 "Provides a direct frequency versus time profile of GMSK

   5 modulation in a single TDMA burst," right?

   6 A     That's right.

   7 Q     And the diagram has got a HP logo in the corner, right?

   8 A     That's right.

   9 Q     Just like the diagram on Motorola's testing document does,

 10 right?

 11 A      That's right.      They're using similar devices.

 12 Q      And that's what we see on PTX 127.5, similar information from

 13 a similar publicly available device, right?

 14 A      That's correct.

 15 Q      Okay.    Let's now turn to page 720.         The very top of the page,

 16 and this is back on the HP document, it says "Free literature to

 17 help solve your test and measurement problems."                Do you see that?

 18 A      No.

 19 Q      Uh-oh.

 20                THE COURT:    Maybe that's why it's free.        Have you got

 21 it, Doctor?

 22                THE WITNESS:    Yes, yes, Your Honor.

 23                THE COURT:    What is the exhibit number, counsel?

 24                MR. CLOERN:    THE exhibit number is --

 25                MR. BROWN:    5513.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 186 of 242 PageID #:53555

                            Wicker - cross by Mr. Cloern                         1674


   1             MR. CLOERN:     Exactly.

   2             THE COURT:     Are you moving its admissibility?

   3             MR. CLOERN:     Yes, Your Honor.

   4             THE COURT:     Is there any objection?

   5             MR. BROWN:     This has already been moved in, I think.

   6             MR. CLOERN:     It's already in, yes.

   7             THE COURT:     All right.     It's in evidence already.

   8 Proceed.

   9             MR. CLOERN:     Sorry, Your Honor.

 10 BY MR. CLOERN:

 11 Q      So let's turn to page 720.         The very top of the page says

 12 "Free literature to help solve your test and measurement

 13 problems," right?

 14 A      Yes, it does.

 15 Q      So HP provides a lot of free literature here to help

 16 companies solve their testing problems, correct?

 17 A      They certainly do.

 18 Q      There is several pages actually of just a listing of

 19 literature that can be obtained publicly, correct?

 20 A      I can check, but it's my recollection from when I used

 21 documents like this that yes, it goes on for quite a bit.

 22 Q      And HP wants to create incentives for companies to actually

 23 buy it's products, correct?

 24 A      Precisely.

 25 Q      So it teaches them how to use them to test, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 187 of 242 PageID #:53556

                            Wicker - cross by Mr. Cloern                         1675


   1 A     Yes.

   2 Q     Free literature related to modulation testing was provided by

   3 Motorola at this time, too, right?

   4 A     Is there something specific you are referring to?

   5 Q     On page 720 -- I'll move on.

   6               On page 720, there are more than 15 free documents

   7 relating to modulation?

   8 A     Yes, that's correct, right there.

   9 Q     15 more on 721?

 10 A      Yes, upper left.

 11 Q      Let's talk about trade secret 141, hardware.

 12 A      Okay.

 13 Q      Motorola claims that the Trident IC is part of its hardware

 14 trade secret, right?

 15 A      That's correct.

 16 Q      And Motorola designed that IC for its own use?

 17 A      That's correct.

 18 Q      Never sold it to third parties?

 19 A      Not that I know of.

 20 Q      Hytera doesn't have a Trident IC, does it?

 21 A      No, it does not.

 22 Q      Motorola also claims that the Mako IC is part of its hardware

 23 trade secret, right?

 24 A      That's correct.

 25 Q      Motorola designed that IC for its own use, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 188 of 242 PageID #:53557

                            Wicker - cross by Mr. Cloern                         1676


   1 A     That's right.

   2 Q     Never sold it to third parties?

   3 A     Not as far as I know.

   4 Q     Hytera doesn't have a Mako IC, does it?

   5 A     No, it does not.

   6 Q     All of Hytera's components are off the shelf, right?

   7 A     That's right.

   8 Q     Meaning you go buy them?

   9 A     That's my recollection, yes.

 10              THE COURT:     What was that question again?

 11              MR. CLOERN:     Meaning you just go buy them.

 12              THE COURT:     The question before that.

 13              MR. CLOERN:     That they're all off the shelf, Hytera's

 14 components.

 15              THE COURT:     Did you understand that question the way it

 16 was put?

 17              THE WITNESS:      Yes, I did.

 18              THE COURT:     And your answer was?

 19              THE WITNESS:      Yes, they're all off the shelf commonly.

 20              THE COURT:     Proceed.

 21 BY MR. CLOERN:

 22 Q      Unlike the hardware that Motorola specifically designs

 23 itself, correct?

 24 A      That's right.      The Mako and the Trident are chips that

 25 Motorola developed that can't be purchased anywhere.                 The trade
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 189 of 242 PageID #:53558

                            Wicker - cross by Mr. Cloern                         1677


   1 secret lies in an understanding of how those chips work, how they

   2 interact and how they can be built into a radio.               One can use

   3 these trade secrets without actually having the chips.

   4 Q     And Hytera buys its chips from third parties?

   5 A     That's right.

   6 Q     Let's talk about trade secret 142, the repeater.

   7 A     Okay.

   8 Q     You included a 2011 email on your slide PTX 8.305 that talked

   9 about rebranding Motorola slides for Hytera, right?

 10 A      That's correct.

 11 Q      And you were in the courtroom when Mr. Karpoor testified?

 12 A      Yes, I was.

 13 Q      And he talks about looking at Hytera's public documentation

 14 about its repeater that he compared to Motorola's public

 15 documentation about its repeater, right?

 16 A      That's correct.

 17 Q      Let's bring up PTX 1237 previously admitted.             And that's what

 18 we are talking about just now, right?

 19 A      That's correct.

 20 Q      So Motorola was aware back in 2011 that Hytera rebranded

 21 Motorola public information, correct?

 22 A      I don't see what you are referring to.            Are you talking about

 23 this portion down here, "full sentences being copied from our

 24 system planner"?

 25 Q      Correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 190 of 242 PageID #:53559

                            Wicker - cross by Mr. Cloern                         1678


   1 A     Yes.   He's expressing surprise that they there are sentences

   2 from their system planner.

   3 Q     Right.    But that's information Motorola puts out there

   4 publicly, right?

   5 A     That's my recollection, yes.

   6 Q     And the Hytera crib from that, right?

   7 A     Yes.

   8 Q     But that's a public document, right?

   9 A     That's right.

 10 Q      It's not alleged to be a trade secret in this case, right?

 11 A      Well, what they are talking about the cribbing coming from

 12 was from a public document, that's right.

 13 Q      All right.     I'm handing you what has been marked as DTX 5514.

 14 This is a Motorola document entitled "Motorola Repeater Detailed

 15 Service Manual" produced by Motorola in this case.                 Do you agree?

 16 A      Yes.

 17               MR. CLOERN:    We'd like to move it into evidence, Your

 18 Honor.

 19               MR. BROWN:    No objection.

 20               THE COURT:    It is received and may be published.

 21            (Said exhibit was received in evidence.)

 22 BY MR. CLOERN:

 23 Q      This service manual is over 500 pages, right?

 24 A      That's correct.

 25 Q      There are no confidentiality markings on this document,
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 191 of 242 PageID #:53560

                            Wicker - cross by Mr. Cloern                         1679


   1 correct?

   2 A     That's correct.

   3 Q     But it's got a lot of details about Motorola's repeater,

   4 right?

   5 A     Yes, it does.

   6 Q     And it could be pulled right off the Internet, correct?

   7 A     That, I don't know.

   8 Q     You don't know that this is publicly available on the

   9 Internet?      You're not aware of that?

 10 A      No.   I know that it's a detailed service manual.             I don't

 11 know that it's available on the Internet.

 12 Q      Let's turn to page 79.        This shows a detailed diagram that

 13 illustrates hardware connections to Motorola's Mako chip, right?

 14 A      That's correct.

 15 Q      And for clarity, this is not a document Motorola alleges was

 16 a stolen trade secret, right?

 17 A      So I'm not aware that Motorola has alleged that this

 18 particular figure constitutes a trade secret.

 19 Q      I'm asking about the overall document.            Motorola doesn't

 20 allege that's one of its stolen trade secret documents, correct?

 21 A      That's correct.

 22 Q      And that's because this is a public document?

 23 A      I don't know why.

 24 Q      Let's turn to page 150.        This page shows a controller, audio

 25 and USB schematic diagram, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 192 of 242 PageID #:53561

                            Wicker - cross by Mr. Cloern                         1680


   1 A     That's correct.

   2 Q     It's pretty detailed, right?

   3 A     It is.

   4 Q     Page 151 through 156 that follow provide a list of components

   5 of the repeater hardware including boards, resistors, capacitors

   6 and many other components, right?

   7 A     That's correct.

   8 Q     Let's turn to page 162.        This shows details of the controller

   9 microprocessor, right?

 10 A      It's a little -- well, that's what it says.             I'm sorry, I was

 11 trying to make sense out of that.             But that does look like a

 12 microprocessor and its interface.

 13 Q      You mentioned the importance of frequency generation on your

 14 direct, right?

 15 A      Yes, I did.

 16 Q      Let's turn to page 392.        This includes the details of the

 17 frequency generation circuitry for the Tomahawk chip, right?

 18 A      That's right.

 19 Q      And so if there is -- if Mr. Grimmett testifies that this is

 20 a public document he pulled off the Internet, you have nothing to

 21 dispute that?

 22 A      I would not dispute that.

 23 Q      Okay.    Let's look at trade secret numbers 54, 55, 56 and 60.

 24 That would be noise suppression, squelch, carrier detection and

 25 DSP framework, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 193 of 242 PageID #:53562

                            Wicker - cross by Mr. Cloern                         1681


   1 A     Right.

   2 Q     And you lumped those trade secrets together for your

   3 presentation on direct, correct?

   4 A     That's right.      I talked about them in the context of the DSP.

   5 Q     So let's take a look at previously admitted PTX 727.

   6 Motorola is claiming this document is part of its trade secret

   7 for its DSP framework, correct?

   8 A     That's right.

   9 Q     And you were here for Mr. Corretjer's testimony, right?

 10 A      Yes, I was.

 11 Q      So you heard him say that the arrangement of boxes on PTX

 12 727.18 is something that is proprietary to Motorola and forms its

 13 trade secrets, right?

 14 A      That's right.

 15 Q      The specific ordering of these lineup entities is a Motorola

 16 trade secret, right?

 17 A      That's right.

 18 Q      Now, every digital radio is going to have a lineup of some

 19 kind, correct?

 20 A      That's generally correct, yes.          It would not necessarily have

 21 these same boxes, but they have --

 22 Q      But they would have --

 23 A      A digital radio would have at least some of these spots.

 24 Q      So it's your opinion that having a lineup, that's not a trade

 25 secret, right, just having a digital DSP lineup?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 194 of 242 PageID #:53563

                            Wicker - cross by Mr. Cloern                         1682


   1 A     The particular way Motorola does it and calls it a lineup, by

   2 the way, is a trade secret.          But having these elements in a radio

   3 in and of itself would not constitute a trade secret.

   4 Q     So simply having a DSP lineup does not constitute a trade

   5 secret?

   6 A     That's correct.

   7 Q     Let's look at the lineup entities Mr. Corretjer testified

   8 about, PTX 72718.        Let's look at figure 9.        That's Motorola's

   9 digital TX lineup, right?

 10 A      That's right.

 11 Q      TX meaning transmission?

 12 A      That's correct, or transmitter.

 13 Q      Let's compare -- I'm sorry, were you --

 14 A      Or transmitter, yeah.

 15 Q      Thank you.

 16              Let's compare this with Hytera's lineup.             Let's look at

 17 previously admitted PTX 535.           Please turn to page 36.         And this

 18 is Hytera's digital transmission lineup, right?

 19 A      In the middle of the page, yes.

 20              MR. CLOERN:     Let's put Motorola's and Hytera's lineups

 21 on the same screen, please.

 22 BY MR. CLOERN:

 23 Q      Now, in Hytera's lineup there is a Codec A/D.              That's analog

 24 and digital converter, right?

 25 A      That's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 195 of 242 PageID #:53564

                            Wicker - cross by Mr. Cloern                         1683


   1 Q     And the Codec A/D in Hytera uses what is called SSI, right?

   2 A     That's correct.

   3 Q     Neither of those are listed in Motorola's lineup, correct?

   4 A     Okay.    So the A to D converter in Motorola's lineup would be

   5 here, because what we see is 8 kilohertz going in.

   6 Q     Yes.    I'm sorry, go ahead.

   7 A     I'm sorry.     I'm sorry.     I'm just analyzing it on the fly

   8 here.     But no, there is box that says A to D conversion though it

   9 is there.

 10 Q      As you pointed out, Motorola starts its lineup with an 8

 11 kilohertz arrow, correct?

 12 A      That's right.

 13 Q      Hytera also has an 8 kilohertz arrow, correct?

 14 A      That's right.

 15 Q      But there are two lines.        One line goes to the right and one

 16 line goes down to the noise suppressor, correct?

 17 A      That's right.

 18 Q      Motorola's lineup begins with an AGC, that's automatic gain

 19 control, right?

 20 A      That's correct.

 21 Q      There is no automatic gain control listed here in Hytera's

 22 digital transmission lineup, correct?

 23 A      No, it's not explicitly here.          It is in Motorola's digital

 24 lineup, but it's not shown in this document.

 25 Q      Next in Motorola's lineup is the transducer equalizer, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 196 of 242 PageID #:53565

                            Wicker - cross by Mr. Cloern                         1684


   1 A     That's right.

   2 Q     Motorola has a mic equalizer, correct?

   3 A     It does.

   4 Q     So after the equalizer in Motorola, there is an echo

   5 suppressor, right?

   6 A     That's right.

   7 Q     But that's not listed in Hytera's, is it?

   8 A     No, it's not.

   9 Q     Next, Motorola's lineup has an echo canceller, right?

 10 A      That's correct.

 11 Q      Hytera's doesn't though, does it?

 12 A      No, it does not.

 13 Q      Next in Motorola's --

 14 A      It's not shown in this diagram.

 15 Q      I'm sorry?

 16 A      I was just saying it's not shown in this diagram.

 17 Q      Next in Motorola's lineup is a noise suppressor, right?

 18 A      That's correct.

 19 Q      But we already said, we just talked about Hytera's noise

 20 suppressors in a different line, they have different

 21 arrangements, correct?

 22 A      They have got it represented differently, that's right.

 23 Q      Next is the AMBE+2 encoder, correct?

 24 A      That's right.

 25 Q      In Motorola's lineup, to get from the transducer equalizer to
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 197 of 242 PageID #:53566

                            Wicker - cross by Mr. Cloern                         1685


   1 the AMBE+2 encoder, the signal has to go through all of those

   2 lineups, echo suppressor, echo canceller and noise suppressor,

   3 right?

   4 A     That's right.

   5 Q     Hytera's lineup doesn't have any of those boxes before

   6 getting to the AMBE++, does it?

   7 A     At least not shown in this diagram, that's right.

   8 Q     Do you recall who makes the AMBE+2 algorithm?

   9 A     It's a third party.

 10 Q      DBSI?

 11 A      That's right.

 12 Q      That's a third party company?

 13 A      That's correct.

 14 Q      To be interoperable with other DMR manufacturers, you have to

 15 use DBSI's AMBE++ algorithm, right?

 16 A      That's right.      It's an algorithm that's used to encode voice

 17 so that it takes up less space when transmitted.

 18 Q      That's actually by agreement through the DMR standard, right?

 19 A      That's right.

 20 Q      So in a digital transmission lineup, you have to have this

 21 box, the AMBE+2?

 22 A      That's right, for a DMR radio.

 23 Q      All right.     Let's keep on moving.

 24                Next in Motorola's digital transmission lineup is

 25 encryption, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 198 of 242 PageID #:53567

                            Wicker - cross by Mr. Cloern                         1686


   1 A     That's right.

   2 Q     But encryption isn't shown anywhere in Hytera's digital

   3 transmission lineup, is it?

   4 A     Again, not here, but they do it have.

   5 Q     Both lines include a frame assembler and a symbol mapper or

   6 symbol modulator, right?

   7 A     That's correct.

   8 Q     Frames are required by the DMR standard, correct?

   9 A     That's correct.

 10 Q      If you want to have a DMR radio, you have to have frame

 11 assembler in your transmission lineup, correct?

 12 A      That's correct as well.

 13 Q      Symbol mapping or symbol modulation are also required in the

 14 physical layer of the DMR standard, correct?

 15 A      That is correct.

 16 Q      So having that box would be required in any DMR radio, right?

 17 A      That's right.

 18 Q      They both have, they both have splatter filters, right?

 19 A      They do.

 20 Q      Splatter filters are used when you are starting and stopping

 21 transmissions rapidly?

 22 A      That's right.      What it does is it limits the extent to which

 23 you send noise into other parts of the spectrum.

 24 Q      So you would expect to see a splatter filter in a lineup,

 25 right, because that's how TDMA works, a quick two-channel
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 199 of 242 PageID #:53568

                            Wicker - cross by Mr. Cloern                           1687


   1 transmissions?

   2 A     Well, it's certainly how Motorola does it.

   3 Q     Motorola's lineup ends up with D/A compensation filter,

   4 right?

   5 A     That's right.

   6 Q     But Hytera's ends with two point modulates, right?

   7 A     Yes.    The digital to analog though is creating the waveforms

   8 for transmission, which would include the modulation.                 We're

   9 simply calling it two different things.

 10 Q      And the output of the lineups is different, right?

 11 Motorola's is 20 kilohertz and Hytera's is 96?

 12 A      That's right.

 13 Q      There are 10 lineup entities for Hytera and 16 for Motorola,

 14 right?

 15 A      In these diagrams, that's right.

 16 Q      All right.     Let's talk about squelch, trade secret number 55.

 17 A      Okay.

 18 Q      Squelch has been used in two-way radios since before the

 19 1970s, correct?

 20 A      That is correct.

 21 Q      Motorola only uses squelch in analog mode, right?

 22 A      That's right.

 23 Q      Motorola has a patent containing the squelch algorithm it

 24 uses in its DMR radios, correct?

 25 A      That is correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 200 of 242 PageID #:53569

                            Wicker - cross by Mr. Cloern                         1688


   1 Q     Let me hand you previously admitted DTX 3650.              This is US

   2 Patent 6,564,041, which issued May 2003.

   3 A     That's right.

   4 Q     And it's a Motorola patent entitled "System and Method

   5 Providing Improved FM Carrier Squelch System," right?

   6 A     Yes.

   7 Q     Would you please turn to page 4, column 4, line 50.               Okay?

   8 A     Okay, I see it.

   9 Q     Equation two shown here provides suitable squelch threshold

 10 comparisons, right?

 11 A      That's correct.

 12 Q      And do you see the column 5 and 6 on page 5, they provide

 13 five more equations for determining squelch?

 14 A      Yes, they do.

 15 Q      The claims in column 6 define the invention, right?

 16 A      Yes, that's my understanding.          The claims, the numbered

 17 paragraphs at the end of a patent, tell you what's actually the

 18 invention as far as the patent is concerned.

 19 Q      And Motorola's claimed invention includes different equations

 20 for determining whether a signal has sufficient strength, right?

 21 A      That's correct.

 22 Q      You're aware that a patent must include a written

 23 description?

 24 A      Yes.

 25 Q      And you know that a patent must teach those of ordinary skill
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 201 of 242 PageID #:53570

                            Wicker - cross by Mr. Cloern                         1689


   1 in the art how to make and use the full scope of the claimed

   2 invention, right?

   3 A     Yes, that's right.

   4 Q     In fact, you've been an expert in a number of patent cases,

   5 right?

   6 A     That's correct.

   7 Q     And you, in fact, submitted declarations in those cases

   8 saying that patents have failed this requirement because they

   9 didn't disclose enough information, correct?

 10 A      Yes, I have.

 11 Q      They weren't sufficiently detailed, right --

 12 A      Yes.

 13 Q      -- to allow one of skill in the art to actually make and use

 14 the claimed invention, right?

 15 A      That's correct.

 16 Q      Is it your opinion that Motorola's squelch patent is not

 17 enabled and therefore invalid?

 18 A      I actually haven't looked at it for that purpose.               But it

 19 does appear to be enabled, just from the level of detail I'm

 20 seeing.

 21 Q      Let's talk about noise suppression.

 22               THE COURT:    Is there a presumption of validity when a

 23 patent is issued?

 24               THE WITNESS:     Yes, Your Honor, that's my understanding.

 25               THE COURT:    Proceed.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 202 of 242 PageID #:53571

                            Wicker - cross by Mr. Cloern                         1690


   1 BY MR. CLOERN:

   2 Q     Trade secret 54 is Motorola's design and implementation of

   3 noise suppression technology in its DMR radio systems, right?

   4 A     That's right.

   5 Q     Mr. Corretjer testified about this trade secret, right?

   6 A     Yes, he did.

   7 Q     He confirmed that in digital mode, Motorola implements noise

   8 suppression using a solution provided by a third party, correct?

   9 A     That's correct.

 10 Q      And that's in digital mode, right?

 11 A      That's in digital mode, correct.

 12 Q      And DMR radios, they can work in digital DMR mode or they can

 13 work in analog mode, right?

 14 A      That's right.

 15 Q      So they can be backward compatible if somebody has a legacy

 16 analog system, correct?

 17 A      That's right.

 18 Q      But for the DMR mode, the solution for noise suppression is

 19 from DBSI, a third party, correct?

 20 A      In digital mode, that's correct.          It's part of the voice

 21 coder, it's part of that package.             It's Motorola's integration of

 22 that package into its radios which constitutes part of its trade

 23 secret.

 24 Q      Mr. Corretjer confirmed that in analog mode, Motorola's noise

 25 suppression uses an algorithm, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 203 of 242 PageID #:53572

                            Wicker - cross by Mr. Cloern                         1691


   1 A     That's right.

   2 Q     An algorithm that Motorola published as part of a public

   3 standard, correct?

   4 A     That's right.

   5 Q     The Telecommunication Industry Association, TIA Standard

   6 ISS-127, correct?

   7 A     That is correct.

   8 Q     And that is the method that Motorola committed to the public

   9 standard in 1995, right?

 10 A      I believe that's the correct date.           I know it's in the

 11 mid-90s.

 12 Q      Now, you provided a demonstrative during your testimony of

 13 how noise suppression works in a DMR radio, correct?

 14 A      That's right.

 15              MR. CLOERN:     Jim, can we play PTX 8.66.

 16            (Audio and video recording played in open court.)

 17 BY MR. CLOERN:

 18 Q      And then you follow that with PTX 8.67, right?

 19 A      That's right.

 20              (Audio and video recording played in open court.)

 21 BY MR. CLOERN:

 22 Q      And that was supposed to reflect someone speaking on a DMR

 23 radio and then the noise suppression technology making their

 24 voice heard over the loud airplane, right?

 25 A      Well, generally speaking, it's how noise suppression works
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 204 of 242 PageID #:53573

                            Wicker - cross by Mr. Cloern                         1692


   1 from a general standpoint.          It shows how the noise is removed.

   2 And this is in the context of DMR, though this is more general.

   3 Q     That wasn't a DMR radio that we heard, was it?

   4 A     I believe this particular demonstrative, this particular

   5 example is from another kind of radio.             But the actual process

   6 itself is exactly what's done in Motorola's DMR radios.

   7 Q     Dr. Wicker, that is from a Motorola P25 radio, isn't it?

   8 A     That's right.      It's a different kind of radio, but the same

   9 idea.

 10 Q      And you took that from a public YouTube video --

 11 A      Yes.

 12 Q      -- demonstrating a P25 radio, right?

 13 A      Well, it's demonstrating noise suppression.             It's the same

 14 idea.

 15 Q      Let me hand you DTX 5522.

 16               This is a screenshot of a Motorola YouTube video that

 17 was posted by Motorola Solutions Corporation.                Do you see that?

 18 A      Yes, I do.

 19               MR. CLOERN:    Your Honor, we'd like to admit this as

 20 evidence.

 21               MR. BROWN:    No objection.

 22               THE COURT:    It is received and may be published.

 23            (Said exhibit was received in evidence.)

 24               MR. CLOERN:    Jim, can we play through 41 seconds to 1

 25 minute, please.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 205 of 242 PageID #:53574

                            Wicker - cross by Mr. Cloern                         1693


   1             (Audio and video recording played in open court.)

   2 BY MR. CLOERN:

   3 Q     And that's the same clip that you played, the audio, right?

   4 A     Well, the audio is the same.         It shows the noise suppression

   5 concept.

   6 Q     And the person, if you look on the cover page, it says "APX

   7 Audio Noise Suppression Demo At Airport," right?

   8 A     That's right.

   9 Q     And, again, that's a P25 radio, correct?

 10 A      It's a Motorola P25, yes.

 11 Q      Motorola P25 radio?

 12 A      It is their noise suppression technology.

 13 Q      And P25 is the mission critical radio as opposed to DMR,

 14 which is the low-tiered digital radio, right?

 15 A      Yes, that's right.

 16 Q      And this particular radio is a very special Motorola radio,

 17 isn't it?

 18 A      It's my understanding that it is a mission critical radio.

 19 Q      It has two microphones, not one, right?

 20 A      That's correct.

 21 Q      It's got one microphone pointed at the user and a second

 22 microphone pointed out away from the user, right?

 23 A      That's right.

 24 Q      And that second microphone is there to cancel noise, isn't

 25 it?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 206 of 242 PageID #:53575

                            Wicker - cross by Mr. Cloern                         1694


   1 A     Yes.   What it does is it enhances the noise suppression

   2 because it gives a different image of the sound that could be

   3 coming into the microphone.

   4 Q     DMR radio doesn't have any of that, does it?

   5 A     It definitely has one microphone.

   6 Q     But it doesn't have a second microphone specifically there to

   7 provide additional noise cancelation, does it?

   8 A     It doesn't augment the noise suppression with the second

   9 microphone, no.

 10 Q      In fact, the noise suppression technology in those two

 11 radios, in the P25 radio that you played in your clip and a real

 12 DMR Motorola radio is entirely different, isn't it?

 13 A      I don't agree.

 14 Q      The hardware is completely different?

 15 A      The hardware is different, but the basic approach of

 16 subtracting out the background noise using a conversion of the

 17 frequency domain, that is no different.

 18 Q      The basic approach that's disclosed in the Motorola patents

 19 and in the standard, right?

 20 A      The basic approach that is part of Motorola's trade secret.

 21 Q      The basic approach for Motorola's noise suppression is

 22 disclosed and published, which it donated to public standards and

 23 in its patents, the basic approach?

 24 A      The basic approach, yes.

 25 Q      And the particular implementation that you played isn't a DMR
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 207 of 242 PageID #:53576

                            Wicker - cross by Mr. Cloern                         1695


   1 radio at all?

   2 A     Well, the audio example is an example of noise suppression.

   3 Q     Do you know Andy Grimmett?

   4 A     Only through this case.

   5 Q     And he is, we talked earlier that he is the secretary for the

   6 DMR Association, right?

   7 A     Yes.

   8 Q     And you recall that Motorola -- and he was also the DMR

   9 Association's chair of the Technical Working Group, correct?

 10 A      That's right.

 11 Q      And you recall that Motorola recommended Mr. Grimmett for the

 12 chair of the DMR Association Technical Working Group, right?

 13 A      Yes, they did.

 14 Q      I'd like to hand you DTX 4582.

 15               There is an email from Tom Mockridge of Motorola and was

 16 produced by Motorola in this case, correct?

 17 A      Yes.

 18               MR. CLOERN:    We'd like to move in, Your Honor.

 19               MR. BROWN:    No objection.

 20               THE COURT:    It is received and may be published.

 21            (Said exhibit was received in evidence.)

 22 BY MR. CLOERN:

 23 Q      And in this, Tom Mockridge from Motorola, the subject is "DMR

 24 Association Working Group change of chair role."                Do you see

 25 that?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 208 of 242 PageID #:53577

                            Wicker - cross by Mr. Cloern                         1696


   1 A     Yes, I do.

   2 Q     And it's an email to several Motorola employees?

   3 A     That's right.

   4 Q     And the email indicates that Mr. Mockridge of Motorola had

   5 himself been the chair previously of the DMR Association

   6 Technical Working Group for three and a half years, right?

   7 A     That's correct.

   8 Q     And Mr. Mockridge went to be seen to behave reasonably in

   9 terms of his recommendation for future chair, correct?

 10 A      Can you rephrase that question?

 11 Q      Sure.    Mr. Mockridge wanted to be seen to behave reasonably

 12 in terms of recommending someone for a future chair, right?

 13 A      Yes.

 14 Q      And he recommended Andy Grimmett as the chair of the DMR

 15 Association working group, because Andy Grimmett would be very

 16 straightforward, correct?

 17 A      Okay.    So just so we're clear, you are combining two things.

 18 "To be seen to behave reasonably, I'd always taken the public

 19 position that while I would carry on, if another candidate

 20 stepped forward, I would not stand against them."

 21 Q      Right.

 22 A      He then went on to say "Andy Grimmett is very straightforward

 23 and we would trust him to take a balanced position on issues."

 24 Q      Let's take a moment.       You've never been a member of the DMR

 25 Association, right?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 209 of 242 PageID #:53578

                            Wicker - cross by Mr. Cloern                         1697


   1 A     No, I have not.

   2 Q     You've never attended a DMR Association meeting, correct?

   3 A     That's right.

   4 Q     You started off your career at Bell Labs?

   5 A     That's correct.

   6 Q     Then you went to Hughes Aircraft?

   7 A     That's right.

   8 Q     Worked on satellite technology?

   9 A     That's right.

 10 Q      Did cellular radio studies for Bell South in the '80s?

 11 A      Yes, among other things.

 12 Q      You received a grant from Mitsubishi for Cellular and Mobile

 13 Telephony Laboratory in 1991?

 14 A      Yes.   That was while I was a professor at Georgia Tech.

 15 Q      You received a grant to work on Code Division Multiple Access

 16 Systems in 1998, right?

 17 A      Yes.

 18 Q      That's CDMA?

 19 A      That's right.

 20 Q      3G cellular technology?

 21 A      Among other things, yes.

 22 Q      You've been a professor since 1987?

 23 A      That's right.

 24 Q      And I saw your slide, PTX 8.6 where you showed a book you

 25 wrote called Turbo Coding?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 210 of 242 PageID #:53579

                            Wicker - cross by Mr. Cloern                         1698


   1 A     That's right.

   2 Q     Now, that's not MOTOTRBO coding, right?

   3 A     No.   It's a particular error control technology that's used

   4 in a number of wireless things.

   5 Q     Okay.    So your book is not about MOTOTRBO?

   6 A     No, no.    It's about error control.         Error control is a

   7 technology that's used in MOTOTRBO.            But this book is specific to

   8 error control.

   9 Q     And error control can be used in any device that's

 10 transmitting any information wirelessly, right?                It's not

 11 specific to DMR, much less MOTOTRBO?

 12 A      It would have to be digital.         And of course the applicability

 13 of its various techniques varies from standard to standard.                      But

 14 just about any digital technology can use error control.

 15 Q      None of your books are specific to radios, right?

 16 A      This book is specific to cellular technology, which is an

 17 example of a radio technology and focuses on privacy.

 18 Q      But cellular as opposed to radio, right?

 19 A      Radio is a more general term than cellular.             Cellular is an

 20 example.       In fact, we often talk about cellular radios.

 21 Q      So there is cellphones that use cellular and the DMR radios

 22 that we are talking about in this case, right?

 23 A      Okay, yes.     There are some similarities, but there are

 24 definitely different standards.

 25 Q      And that book is about cellular, like the cellphone, correct?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 211 of 242 PageID #:53580

                            Wicker - cross by Mr. Cloern                         1699


   1 A     That's right.

   2 Q     You've never developed a DMR radio, correct?

   3 A     Not from scratch.       I have worked with them, but never

   4 developed one.

   5 Q     You've never led a team of team of engineers to create a DMR

   6 radio?

   7 A     No.

   8 Q     You did develop a digital radio with some of your graduate

   9 students over a two-year period though, right?

 10 A      That's correct.

 11 Q      That was back in the mid 1990s, right?

 12 A      That's correct.

 13 Q      And that was 10 years before DMR even came out as a standard

 14 in 2005, right?

 15 A      That's right.      It uses similar ideas, but DMR was not

 16 standardized until today.

 17 Q      And you and two graduate students did that in two years?

 18 A      We did not start from scratch.          We interfaced with a Motorola

 19 two-way radio.

 20 Q      Focusing back on DMR radios, before your deposition, you were

 21 not aware of any DMR manufacturers other than Motorola, Hytera

 22 and Simoco, right?

 23 A      I'm trying to remember.        There is an Italian firm as well

 24 that I gave a talk for.          But generally speaking, yes, I only know

 25 of a handful.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 212 of 242 PageID #:53581

                            Wicker - cross by Mr. Cloern                         1700


   1 Q     And Simoco is Andy Grimmett.         He worked at Simoco, right?

   2 A     That's correct.

   3 Q     He was their chief technical officer, right?

   4 A     I believe that's right.

   5 Q     And he developed their DMR product with a group of 30

   6 engineers in about 48 months, correct?

   7 A     I think that's what he said.         It sounds familiar.

   8 Q     And you now know from the testimony in this case that there

   9 are many more players in the DMR industry other than Motorola,

 10 Hytera and Simoco, correct?

 11 A      That's right.

 12              And just so I'm clear, I knew there were others.               I just

 13 couldn't list the whole group.

 14 Q      You have only used a MOTOTRBO two-way radio a handful of

 15 times, correct?

 16 A      That's correct.

 17 Q      And until recently you never held a Motorola DMR radio in

 18 your hands, right?

 19 A      Up until a year or so ago, that's correct.

 20 Q      In fact, you've never even held any of the Hytera products at

 21 issue in this case, right?

 22 A      That's correct.

 23 Q      Motorola -- you are paid $700 an hour for your work in this

 24 case including today's testimony, correct?

 25 A      That's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 213 of 242 PageID #:53582

                            Wicker - cross by Mr. Cloern                         1701


   1 Q     Income from being an expert is three times what you make as a

   2 professor at Cornell, correct?

   3 A     That's correct, or roughly speaking.

   4 Q     Is it fair to say that somewhere around 75 percent of your

   5 income comes from being an expert?

   6 A     That's fair.     It's approximate, but that's roughly right.

   7 Q     It took you hundreds of hours to write your opening expert

   8 report in this case, right?

   9 A     That's true.

 10 Q      You also wrote a reply report?

 11 A      That's correct.

 12 Q      At least 200 hours to write the reply report?

 13 A      That's right.

 14 Q      You were deposed in this case?

 15 A      Yes, I was.

 16 Q      Over a series of days?

 17 A      Five days.

 18 Q      At least a hundred more hours for your expert deposition and

 19 prep?

 20 A      Probably close.      I would have to check my records, but yes,

 21 it would be close to a hundred hours.

 22 Q      And you've been sitting in court every day, right?

 23 A      Yes, I have.

 24 Q      And then there is the time you prepared to testify, right?

 25 A      That's correct.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 214 of 242 PageID #:53583

                            Wicker - cross by Mr. Cloern                         1702


   1 Q     Is it fair to say you billed at least 1,000 hours this year?

   2 A     I haven't added it up, but it's getting close.

   3 Q     So about $700,000?

   4 A     It would be getting to that point, yes.

   5 Q     This isn't your first case for Motorola's lawyers in this

   6 case, right?      You've worked many cases with Kirkland & Ellis, the

   7 law firm?

   8 A     Yes, yes, I have.

   9 Q     More than a dozen times, right?

 10 A      I've only been to trial with them a handful of times.                There

 11 have been a few other cases.           I'm not sure it's a dozen.         But

 12 there are definitely some.

 13 Q      In Re:    Innovatio?

 14 A      Yes.

 15 Q      Wi-LAN versus Alcatel-Lucent?

 16 A      Correct.

 17 Q      Live Person versus AI?

 18 A      Yes.

 19 Q      Arista Networks versus Cisco?

 20 A      That's correct.

 21 Q      Live Person versus 24/7 Customer?

 22 A      That's right.

 23 Q      Biscotti versus Microsoft?

 24 A      That's correct.

 25 Q      Fundamental Innovation versus Samsung?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 215 of 242 PageID #:53584

                            Wicker - cross by Mr. Cloern                         1703


   1 A     That's correct.

   2 Q     Network Devices and Related Software and Components Thereof

   3 in the ITC?

   4 A     You might be double counting, but yes, that was a separate

   5 trial.

   6 Q     Commonwealth Scientific and Industrial Research Organization

   7 versus Cisco?

   8 A     I think there was another law firm involved with that one.

   9 Q     Simple Air versus AWS?

 10 A      Yes.

 11 Q      High Point versus Sprint Nextel?

 12 A      Again, there were other law firms involved with that, but

 13 yes, approximately, yes.

 14 Q      And Mr. Alper and Mr. De Vries were involved in many of those

 15 cases?

 16 A      Yes, they were.

 17 Q      At least five?

 18 A      On that order.

 19 Q      And you've had a case with them every year for the last ten

 20 years?

 21 A      I don't think that's the case.

 22 Q      Ongoing for the last ten years?

 23 A      I've certainly had several cases with them over the last,

 24 say, seven or eight years.

 25 Q      In addition to acting as an expert, you've done other work
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 216 of 242 PageID #:53585

                            Wicker - cross by Mr. Cloern                           1704


   1 with Motorola, right?

   2 A     That's correct.

   3 Q     You've worked with Motorola for many years?

   4 A     Well, I worked for them for several years in the '90s when

   5 they were developing two-way messaging products.               These were

   6 hand-held devices like pagers that would actually allow you to

   7 respond.

   8 Q     You presented at Motorola seminars, right?

   9 A     Yes, I have.

 10 Q      You started consulting for Motorola back in '90s?

 11 A      Yes.

 12 Q      Motorola funded your research called "Soft Decision Decoders

 13 for Wireless Systems"?

 14 A      I don't believe they actually funded the research.               They

 15 hired me as a consultant for two years, two or three years.                      But

 16 I don't recall that they actually paid for my students.

 17 Q      You received an $84,000 grant from Motorola for this project?

 18 A      That would have been while at Georgia Tech for the support of

 19 my students.

 20 Q      You've even sent graduate students to Motorola, right?

 21 A      Yes.   Several of my students have gotten Ph.D.s and gone to

 22 work for Motorola.

 23 Q      Let me hand you another document, DTX 5489.

 24               Okay.   I'd like to just put it on your screen if I can.

 25 It's a US Patent, publicly available Patent 7,243,288.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 217 of 242 PageID #:53586

                            Wicker - cross by Mr. Cloern                         1705


   1             MR. CLOERN:     Can you switch over to just --

   2             THE CLERK:     You want this?

   3             MR. CLOERN:     Just so the jury can see it.

   4             THE CLERK:     What are you switching?

   5             MR. CLOERN:     Just so only the witness sees it.

   6             THE CLERK:     You want the jury monitor off?

   7             MR. CLOERN:     Yes, Mr. Fulbright.        Thank you.

   8             THE CLERK:     Okay.

   9 BY MR. CLOERN:

 10 Q      Do you see this is US Patent No. 7,243,288, right?

 11 A      Yes, I do.

 12 Q      And you are a named inventor on this patent, right?

 13 A      Yes, I am.

 14 Q      And its title is "Method and Apparatus for Turbo Decoding

 15 Block Codes," correct?

 16 A      That's right.

 17 Q      Dr. Wicker, who owns this patent?

 18 A      Motorola.

 19 Q      So you assigned this patent to Motorola?

 20 A      Yes, I did.     I was consulting for them at the time that we

 21 came up with this invention.

 22              MR. CLOERN:     Your Honor, we'd move to admit this.

 23              MR. BROWN:     No objection.

 24              THE COURT:     It is received and may be published.

 25            (Said exhibit was received in evidence.)
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 218 of 242 PageID #:53587

                            Wicker - cross by Mr. Cloern                         1706


   1               MR. CLOERN:   Mr. Fulbright, he can switch.

   2               THE CLERK:    Now the jury can see it.

   3               MR. CLOERN:   Thank you.

   4 BY MR. CLOERN:

   5 Q     This here where it says 73, that's where it says "Assignee

   6 Motorola, correct?

   7 A     That's correct, right here.

   8 Q     And then your name is second there, Stephen B. Wicker, right?

   9 A     That's right.      Frederic Fontaine, the first inventor, was one

 10 of my Ph.D. students.

 11 Q      And let's put up PTX 8.8.

 12                You showed us, you pointed out that you have some

 13 patents, right, when you were going through your background on

 14 direct?

 15 A      That's correct.

 16 Q      And you have a total of five patents, right?

 17 A      That's right.

 18 Q      And you listed three of them here?

 19 A      That's right.

 20 Q      But the patent you assigned to Motorola isn't listed here?

 21 A      I believe I may have actually talked about it on direct, but

 22 no, it's not one of these three.

 23 Q      Okay.    Thank you.

 24                MR. CLOERN:   Your Honor, we pass the witness.

 25                THE COURT:    All right.    Do you need a little break
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 219 of 242 PageID #:53588

                              Wicker - redirect by Brown                         1707


   1 before you start?

   2               MR. BROWN:    Yes, Your Honor, that would be nice.           Thank

   3 you.

   4               THE COURT:    Okay.   Members of the jury, we will hear the

   5 redirect examination after about a 10-minute break.

   6               (Recess.   Jury in.)

   7               THE COURT:    Please proceed.

   8               MR. BROWN:    Thank you, your Honor.

   9                                 REDIRECT EXAMINATION

 10 BY MR. BROWN:

 11 Q       All right.    Dr. Wicker, I wanted to start with where you left

 12 off with some of your published books.              And you were shown this

 13 slide.      You weren't asked any questions about "Error Control

 14 Systems."

 15                Can you explain why error control systems are relevant

 16 to wireless communications and DMR technology?

 17                MR. CLOERN:   Objection, your Honor.        Leading.

 18                THE COURT:    Overruled.    You may answer.

 19 BY THE WITNESS:

 20 A       Yes.   Error control systems are basically a way of adding

 21 redundancy to what's transmitted, extra bits so that you can

 22 detect or correct errors at the receiving end.                It basically

 23 makes possible everything from DMR radios to cellular to even CDs

 24 and CD-ROMs use error control.

 25 BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 220 of 242 PageID #:53589

                              Wicker - redirect by Brown                         1708


   1 Q     Have you seen evidence in this case that the technologies

   2 described in your book are used in the --

   3              THE COURT:    Keep the word "evidence" out of your

   4 question if you can.

   5              MR. BROWN:    Of course.     I apologize.

   6 BY MR. BROWN:

   7 Q     Have you seen any indication that the technologies in your

   8 books are used in the technology at issue in this case?

   9 A     Yes.

 10               MR. BROWN:    Your Honor, permission to approach.

 11               THE COURT:    Yes.

 12 BY MR. BROWN:

 13 Q      I've handed you what's been -- what is marked DTX 4079.                   Do

 14 you recognize DTX 4079 as a document of Hytera code produced in

 15 this litigation?

 16 A      Yes, I do.

 17               MR. BROWN:    Your Honor, permission -- plaintiff moves to

 18 admit DTX 4079.

 19               THE COURT:    It is received and may be published.

 20 (Plaintiff's Exhibit 4079 received in evidence.)

 21 BY MR. BROWN:

 22 Q      Now, if you look at DTX 4079 on the second page -- well,

 23 first of all, what is DTX 4079?

 24 A      It is some of the source code that's been produced in this

 25 case.      It's Hytera's source code.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 221 of 242 PageID #:53590

                              Wicker - redirect by Brown                         1709


   1 Q     Okay.    And if you look on the second page right here under

   2 "Reference," what do you see there?

   3 A     My book.

   4 Q     And so what is your book doing in Hytera's source code?

   5 A     Apparently, they referenced my book in their development of

   6 the error control that goes within their DMR radios.

   7 Q     What does that tell you about the relevance of your

   8 technology and your work to the DMR products that are at issue

   9 here?

 10 A      Well, it's highly relevant.         The error control within DMR

 11 radios uses a particular kind of codes that I've actually -- it's

 12 referenced in this book, but it's also in another book that I've

 13 written called "Reed-Solomon Codes."             And so even this just

 14 reflects that my work, my research is on the technologies that

 15 underlie these kinds of technologies; in other words, the

 16 technologies that make the radios possible.

 17 Q      I'm going to switch gears, and I want to talk about the

 18 conformance testing document that we were looking at earlier.                    Do

 19 you remember your testimony about that?

 20 A      Yes, I do.

 21 Q      There was a reference during that testimony to competitive

 22 intelligence information.           Is -- the type of information in

 23 Motorola's confidential conformance testing for radio hardware

 24 portable and mobile technology, is that competitive intelligence

 25 information?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 222 of 242 PageID #:53591

                              Wicker - redirect by Brown                           1710


   1 A     No, it's not.

   2 Q     And why not?

   3 A     No.   This document is actually Motorola's testing document.

   4 It describes how Motorola goes about testing its radios.                 It

   5 includes a great deal of experience in trying to determine the

   6 performance of various products.

   7 Q     And you were asked some questions about some of the material

   8 from the DMR standard in this document.             Why is there information

   9 from the DMR public standard in Motorola's confidential document?

 10 A      Well, the whole point of this document is to teach Motorola

 11 engineers how to test their devices.             And what they're doing is

 12 they're testing their devices to see whether or not they meet the

 13 standard.       In other words, the standard sets the limits for the

 14 performance, the requirements for the performance, where you sit

 15 within the spectrum, what sort of deviation you're allowed in the

 16 modulation.       And what this document does is tell you how to test

 17 for those things.

 18 Q      And what is it about the way that Motorola sets standards to

 19 test for that's confidential and proprietary to Motorola?

 20 A      The details of setting up the equipment, how to run the test,

 21 the various steps that are involved with determining whether or

 22 not a particular part of the standard is satisfied or not.

 23 Q      And you were asked questions about the name of this document

 24 being "Motorola DMR conformance testing."               Do you remember that?

 25 A      Yes, I do.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 223 of 242 PageID #:53592

                              Wicker - redirect by Brown                         1711


   1 Q     And you were asked about how you knew that this was a copy

   2 and paste from a Motorola document into the email.                Do you

   3 remember that?

   4 A     Yes, I do.

   5 Q     And so just remind us, how do you know that this is a copy

   6 and paste?

   7 A     Okay.    So we see the exact same words but, furthermore, we

   8 see bold, bold, slightly different font.             There's a lot of things

   9 that show me that this is a cut and paste.

 10 Q      And do you remember Mr. Liang's testimony about this

 11 document?

 12 A      Yes, I do.

 13 Q      And it was played in court?

 14 A      Yes.

 15 Q      So I'm going to put it up on the screen.            Do you remember,

 16 did Mr. -- do you remember reading the testimony that I've

 17 highlighted here?         He was asked the question:

 18       "Mr. Liang, you knew that the source of the information that you

 19       included in your email at Page 3 of Exhibit 5 possibly contained

 20       Motorola information, right?"

 21                        And his answer was, "Yes."

 22                        And then he was asked, "But you used it anyway,

 23       right?"

 24                        "Answer:     Yes."

 25                 Can you help us understand how -- what it is about
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 224 of 242 PageID #:53593

                              Wicker - redirect by Brown                           1712


   1 the technical document that Mr. Liang was referencing as knowing

   2 it possibly contained Motorola confidential information?

   3 A     Well, it starts with the actual name itself.             It's Moto DMR.

   4 And Mr. Liang would have seen that every time opened it.                 He

   5 would have seen "Moto," meaning Motorola.              Furthermore, he would

   6 have seen within the document details that go far, far beyond

   7 what the standard says.

   8               In other words, instead of just setting requirements, he

   9 would have seen details as to how to test for those particular

 10 requirements, and so he would have known if this was Motorola

 11 information.

 12 Q      And I'm going to show you 107, the same document at Page 37.

 13 And what about the document indicates -- what additional details

 14 about the document indicates that the document that Mr. Liang was

 15 copying and pasting into his email was a Motorola document?

 16 A      Okay.    So this is, at the very beginning, it says, "This is a

 17 more difficult spec to meet than with an analog interferer.                      This

 18 is an internal Motorola spec since" this particular open standard

 19 does test with a digital interferer.

 20                So this is an example of something that shows up in this

 21 document repeatedly where Motorola goes beyond the standards.

 22 Here it's saying, we've got our own spec for this because it's

 23 not covered in the public spec.

 24 Q      Are you aware of any reason that Hytera would have access to

 25 an internal Motorola spec as described here in this document?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 225 of 242 PageID #:53594

                              Wicker - redirect by Brown                         1713


   1 A     No.

   2 Q     And you had discussed earlier a patent license that Hytera

   3 has for standard essential patents.            How does that relate to the

   4 technology in this case?

   5 A     They're different things altogether.           So the patents allow

   6 for certain types of inventions at a certain level.                What's

   7 involved in this case is the details of Motorola's

   8 implementations, the things Motorola did not publish but were

   9 taken by Hytera engineers.

 10 Q      And so does paying for a patent license give you the right to

 11 use Motorola's trade secrets?

 12 A      No, no.    When you license a patent, you're allowed to

 13 practice inventions that are claimed in the patent.                 What's at

 14 issue in this trial is the trade secrets that aren't published,

 15 the details of how Motorola makes its radio.

 16 Q      Does that patent license include the right to use all of

 17 Motorola's confidential source code?

 18 A      No.

 19 Q      Now, you were shown some of Motorola's competitive

 20 intelligence documents.          And I'm going to put one in front of you

 21 here.      This was PTX 4657.

 22                How does the material in this document, which counsel

 23 represented was confidential, compare to any of the trade secret

 24 documents that you've shown during this litigation?

 25 A      Okay.    This is very high level.        We see a lot of -- for
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 226 of 242 PageID #:53595

                              Wicker - redirect by Brown                          1714


   1 example, we see pictures of the outsides of devices, measurements

   2 that could be taken if you simply had the device.                This is a

   3 completely different level of information than in the trade

   4 secret documents.

   5 Q     And have you seen any evidence that Motorola possessed any

   6 kind of confidential information --

   7               MR. CLOERN:   Objection, your Honor.

   8               THE COURT:    Sustained, form of the question.

   9 BY MR. BROWN:

 10 Q      How does the information that you've seen in this case of

 11 Motorola's marketing -- or sorry, Hytera's marketing materials

 12 and Motorola's files compare to the wealth of confidential source

 13 code in technical documents?

 14 A      Okay.    So I was asked about a number of documents that

 15 Motorola had in its possession, and what these documents did was

 16 they talked about things like pricing.              They talked about, like

 17 what we just saw, the externals of particular radios or

 18 repeaters.       They were not source code.         They were not massive

 19 documents describing how to implement a particular technology.

 20 It's a completely different level of document.

 21 Q      And you were asked some questions about PTX 532 which is one

 22 of the other Motorola confidential testing documents you relied

 23 on.

 24 A      That's correct.

 25 Q      And you provided testimony that this document didn't show up
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 227 of 242 PageID #:53596

                              Wicker - redirect by Brown                           1715


   1 in the Compass logs, right?

   2 A     That's right.

   3 Q     Now, is there anything about this document that indicates

   4 that it was still okay for Hytera to have this document?

   5 A     No.    It's still a "Motorola internal use only" document.

   6 Q     So is it correct then that if Hytera obtained this document

   7 from somebody else other than some of the Motorolans that worked

   8 at Hytera that that makes it okay?

   9 A     It certainly does not make it okay.

 10 Q      And do you remember questions about whether or not Motorola

 11 confidential documents like this one were distributed among

 12 Hytera engineers?

 13 A      Yes.

 14 Q      And so just taking this one as an example, what is the

 15 evidence you saw that indicates that the Motorola confidential

 16 document we were just looking at --

 17               MR. CLOERN:    Objection.

 18               THE COURT:    All right.     Sustained.

 19 BY MR. BROWN:

 20 Q      Can you explain -- can you explain any indication you've seen

 21 of whether or not this Motorola confidential document was

 22 distributed among Hytera engineers?

 23 A      Yes.   There's a long list of Hytera engineers here.              The

 24 attachment indicates "Neo."           Neo is the Motorola code word for

 25 its portable radios, the handheld radios.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 228 of 242 PageID #:53597

                              Wicker - redirect by Brown                         1716


   1 Q      And what did you see in the emails about the discussion about

   2 this document and the treatment of the document at Hytera?

   3 A      Okay.    So what it said here is that it literally referred to

   4 it as a Motorola document.          It talks about it as being a Motorola

   5 document.

   6 Q      Switching gears, during your testimony you were asked to

   7 separate in your answers engineers who were ex-Motorolans from

   8 legacy.      At a high level, did that matter in your analysis at

   9 all?

 10 A       No.

 11 Q       Why not?

 12 A       They were all Hytera engineers when they did the things that

 13 I was talking about with the exception of doing the actual

 14 downloading from the Compass logs.             They obtained the information

 15 from Motorola, but it was Hytera that used the trade secrets,

 16 that built it into Hytera's radios and subsequently sold.

 17 Q       So when these engineers uploaded to their Hytera computers

 18 the confidential documents and source code that we've been

 19 talking about, were they --

 20                 MR. CLOERN:   Objection, your Honor.

 21                 MR. BROWN:    -- Motorola --

 22                 THE COURT:    Sustained.   Some of these matters, members

 23 of the jury, involve issues of law.             And we will deal with that

 24 at the end of the case when I give you the instructions.

 25                 You may proceed.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 229 of 242 PageID #:53598

                              Wicker - redirect by Brown                         1717


   1 BY MR. BROWN:

   2 Q     At the time that these uploads -- that the uploads to

   3 Hytera's computers occurred, were the engineers in question

   4 Motorola employees or Hytera employees?

   5 A     Hytera employees.

   6 Q     And at the time that these documents and source code were

   7 distributed at Hytera, were they Hytera employees or Motorola

   8 employees?

   9 A     Hytera employees.

 10 Q      And at the time that the source code that we saw was compiled

 11 into the libraries that are on Hytera's radios today, were the

 12 engineers doing that compilation Motorola engineers or Hytera

 13 engineers?

 14 A      Hytera engineers.

 15 Q      And when other code was copied from the same material into

 16 Hytera's source code, were those -- was that done by Hytera

 17 engineers or Motorola engineers?

 18 A      Hytera engineers.

 19 Q      And were the engineers -- I'm showing your slide PDX 8.44.

 20 Were Mr. G.S. Kok, Sam Chia, and Mr. Y.T. Kok merely engineers,

 21 or did they have more responsibility at the company?

 22 A      No.   Once again, this is Hytera's organization chart.               And

 23 the organization is the central research department.                 Mr. G.S.

 24 Kok is at the very top.          He's the director.       Immediately

 25 underneath we see Y.T. Kok is the associate director.                  He's also
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 230 of 242 PageID #:53599

                              Wicker - redirect by Brown                         1718


   1 the director of overall architecture; in other words, the actual

   2 overall structure of the radios.           And here we see Sam Chia, DSP

   3 and voice technology research.

   4               THE COURT:    The witness is looking at a document.           What

   5 is the number of the document?

   6               MR. BROWN:    It's Dr. Wicker's slide, PDX 8.44, and the

   7 exhibit is PTX 1103 at Page 2, your Honor.

   8               THE COURT:    Yes.   Proceed.

   9               MR. BROWN:    Thank you, your Honor.

 10 BY MR. BROWN:

 11 Q      And what were the responsibilities of these senior engineers

 12 at Hytera in terms of guiding the products that are at issue here

 13 today?

 14 A      They were at the very top.         They were directing the

 15 development of Hytera's DMR products.              Here we see G.S. Kok at

 16 the very beginning -- at the very top, excuse me; Y.T. Kok, the

 17 overall architecture software and hardware; and then we have Sam

 18 Chia who is charge of the DSP which, as we've seen, is a

 19 fundamental part of how these radios work.

 20 Q      And I'm showing your slide PDX 8.52.           I'm going to ask a

 21 question about it.          Can you just remind for us what we're looking

 22 at here in terms of the Compass log for Mr. Y.T. Kok?

 23 A      Okay.    So along this axis, we have time, so 2007, 2008.                 And

 24 here we have the downloads, records of downloads from the Compass

 25 database.       And what we see is that before Mr. Kok visited Hytera,
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 231 of 242 PageID #:53600

                              Wicker - redirect by Brown                         1719


   1 he downloaded some files but not very many.              But we see a

   2 significant uptick just before he visits Hytera and then

   3 afterwards, more files than he'd ever downloaded in the previous

   4 year.

   5               And then he starts work at Hytera here.          He's still at

   6 Motorola, though.        He's still an employee of Motorola.           When he

   7 receives a request from Hytera engineers, he downloads some more

   8 documents.      Then he finally leaves Motorola because I believe he

   9 submitted his resignation letter in late September and resigned

 10 in early October.

 11 Q      And what's the request that you're referring to where

 12 Mr. Y.T. Kok got a request from Hytera engineers for information?

 13 A      Okay.    This is the welcome letter to Sam Chia from Roger

 14 Zhang.      And Sam Chia forwarded parts of this to Y.T. Kok and

 15 said, would you please take a look at that.

 16 Q      And this is PTX 1085, for the record.

 17                And when Mr. Kok then went and downloaded information

 18 from the Compass system, was he doing that for the benefit of

 19 Motorola or the benefit of Hytera?

 20 A      Hytera.

 21 Q      And how do you know that?

 22 A      Because he was no longer actively involved with projects at

 23 that point, the testimony shows, and these were documents, some

 24 of which turned up at Hytera at least at the time of production

 25 in this case.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 232 of 242 PageID #:53601

                              Wicker - redirect by Brown                         1720


   1 Q     I want to switch gears now, Dr. Wicker, and talk about the

   2 FPGA.     We talked about that a lot earlier this morning.              Let's

   3 just start with the basics.          What's an FPGA?

   4 A     Okay.    An FPGA is a field programmable gate array.             It's an

   5 integrated circuit where you can make connections and connect

   6 gates and other things that are already built into it.

   7               You can think of it as like a toolkit where you can

   8 connect certain things together to get a particular

   9 functionality.       There are many different kinds of FPGAs.            I've

 10 used the Meniere control, for example.

 11 Q      And who makes FPGAs?

 12 A      Lots of people.      Xilinx is an example.

 13 Q      And when you buy an FPGA, does that come with source code or

 14 stuff already loaded on it that it does, or do you have to do

 15 everything from scratch?

 16 A      It's in between.      In other words, you have to write code to

 17 make it do the things you want to do.              It may have some basic

 18 functionality like timing.           It may have some particular gate

 19 structures, particular small circuits built into it where you

 20 just have to connect them to other circuits, but you've got to do

 21 the work.       I mean, you've got to connect the dots, so to speak,

 22 to get it to do the specific tasks that you want.

 23 Q      And you were shown this email, PTX 424.            And you were asked a

 24 number of questions about whether or not FPGAs in general were

 25 obsolete, and you were disagreeing with that.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 233 of 242 PageID #:53602

                              Wicker - redirect by Brown                         1721


   1               What is it then that Mr. Kok is explaining here from a

   2 technical perspective to Mr. Chen, the CEO of Hytera, if he's not

   3 just saying FPGAs in general are obsolete?

   4 A     Yes.    That --

   5               MR. CLOERN:    Objection, your Honor.

   6               THE COURT:    Rephrase the question.       Sustained.     It's a

   7 little convoluted.         You can break it down.

   8               MR. BROWN:    Yes, your Honor.

   9 BY MR. BROWN:

 10 Q      And what is it that Mr. -- Mr. Kok in this email to the CEO

 11 of Hytera, is he saying FPGAs are obsolete, or is he saying

 12 Hytera's use of FPGAs is obsolete?

 13 A      Hytera's use of FPGAs, their particular FPGA that they were

 14 developing --

 15                MR. CLOERN:    Objection, your Honor.

 16                THE WITNESS:    -- is obsolete.

 17                THE COURT:    The answer may stand.

 18 BY MR. BROWN:

 19 Q      And what does it mean -- as you've studied the material in

 20 this case, what does it mean that Hytera's use of the FPGA was

 21 obsolete?

 22 A      Okay.    So what they were trying to do and the kind of

 23 performance they could expect to get was already out of date.                    In

 24 other words, they weren't going to get as good a performance at

 25 the price as they would get from the new powerful OMAP processor
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 234 of 242 PageID #:53603

                              Wicker - redirect by Brown                         1722


   1 properly programmed.

   2 Q     When you say "properly programmed," what do you mean by that?

   3 A     Well, that's the hard part.         So the OMAP processor is capable

   4 of doing many more things.          It's got more flexibility.         It's a

   5 digital signal processor that you can program to do different

   6 things, but you've got to write the programs or obtain them

   7 somehow.

   8 Q     And you were shown DTX 3283.         Does DTX 3283 show Hytera using

   9 its obsolete design, or does it show something else?

 10 A      It shows Motorola -- I'm sorry, Hytera using its obsolete

 11 design.      There's its FPGA.       It's still being used in the context

 12 of the newer OMAP processor, so it's the same -- it's the old

 13 approach.

 14 Q      And you were shown then documents like this one, and you were

 15 questioned quite a bit about what it means to reuse a solution at

 16 Hytera.      Can you explain what it means, in your understanding of

 17 reading these materials, what it means to reuse, when you see

 18 that in a Hytera document?

 19 A      Okay.    When I saw the words "reuse" in these -- for example,

 20 these tracking spreadsheets, admit to use Motorola's code in the

 21 Hytera system.

 22 Q      So let's talk through how you know that.            This is PTX 22 at

 23 Page 2 and 11.        What about this Hytera presentation conveyed to

 24 you your understanding of "reuse"?

 25 A      Okay.    So take the Mic AGC, the gain control.            It says, "This
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 235 of 242 PageID #:53604

                              Wicker - redirect by Brown                         1723


   1 is a new algorithm.        We don't have it.       We haven't done it yet."

   2             So two months, assuming reuse, it would make no sense

   3 for "reuse" in this context to mean reusing Hytera's solution

   4 because they don't have one.          It's a new algorithm.        So the

   5 "reuse" in this context means the reuse of Motorola's code.

   6             The same with the noise suppressor.           This is a new

   7 algorithm.      You don't have it.       Two months assuming reuse.         Once

   8 again, that "reuse" means Motorola's source code and, in fact,

   9 that's what we can see happened in the actual libraries.

 10 Q      And what about carrier detect?          It says it's missing from the

 11 lineup and needed to be created, one month work, possible reuse.

 12 A      So once again, it's suggesting reuse of Motorola's source

 13 ware -- Motorola's source code which, of course, is what we've

 14 seen actually happen from the libraries.              They don't have it.

 15 It's missing.        So the only thing they could be reusing is

 16 Motorola's software.

 17 Q      And how does the -- how does the "all this" in the code

 18 inform your understanding about, Professor?

 19 A      They had nothing to start with.          In other words, there was no

 20 existing Hytera solution.           They had to use Motorola's code to get

 21 it done, especially in such a short period of time.

 22 Q      And so we focused on a few.         We haven't talked about the L1

 23 timer yet.       Is the L1 timer also something for which there was no

 24 existing code in your analysis?

 25 A      That's right.      The L1 timer needed to be created for the C55.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 236 of 242 PageID #:53605

                              Wicker - redirect by Brown                         1724


   1 Remember, that's the DSP.          And so they used Motorola's code.

   2 Q     And so when a Hytera engineer in PTX 483 was assigned to

   3 reuse the solution, what would have been the material that that

   4 engineer would have been given to reuse?

   5 A     It would have had to have been the --

   6              MR. CLOERN:    Objection, your Honor.        Speculation.

   7              THE COURT:    Overruled.     Under 702, the witness may

   8 answer.

   9 BY THE WITNESS:

 10 A      It would have been the Motorola software, Motorola's L1

 11 timer.

 12 BY MR. BROWN:

 13 Q      Now, you were shown more excerpts of 483, but a few were

 14 skipped over, and I thought I'd just focus on one.                 Looking at IF

 15 filter, No. 17 here.

 16 A      Yes.

 17 Q      Did you see the same type of language in this task tracking

 18 spreadsheet that discusses reusing, meaning something other than

 19 reusing some Hytera code?

 20 A      It says, "This algorithm is nonexistent.            Will plan to

 21 reuse."       Again, the only thing that can mean is they're reusing

 22 Motorola's software.

 23 Q      And so when Yang Feng, this Hytera engineer, was given ten

 24 days to create the IF filter, would he have been working off of

 25 some existing code, or did he have to do it from scratch?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 237 of 242 PageID #:53606

                              Wicker - redirect by Brown                         1725


   1 A     There was no existing code for Hytera --

   2              MR. CLOERN:    Objection.     Speculation.

   3              THE WITNESS:     -- but there was existing code for

   4 Motorola, so he would have started with Motorola's code.

   5              THE COURT:    I'll sustain the objection.         Disregard the

   6 answer of the witness.

   7 BY MR. BROWN:

   8 Q     In your analysis of the materials in this case, did you see

   9 what material would have been used by an engineer starting on the

 10 IF filter at Hytera?

 11 A      Yes.

 12 Q      And what is that?

 13 A      That would have been Motorola's IF software.

 14 Q      Now, while we're talking about the digital signal processor,

 15 you were shown this document, which is DTX 5522, about noise

 16 suppression.       Why did you rely on this video to show the jury how

 17 noise suppression worked?

 18 A      Actually, I just relied on the audio part.             I wanted to give

 19 you an idea of what noise suppression looked like or sounded like

 20 in this case.        In other words, what it does is it takes the

 21 background noise and subtracts it out of what's actually

 22 transmitted.       And the audio was a good example.

 23 Q      Now, were you here for Mr. Corretjer's testimony about where

 24 noise suppression came from -- I'm sorry, where the noise

 25 suppression technology that he put into the DMR radios came from?
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 238 of 242 PageID #:53607

                              Wicker - redirect by Brown                         1726


   1 A     Yes.

   2 Q     And so what product is it that is being shown in this video

   3 here?

   4 A     Okay.    This, as was mentioned, is an APX P25 radio.             And I

   5 believe he testified to that fact.            It was the P25 radio noise

   6 suppression that was the basis for the DMR development.

   7 Q     Is that what he called ASTRO?

   8 A     Exactly.

   9 Q     Okay.    And so can you just help us understand what that means

 10 that the noise suppression technology that is in the DMR radios

 11 came from the P25 radios?           What does that mean?

 12 A      It's an example of how Motorola's experience in a number of

 13 different technologies, a number of different radios, helped them

 14 develop the DMR trade secrets.            ASTRO was an earlier line of

 15 radios.       They developed a noise suppression technology for it.

 16                And as was mentioned, it's a highly critical radio in

 17 the sense it's used in relatively dangerous situations, and so it

 18 was a good algorithm.          And so as was testified by Mr. Corretjer,

 19 they used that as their basis noise suppression in DMR.

 20 Q      So how does that impact the appropriateness of you choosing

 21 to use this demo as part of explaining noise suppression in the

 22 DMR radio?

 23 A      Well, at two levels.       I didn't think it was a problem and

 24 actually still don't because it demonstrates the basic idea of

 25 noise suppression but, moreover, the particular algorithm being
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 239 of 242 PageID #:53608

                              Wicker - redirect by Brown                         1727


   1 demonstrated was the basis for Motorola's DMR development of

   2 noise suppression.

   3 Q     So let's talk about the, moving to the lineup point, can you

   4 just remind us, what's a lineup?

   5 A     Okay.    A lineup is a collection of DSP entities.            They're put

   6 in a particular order.         They're integrated in a particular way.

   7 So for example, we can do digital transmission with all the

   8 benefits of these different technologies such as error control,

   9 encryption, and so forth.

 10 Q      And are lineups actually implemented in paper, or are they on

 11 source code?

 12 A      They're in source code.

 13 Q      And why is that important to your testimony here?

 14 A      Because this doesn't show -- this is an example.              It gives us

 15 an idea of what's going on, but it's the source code as built

 16 into, for example, the libraries like DmrDspLib.lib that has the

 17 real guts, the real hard development, the years of effort in

 18 implementing this technology.

 19 Q      And when you were being shown that animation of the two

 20 lineups, one over the other and there were Xs being crossed

 21 out --

 22 A      That's right.

 23 Q      -- you kept saying in answer to the questions, "not here," as

 24 in I think you were answering, this material is not here in this

 25 one figure.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 240 of 242 PageID #:53609

                              Wicker - redirect by Brown                         1728


   1 A     That's right.

   2 Q     Can you explain what you meant by that?

   3 A     Certainly.     What I was trying to explain was that this

   4 figure, for example, has some detail, but this isn't everything

   5 that's in the radios.         The radios, Motorola's radios, and in

   6 particular its DSP lineups, have to have digital-to-analog

   7 converters and analog-to-digital converters.              You've got to

   8 convert the voice to digital.           They just didn't happen to start

   9 with the D-to-A.       They started further upstream.

 10              You know, the pieces that we were talking about may not

 11 be shown in this figure, but they're in the source code.                  They're

 12 in the libraries.

 13 Q      So what about on the Hytera side?           We saw that Hytera figure

 14 with that one lineup.          Was that representative of what you

 15 actually saw in Hytera's source code?

 16 A      No, no.    And it should be borne in mind that Hytera is using

 17 Motorola's DMR DSP library.           They've got the code, and it's in

 18 their products.

 19 Q      And so when we look at your slides 8.86, 8.87, and 8 .88

 20 which is from the DMR DSP library that you just referenced, can

 21 you explain to the jury why this evidence shows what's actually

 22 happening in the -- on the DSP side of Hytera's radios?

 23 A      Certainly.     This, you can think of this as all the detail,

 24 all the pieces -- actually, it's not complete either.                  There's a

 25 couple more pages.         But this is all the detail that goes into
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 241 of 242 PageID #:53610

                                                                                 1729


   1 Motorola's DSP lineup and its DSP trade secret.               And what I

   2 showed was that we can find each and every one of those pieces in

   3 the source code for Hytera's radios.

   4 Q     And so what does that tell you about whether or not the

   5 actual lineups for the two radios as they're implemented, how

   6 does this inform your opinion as to whether or not the DSP lineup

   7 from the Hytera radio compares to the DSP lineup from the

   8 Motorola trade secrets that we've been looking at?

   9 A     They're the same because the DSP library that Hytera uses was

 10 taken directly from Motorola's source code.

 11 Q      Switching gears to talk about --

 12              THE COURT:     It's about the fourth switch.          Can we have a

 13 sidebar, please?

 14              MR. BROWN:     Of course.

 15           (Proceedings heard at sidebar:)

 16              THE COURT:     How much more time do you think you need?

 17              MR. BROWN:     At least 45 minutes.

 18              THE COURT:     Be honest.     How long?

 19              MR. BROWN:     At least 45 minutes.

 20              THE COURT:     And you want a little recross, I take it?

 21              MR. CLOERN:     Yes, your Honor.

 22              THE COURT:     It would probably be a good idea to send

 23 this jury home since it's 7 minutes after 5:00.

 24              MR. CLOERN:     Agree, your Honor.

 25              MR. BROWN:     Yes, sir.
Case: 1:17-cv-01973 Document #: 791 Filed: 12/20/19 Page 242 of 242 PageID #:53611

                                                                                 1730


   1             THE COURT:     I was hoping we could finish with this

   2 witness, but it's clear to me that you're doing the right thing

   3 to bring him back tomorrow.

   4             MR. BROWN:     Thank you.

   5             MR. CLOERN:     Thank you.

   6          (Proceedings heard in open court.)

   7             THE COURT:     Members of the jury, it's a little bit after

   8 5:00 o'clock, and there is still more to come from this witness.

   9 And so you are excused.         And please return tomorrow at 10:00 a.m.

 10              And the witness shall return tomorrow at 10:00 a.m.

 11              THE WITNESS:      Yes, your Honor.

 12              THE COURT:     Okay.    Court is adjourned.

 13           (Proceedings recessed from 5:07 p.m. to 10:00 a.m.)

 14                                      * * * * * * *

 15                                 C E R T I F I C A T E

 16             We, Jennifer Costales and Judith A. Walsh, do hereby

 17 certify that the foregoing is a complete, true, and accurate

 18 transcript of the proceedings had in the above-entitled case

 19 before the Honorable CHARLES R. NORGLE, SR., one of the judges of

 20 said court, at Chicago, Illinois, on November 25, 2019.

 21

 22 /s/ Jennifer Costales, CSR, RMR, F/CRR               November 26, 2019

 23 /s/ Judith A. Walsh, CSR, RDR, F/CRR                 November 26, 2019

 24 Official Court Reporters

 25
